Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 1 of 134




                 EXHIBIT 12
   Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 2 of 134




                     California Department of
                    Forestry & Fire Protection
                                 Butte Unit

                                                                         Fl
                   In Cooperation with Fire Safe Councils in             C0 V N C I i
                                                                      PLUMAS COUNTY

                            Butte & Plumas Counties


      Community Wildfire Protection Plan
Serving the County of Butte (Unincorporated Communities) and the Town of Paradise




                                 2005
    "Your Land
                                                                     Education
          Your Community.,                                         Engineering
                                            ff                    Enforcement
                Your Decision                                  Prefire Planning
                                                              Fire Safe Council
                                                       Vegetation Management
                                                       Volunteers In Prevention
       Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 3 of 134


                                               Butte Unit
                                        Fire Management Plan
                                                 2005


                                            Signature Page



Henri Brachais, Unit Chief
California Department of Forestry and Fire Protection
Butte County Fire Department



Jim Broshears, Chairman                                               ;>
Butte County Fire Safe Councii




Mary Ellen Largent, President
Forest Ranch Preservation Aliiance




Brenda Rightmyer, Coordinator
Yankee Hill Fire Safe Council




Jim Broshears, Fire Chief
Paradise Fire Department
Town of Paradise Fire Safe Council




Don Steele, Representative
Upper Ridge Preservation Alliance



Bert and Marilyn Coffman, Representatives
Cohasset Community Association



John G. Stapp, Co-Coordinator
Mike Shorrock, Co-Coordinator                                  fd.
Berry Creek Fire Safe Council




                                            Page 2              7/26/2005
     Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 4 of 134


                                             Butte Unit
                                      Fire Management Plan
                                                2005


                                        Table of Contents

                                                                           Page
1. Executive Summary

            Goals and Objectives                                           6

            Fire Plan Framework                                            7

2. Stakeholders

            Who are they?                                                  9

                   Fire Safe Councils                                      9

                    Watershed Groups                                       11

                   Private Industry                                        12

                   Govemmental Agencies                                    12

3. Fire Safe Planning & Hazardous Fuel Reduction at a Glance
     Butte & Plumas Counties


            The Problem                                                    14

            Action Plan                                                    15

            Summary Table of Projects with photo history                   17

4.   Fire Plan Assessments


            A)     Assets at Risk & The Wildland Urban interface - WUI     23

                            Structural Ignitability & Home Defense         25

                            Communities at Risk                            30


                            Total Assets at Risk Map                       33

                            Wildland Urban Interface Population Area Map   34
                            (Butte & Plumas Co.)

            B)     Level of Service                                        35

                            Initial Attack Successes and Failures Map      38

                            Total Fire Workload Map                        39

            0)     Fuels                                                   40

                            Fuels Description Chart                        43



                                         Page 3                            7/26/2005
   Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 5 of 134


                                             Butte Unit
                                     Fire Management Plan
                                                2005


                                                                                  Page

                            Fuel Hazard Ranking Map                               46

                            Surface Fuels by Fuel Model Map                       47

                            Vegetation Communities (Planning Belts)               48

          D)        Fire History                                                  49

                            Fire History Maps                                     50-51

          E)        Frequency of Severe Fire Weather

                            Severe Fire V\/eather Areas Map                       54

5. Priority Areas                                                                 55

                            W.A.F.L Score map                                     57
                           (Weather, Asset at Risk, Fuels & Level of Service)

6. Pre-Fire Management Prescriptions

          A)        Battalion One (Paradise, Magalia & Stirling City Areas)       58
                    And the Upper Ridge Preservation Alliance

                            Upper Ridge Fuel Load Reduction Program               65

                            Battalion 1 Area Fuel Reduction Project Map           69

                            Battalion 1 Upper Ridge Fuel Reduction Project Map    70

          B)        Town of Paradise                                              71
                    And the Town of Paradise Fire Safe Council

                            Town of Paradise Fuel Reduction Project Map           77

          C)        Battalion Two(Cohasset, Forest Ranch & Butte Meadows)         78
                    And the Forest Ranch Preservation Alliance
                    And Cohasset Community Association

                            Battalion 2 Fuel Reduction Project Map                82

          D)        Battalion Three (Richvale, Durham & Yankee Hill/Concow)       83
                    And the Yankee Hill/Concow Fire Safe Council

                            Battalion 3 Fuel Reduction Project Map                88

          E)        Battalion Four (Chico)                                        90

          F)        Battalion Five (Berry Creek, Robinson Mill & Feather Falls)   95
                    And the Bald Rock Country Fire Safety Council



                                         Page 4                                   7/26/2005
   Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 6 of 134


                                          Butte Unit
                                  Fire Management Plan
                                             2005


                                                                             Page

                         Battalion 5 Fuel Reduction Project Map              97

          G)     Battalion Six (Thermalito, Oroville & Kelly Ridge)          98

                         Battalion 6 Fuel Reduction Project Map              100

          H)     Battalion Seven {Biggs, Gridley & Palermo)                  101

                         Battalion 1 Fuel Reduction Project Map              106

          I)      Butte County Fire Safe Council                             107

          J)     Plumas County                                               110
                 And the Plumas County Fire Safe Council

                         Herger-Feinstien Quincy Library Group Project Map   118

7. Support Bureaus - Other Programs needing funding within the Butte Unit

          A)      MagaliaCamp & Reforestation Center                         119

          B)     Chico Air Attack Base                                       121

          C)     Training and Safety Bureau                                  123

          D)      Emergency Command Center                                   125

          E)      Fire Protection Planning                                   126

                         The Vegetation Management Program                   126
                                 In Pre-FIre Management

          F)      Fire Prevention (Education & Enforcement)                  130

                         Fire by Cause Table                                 130




                                      Rage 5                                 7/26/2005
       Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 7 of 134


                                                  Butte Unit
                                         Fire Management Plan
                                                    2005


                                      EXECUTIVE SUMMARY

                                             The Butte Unit Fire Management Plan documents the
             farrstryaiuf         assessment of the fire situation within the unit; It includes
            Xirr Trvft^um
              Sutlf Vhu           stakeholder contributions and priorities, and identifies strategic
          Fin Utntgomont Plan
                 »00
                                  areas for pre-fire planning and fuel treatment as defined by the
                                  people who live and work with the local fire problem. This plan
                                  has been adapted from the original Butte Unit Fire Management
                                  Plan 2000 and subsequent versions.

                                         Computer based data and Geographic Information
                                  Systems (GIS) are utilized, which allows for a comprehensive
                                  analysis of fire hazards (fuels and severe fire weather), assets at
                                  risk, and level of service to be included in the Fire Management
                                  Plan.     In short, the Butte Unit Fire Management Plan
systematically assess the existing level of wildland fire protection service, identifies high-risk
and high-value areas where potential exists for costly and damaging wildfires, ranks these
areas in terms of priority needs, and prescribes what can be done to reduce future costs and
losses. The fire plan assessment system has four components. They include:
      •          Level of Service (LOS)
      •          Assets at Risk (AAR)
      •          Hazardous Fuels (Fuel Rank)
      •          Historic Fire Weather (Severe Fire Weather)

       The goal of this plan is to reduce the destruction and associated costs from wildfire by
protecting assets at risk through focused Pre Fire management prescriptions, and in turn
improved initial attack success. This plan utilizes five strategic objectives to construct the Fire
Plan Framework as identified in the California Fire Plan, and incorporates them into the
planning and implementation process. The five objectives and framework components of the
Butte Fire Management Plan are as follows:

      •          Wildfire Protection Zones - To create wildfire protection zones that reduce the
                 risks to citizens and firefighters.

      •           Initial Attack Success - Assess the initial attack fire suppression successes of
                 wildland fires on lands of similar vegetation type. This is measured in terms of a
                 percentage of fires that are successfully controlled before unacceptable costs
                 and losses occur. The analyses can be used to determine the department and
                  unit's level of service.


      •          Assets Protected - The plan utilizes a methodology for defining assets protected
                 and their degree of risk from wildfire. The assets at risk addressed in the plan
                 are life safety (citizen and firefighter), watersheds and water quality, timber,
                 wildlife and wildlife habitat (including rare and endangered species), rural


                                               Page 6                           7/26/2005
      Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 8 of 134


                                             Butte Unit
                                        Fire Management Plan
                                                2005


            communities, unique areas (scenic, cultural, and historic), recreation, range,
            property in the form of structures, and air quality. Stakeholders for each of the
            assets at risk are identified; their input helps to guide the pre fire decision
             making process of CDF and other fire service managers as well as that of the
            local Fire Safe councils.

     •       Fire Management Prescriptions - Fire management prescriptions focus on
            alternative means of protecting assets at risk. Projects include a combination of
            fuel modification, ignition management, fire-wise planning and education, and
            pre-development planning. Specific activities include but are aot limited to land
            use planning and associated regulation, educational programs and public
            information, department infrastructure including fire stations and water systems,
            fuels management and forest health. Pre fire management prescriptions will also
            identify those who will benefit from such work and consequently those who
            should share in the project costs.

     •      Fiscal Framework - The State Board of Forestry and CDF are developing a fiscal
            framework for assessing and monitoring annual and long-term changes in
            California's wildland fire protection systems. This plan will incorporate Pre fire
            Workload Analyses(PWA), in an attempt to provide relevant data to guide in the
            development of the fiscal framework and public policy.

      Applications of the Fire Plan Framework
     •       Identify areas of concentrated assets and high risk for state, federal and local
             officials as well as the public.
      •      To provide citizens with the necessary information which will enable them to
             identify public and private assets, design solutions, and carry out pre fire
             projects designed to protect those assets.
      •     Allow stakeholders, agency personnel, the private sector and the public, to come
            together in a common form through the Fire Safe Councils with the focus of
            reducing the threat and impact of wildfire. Through the cooperative efforts of the
             Fire Safe Councils and CDF identify and prioritize pre fire projects in order to
             allocate available resources in the most cost effective manner.
      •      Encourage an intergovernmental approach to reducing costs plus losses as the
             result of wildland fire.
      •      Enable policy makers and the public to focus realistically on what can and
             should be done to reduce future costs plus losses from wildland fire.
      •      Through the land use and safety element of the Butte and Plumas County
             general plans, incorporate elements of the California Fire Plan so that the county
             plan supports the state plan.
      •      Allow the Butte Unit to improve the efficiency of its fire protection system, by
             developing pointed solutions for identified deficiencies.

       The intent of the Butte Unit Fire Management Plan is to document the findings of the
fire plan assessment process; assist stakeholders with the pre-fire management decision-

                                          Page?                           7/26/2005
      Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 9 of 134


                                          Butte Unit
                                   Fire Management Plan
                                            2005


making, and communicate the fire problem and subsequent solutions to stakeholders and
citizens. The 2000 Fire Management Plan looked at 10 years of data (1990 - 1999).
Subsequent versions of the plan incorporate fire plan assessments built on previous year's
data. This Fire Management Plan will also be used to coordinate pre fire activities with
adjacent CDF units, National Forests and large private landowners. This plan provides the
basis from which requests for funding can be presented to federal, state and local agencies,
public and private organizations, and the general public.
        The Butte Unit Fire Management Plan is also the focal point for which pre fire planning
activities are identified, prioritized and implemented through the cooperative efforts
responsible fire agencies and fire safe councils. Many of the local fire safe councils, in
cooperation with federal, state and local agencies have begun the process of community fire
wise and evacuation planning and hazardous fuel reduction. Moreover, through the
cooperative efforts of responsible fire agencies, fire safe councils, and County land use
planners work to identify and effect changes in fire safe regulations such as pre-development
standards, fire safe and evacuation planning, fuel hazard reduction and defensible space
standards has intensified.

     The intent of this document is to provide a foundation from which communities can
assume a cooperative part in the effort to improve fire and life safety. The content of this
report is cooperative effort between the California Department of Forestry and Fire Protection
and the Butte and Plumas fire safe councils.



                                               Henri Brachais




                                               Unit Chief




                                      Page 8                              7/26/2005
      Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 10 of 134


                                             Butte Unit
                                      Fire Management Plan
                                               2005


                                       STAKEHOLDERS

                                       Stakeholders are defined as any person, agency or
                                organization with a particular interest - a stake - in fire safety
                                and the protection of assets from wildfires. The Butte Unit has
                                made a considerable attempt to involve stakeholders and their
                                interests in the planning of the Butte Fire Management Plan. It
                                is the goal of the Butte Unit to develop the participation of as
                                many stakeholders as possible, and to continually update the
                                plan based on stakeholder input.

                                     The Butte and Plumas County Fire Safe Councils have
been instrumental in bringing a conglomeration of stakeholders to "the table". There are also
a number of community fire safe councils within Butte County. The community fire safe
councils have their own stakeholders who represent the specific fire safe needs of their
community. Community fire safe councils communicate specific fire safe concerns to the
Butte County Fire Safe Council and CDF and accordingly revisions are made to the Fire Plan.
The Unit is able to respond and adapt activities to address many of the concerns from the
different stakeholders involved with the fire safe councils. Through the council's diversity,
agencies have been able to develop pre-fire management projects that otherwise may never
have developed. Please visit the web site www.firesafecouncil.orq to learn more about Fire
Safe Councils or email individual council representatives.

Fire Safe Councils

      Fire Safe Councils are integral to the pre fire management activities within the Butte
Unit. County fire safe councils in Plumas and Butte provide an umbrella under which the
community fire safe councils plan, coordinate and fund fire wise planning, education, and
hazardous fuel reduction projects within their communities.

        The following list of Fire Safe Councils summarizes those councils and their contact
information within the Butte Unit. For specific information pertaining to the mission and
activities of each council see section 6 Potential Prescriptions.

County Fire Safe Councils
Plumas County Fire Safe Council
           Chairperson: Jim Graham                             (530)283-6212
                 Email: iimqraham(5)countvofDlumas.com
     _ ."A
     Fkrc        Coordinator: Jerry Hurley                     (530) 283-0829
     CC UNCll
   PLUMASCOIWV   Email: ierrvhurlev@psln.com                   P.O. Box 1225
                 www.Dlumasfiresafe.orq                        Quincy, CA 95971




                                         Page 9                              7/26/2005
     Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 11 of 134


                                           Butte Unit
                                    Fire Management Plan
                                             2005


Butte County Fire Safe Council
           Chairperson: Jim Broshears                      (530) 872-6266
                Email: jbroshears@townofparadise.ccm
                Coordinator: Brenda Rightmyer              (530)877-0984
      bourty    Email: buttefirecouncil@iuno.com           Fax:(530)877-0986
  C O U M CII   www.ButteFireSafe.orQ                      767 Birch St.
                                                           Paradise, CA 95969

Community Fire Safe Councils
Forest Ranch Preservation Alliance (FRPA)
Coordinator: Mary Ellen Largent                            P.O. Box 696
Email: melargent@bigfoot.com                               Forest Ranch, CA 95942

Yankee Hlll/Concow Fire Safe Council
Contact: Hugh McCloskey                                    (530) 533-7341
Email: himccloskev@aol.com

Paradise Fire Safe Council
Contact: Jim Broshears                                     (530)872-6266
Email: ibroshears@townofparadise.com                       767 Birch St.
                                                           Paradise, CA 95969
Upper Ridge Preservation Alliance
Contact: Don Steele                                        (530)873-4854
Email: dndsteele@aol.com                                   14282 Sinclair Circle
                                                           Magalia, CA 95954

Cohasset Community Association
Contact: Bert and Marilyn Coffman                          (530)894-5712
Email: bertcoff@aol.com



Berry Creek Fire Safe Council                              (530) 589-4007
Contact: John Stapp, Co-coordinator                        40 Old Mill Rd.
                                                           Berry Creek, Ca 95916
Contact: Mike Shorrock, Co-coordinator                     (530) 538-7220
Email: mike.shorrock@fire.ca.aov




                                        Page 10                        7/26/2005
      Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 12 of 134


                                           Butte Unit
                                    Fire Management Plan
                                             2005


Watershed Groups
Butte County Resource Conservation District                   150 Chuck Yeager Way, Ste. A
District Manager: Pia Sevelius                                Oroville, Ca 95965
Email: psevelius@sbcqlobal.net                                (530) 534-0112 ext. 122

Mission Statement
"To conserve the resources of Butte County for the benefit of its citizens, its environment, and
its economy." Our motto is cooperation, not regulation.

Big Chico Creek Watershed Alliance                            40 Via Morro Ct.
Watershed Coordinator: Susan Strachan                         Chico, CA 95926
biachicocreek@diqitalpath.net                                 (530)894-8722

Little Chico Creek Watershed Conservancy                      c/o CSU Chico Foundation
Watershed Coordinator: Jean Hubbell                           400 West First Street
imott@csuchico.edu                                            Chico, Ca 95929-0515
                                                              (530) 894-8531

Butte Creek Watershed Conservancy                             407 W. 9^^ Street
Watershed Coordinator: William Johnson                        Chico CA 95926
creek@inreach.com                                             (530)893-5399

Sacramento River Watershed Program                            8870 Chambray Road
Watershed Coordinator: Kathy Russick                           Elk Grove, Ca 95624-9375
krussick@comcast.net                                          (916) 201-2703

Cherokee Watershed Group                                      9985 Lott Rd
Watershed Coordinator: Susan St. Germaine-Morger              Durham, Ca 95938
sqmorqer@saber.net                                            (530) 893-9039




                                       Page 11                             7/26/2005
     Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 13 of 134


                                            Butte Unit
                                      Fire Management Plan
                                               2005


Private Industry
                       Sierra Pacific Industries (SPI)            (530)873-0530
                       Jack Bean                                   Fax (530)873-4812
                       Representative: Kieran O'Leary             PO Box 496028
                       Email: sierra@spi-ind.com                  Redding, CA 96049

                       Sierra Pacific Industries has grown to be one of the largest private
                       timberiand holders in North America. In Butte County alone, SPI
manages over 120,000 acres of timberiand. As opportunities become available, partnerships
are established to explore mutually beneficial projects; including shaded fuel breaks, and the
sharing of GIS data.

Pacific, Gas, and Electric (P.G. & E)                           (530)894-4700
Janet Walther                                                   FAX 530-894-4793
Email: Jmw3@Dqe.com                                             P.O. Box 49
                                                                Chico, CA 95927

PG&E participates in the Butte Fire Safe council to foster ongoing communication and
resource sharing. Butte Unit and PG&E are sharing valuable resources and information to
prevent fires and to put fires out when they occur. For example, PG&E geographic system
maps and data, showing locations of power lines, towers, poles and other facilities, helps
Butte Unit to determine assets that should be included in its Butte Unit Fire Management Plan.
In turn, CDF shares information about high-risk fire areas with PG&E enabling the utility
company to better prioritize maintenance and vegetation management. PG&E has been an
active participant in the Butte Fire Safe Council and very supportive on a number of issues.
PG&E provides financial support by funding community fire escape plans and educational
tabloids distributed throughout Butte County.

Governmental Agencies
Town of Paradise Fire Department                                (530) 872-6266
Chief Jim Broshears                                             767 Birch St.
Email: ibroshears@townofparadise.com                            Paradise, CA 95969

Butte County Board of Supervisors                               (530) 872-6304
Representative: Supervisor Kim Yamaguchi                        747 Elliot Rd.
Email: Kvamaauchi@buttecountv.net                               Paradise, CA 95969

California Department of Forestry & Fire Protection             (530) 538-7111
Butte County Fire Department                                    176 Nelson Ave
Chief Henri Brachais                                             Oroville, CA 95965
Representative: David Hawks
Email: david.hawks@fire.ca.aov




                                         Page 12                              7/26/2005
     Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 14 of 134


                                       Butte Unit
                                  Fire Management Plan
                                         2005


Department of Interior - Bureau of Land Management       (530) 224-2124
Representative: Andrea Carter                            355 Hemsted Dr.
Email: andrea carter@ca.blm.qov                          Redding, OA 96002

Department of Agriculture - United States Forest Service
Plumas National Forest                                 (530) 283-2050
Forest Supervisor: Jim Pena                             P.O. Box 11500
Representative: John Gay                                 159 Lawrence St.
Email: iohn qav@fs.fed.us                                Quincy, OA 95971




                                    Page 13                         7/26/2005
      Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 15 of 134


                                            Butte Unit
                                     Fire Management Plan
                                              2005


        FIRE SAFE PLANNING AND HAZARDOUS FUEL REDUCTION at a GLANCE
                            BUTTE AND PLUMAS COUNTIES

The Problem
       California has one of the most complex ecosystems in the world with over 600
recognized individual ecotypes. Human impact on the land has forever changed many of the
ecotypes and as a greater number of people utilize the land, the changes become more
profound. Construction within the wildland urban interface has not only added a new fuel load
component, it has shifted the focus of firefighting tactics to life safety and structure protection.
The impacts brought about by people, however are not all negative with regard to the fire
problem. For example, many landowners have elected to modify the fuels to provide for fire
defense. Unfortunately, most individuals totally disregard the hazard presented went they
build within the wildland urban interface and do nothing to protect themselves and their
property against wildland fire.

       It is important to remember that European habitation of these lands predates the
current problem by decades if not centuries. The Spaniards complained of the brushy
chaparral from which the word "chaps," worn by cowboys to protect against brush, originated.
Researchers, like Dr. Jon Keeley believe that catastrophic wildfires in the chaparral
ecosystems of the central coast and southern California are not the result of unnatural fuel
accumulation, but rather a normal component of this ecosystem. Dr. Keeley, however
cautions that increased fire frequency may negatively impact this shrubland ecosystem.

       Closer to home, the affects of logging have changed the once mature forests,
dominated by relatively few large conifers and little under-story fuels, with natural surface-fire-
regimes in to second growth forests where catastrophic fire is more prevalent. These second
growth forests are typified by mixed conifers and hardwoods with a relatively heavy
accumulation of understory fuels which make them prone to intense fire behavior. Moreover,
environmental and political constraints, including fire suppression, have added to the fuel
accumulation, particularly understory fuels, in the second growth forests.

        Human intervention is neither wholly the problem nor wholly the solution to the fire
situation. Understanding the fire environment within each ecosystem, including the
complexities brought about by people, and having sufficient resources to address the fire
problem specific to each ecosystem almost defies resolution. Despite the best efforts of fire
service professionals, resource managers and other stakeholders, large, damaging, costly
fires will continue. The relative success of fire safe planning and hazardous fuel reduction
efforts are largely dependent upon the understanding of the fire environment within a
particular ecosystem, cooperation on the part of stakeholders, political constraints and the
availability of resources, financial and otherwise. Moreover, a firm solution to the fuel
reduction maintenance problem has yet to be resolved.

       Each year fire control agencies allocate vast amounts of resources and spend millions
of dollars protecting lives and property from wildland fire within the wildland urban interface.
Because of the cost of protecting lives and property, coupled with the difficulty of achieving


                                        Page 14                               7/26/2005
        Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 16 of 134


                                                   Butte Unit
                                           Fire Management Plan
                                                      2005


 pre-fire management fuel reduction projects, future fuel reduction work should target the
 urban wildland interface, immediately in and around communities, and in particular individual
 property owners. Property owners must assume responsibility for their property, to this end
 they must create and maintain fire wise properties. By assisting individual property owners
 with fuel reduction and providing them with maintenance alternatives that fire safe councils we
 as fire service professionals can arguably realize the greatest good; the best cost to benefit.

         It is through the forum of regional and local fire safe councils that industrial,
 environmental, and governmental concerns must find common ground, applying science,
 politics and available resources for the common benefit of reducing the fire problem on an
 ecosystem and community basis.



                       Etutte   and Plumas County 2000 Census Data
County                       Acreage          Population        Assessed Value         Number of Structures
 Butte County (SRA)          622,398           69,613            2,176,209,812                    28,070
Town of Paradise              11,478           29,441            1,245,893,428                    11,871
Plumas County               1,644,800          20,824                                              9,093
 Figures derived using GIS analysis of 2000 Census Data for each county. Data for Butte County is for State
 Responsibility Land (SRA)\where the responsibility for wildland fire protection rests with CDF; the balance of the
 County is not included. The number of structures was assessed using the population and the average number of
 occupants per household for the respective county.
 Data for Plumas County is representative of the whole county, since the entire county is subject to catastrophic
 wildland fire. Approximately 82% (1,348,736 acres) of the 1,644,800 acres(2,618 square miles) within Plumas
 County is under the ownership and management of the US Forest Service, Plumas, Lassen and Tahoe National
 Forests, Bureau of Land Management and the National Park Service, Lassen National Park. The remaining
 287,072 acres or 18% of the land is privately owned.

 Action Plan

                                                Without question pre-fire management activities
                                        are paramount to reducing the impact of catastrophic
                                        wildland fire on life and property. Fire safe planning and
                                        hazardous fuel reduction is a collaborative effort involving
                                        public and private entities, citizens groups and most
                                        importantly property owners. The ability of public and
                                        private entities and citizens groups to cooperatively plan,
                                        organize and staff pre-fire management activities is
                                        contingent upon continued support through programs
                                        such as the National Fire Plan. The National Fire Plan,
                                        has provide the type of consistent funding needed to
                                        accomplish projects. This plan serves as the blueprint
                                        from which fire safe planning and hazardous fuel
                                        reduction projects develop within Butte and Plumas
                                        Counties.



                                              Page 15                                    7/26/2005
      Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 17 of 134


                                          Butte Unit
                                   Fire Management Plan
                                            2005


      The table a few pages below, describes fire safe and hazardous fuel reduction projects
completed as well as proposed projects with targeted completion dates over the next 5 years.
Assumptions are made about funding, resources, environmental issues, and duration of tasks.
This action plan will be reviewed annually for stakeholder involvement and fire safe council
activity, changes in local land use plans, changes in the local wildland fire environment, and
new data related to the fire plan assessments incorporated as it becomes available.

      The Butte County Fire Management Plan was developed to address fire safe planning
and hazardous fuel reduction concerns of federal, state & local fire agencies, fire safe
councils and other stakeholders. The Fire Plan incorporates an across the board approach
to reducing the occurrence and impact of wildland fire through a coordinated effort involving
law enforcement, for instance PRC-4291 defensible space requirements, education and
information, community fire safe and evacuation planning and hazardous fuel reduction with
emphasis upon the urban wildland interface and in particular the homeowner and creating
defensible space.

This Fire Management Plan incorporates an estimated 17,442+ acres of hazardous fuel
reduction, including 318 lineal miles of shaded fuel breaks averaging 200 ft wide, in and
around communities and at strategic locations throughout the landscape of private and public
lands in northern and eastern Butte County. The emphasis on fuel reduction will be to
educate, enforce and assist homeowners in creating defensible space on their property.

       Shaded fuel breaks are also a large component of the overall fuel reduction effort with
the CDF Butte Unit focusing on those fuel breaks that support the safe ingress of fire
suppression forces and egress of civilians in and around communities such as the Paradise
Pines/Firhaven Shaded Fuel Break. Many of the shaded fuel breaks included within this plan
are a part of the Herger-Feinstein Quincy Library Group(HFQLG) pilot project on the Plumas
& Lassen National Forests and Sierraville district of the Tahoe National Forest. The Herger-
Feinstein Quincy Library Group Forest Recovery Act is a cohesive strategy designed to
address hazardous fuel reduction and fire protection. Others include cooperative efforts to
manage fuels between large private landowners, such as Sierra Pacific Industries and CDF
under the Vegetative Management Program.

Summary of Completed Projects and those Proposed over the next5 years

      The following photo collage and tables are just recent examples of the Fire Safe
planning and hazardous fuel reduction projects within Butte and Plumas Counties recently
completed, undenway or planned as a part of the Butte Unit Fire Management Plan, California
and National Fire Plans.




                                      Page 16                             7/26/2005
    Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 18 of 134


                                            Butte Unit
                                    Fire Management Plan
                                              2005


Paradise Pines/Firhaven Shaded Fuel Break 2001/02 - Along NImshew Rd




Pre-treatment                                      Post -treatment


Community Chipping Project 2001 - Along Shuman Ln. Concow Area.




Hazardous Fuel Reduction along roadway             Crews from Jarbo Gap Station, use Morbark chipper

Vegetation Management Projects 2001/02




SPIVMP, H-Line, Cohasset Area                      Grey Lodge Wildlife Refuge VMP, Gridley Area




                                         Page 17                                 7/26/2005
                                           Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 19 of 134

                                                                                        Butte Unit
                                                                                 Fire Management Plan
                                                                                            2005


  CDF       Project           Community                 Comment/Status                 Urban Internee Area          Wildland (Open   Area                     By Ownership
Battalion   Year{s)        Project Name                                            Comp.     In-prog    Prop.     Comp. In-prog        Prop.    USFS      BLM     Other    Private    Private
                                                                                                                                                                            indrial   Non-ind

                                                                                    Mi/Ac     Mi/Ac     Mi/Ac     Mi/Ac      M/Ac      Mi/Ac
 Butte             iutte County Area             utte Fire Safe Council Project      Yoject began in October 01, and continues during the fall, winter & spring months. See each
County      01 +   :ommunity Chipping            unding various grants               ommunity for individual acreage. Countywide totals through 5/31/2005 are 801 acres
 Butte            Butte County Area             fhis project has been funded by the Bureau of Land Management in cooperation with the Sacramento Regional Foundation. This grant
County      02/03 Defensible Space              involves the development & distribution of defensible space brochures to assist homeowners with defensible space. The brochure
                      Model                     addressing the brush model is nearly complete; work has begun on the timber & grass fuel model brochures. Completed spring of 2004.

                       ipper Ridge Area          otais for Upper Ridge Area                                                                             .75 mi            92 mi
             5yr       unrounding Area                                             197 ac    158 ac     129 ac                                  15 ac   15 ac             11 ac       •84 ac
                      3LM Compton Rd., part of 50 acres of BLM land, treatment     .75 mi                                                               .75 mi
   1        01/02 Paradise Pines Phase!       funded by BLM using fire crews                                                                            15 ac
                                                                                   15 ac
                      Paradise Pines/Firhaven CDF/Upper Ridge Pres. Alliance        8.2 mi                                                                                           8.2 mi
   1        01/02     Shaded FB Phase i       Phase 1, 00 and 01 WUI grants         147 ac                                                                                          147 ac
                      Paradise Pines/Firhaven Paradise Irrigation District                      1.5 mi   1.25 mi                                                                    2.75 mi
   1        03/04     Shaded FB Phase II      Phase II, Funding 03 USFS grant                    57 ac                                                                              102 ac
                                                                                                          45 ac
                      Paradise Pines POA      Treatment of 150 acres of POA g-
   1        02 +      POA Greenbelt           belt. Various funding sources          35 ac       11 ac    75 ac                                                                     121 ac
                      Paradise Pines POA       Paradise Pines Property Owners Association(POA)hired a consulting forester to prepare a fuels management plan for the approximate 500
   1        03/04     Greenbelt Mang. Plan. acre POA greenbelt. Completed spring 2004. Funding through Butte County HR2389 program.
                      Upper Ridge              Paradise Pines Property Owners Association(POA)project to inform area citizens about the hazards of wildfire and fuel reduction work
   1        03/04     l/Mldfire Education      within the POA including information video, signs and print material. Completed spring 2004. Funding through Butte County HR2389.
                      Upper Ridge              Upper Ridge Pres. Alliance project to install a low powered public broadcast radio station serving the Upper Ridge area which would provide
   1        02/03                              information to the public on emergency preparedness and incident information. Funding through Butte County HR2389 program.
                      Emergency Radio Sta
                      Upper Ridge             Roadside shaded fuel break                        4.5 mi                                             .4 mi                    .92 mi
   1        05/06     Coutolenc Rd.           funded by CDF Proposition 40                       90 ac                                                                       11 ac
                                                                                                                                                   5 ac




                                                                                  Page 18                                        7/26/2005
                                        Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 20 of 134

                                                                                      Butte Unit
                                                                                Fire Management Plan
                                                                                            2005

Town of            1 aradlse                 otal for Town of Paradise            9.55 mi     6 ml                                                    .80 ml                     14.8 m
Paradise           1 unrounding Area                                              310 ac     142 ac                                                    13 ac                     439 ac

Town of            Paradise                 Forest Stewardship grant to treat     2.3 mi                                                                                          2.3 mi
Paradise           [Honey Run               roadside along Honey Run Rd.          28 ac                                                                                           28 ac

Town of
Paradise
           00/01 paradise VMP w/CDF
                   Paradise                 Honey Run to Neai Rd under
                                            powerlines, 300' wide
                                                                                  3.2 mi
                                                                                  116ac
                                                                                                                                                                                 3.2 mi
                                                                                                                                                                                 116 ac

Town of            Paradise                 Citizen group fuel reduction
Paradise           waiiey View Citizens     around homes on Valley View            14 ac                                                                                          14 ac
Town of            Paradise                 30 acres of BLM land, treatment       .80 mi                                                              .80 mi                     .80 mi
Paradise
           01/02 kM Dean Road               funded by BLM using CDF crews          10 ac                                                              10 ac                      10 ac

Town of     ..     Paradise                 3 acres treatment on BLM land
Paradise           buaii Trails M HP        using BFC crews, private funding       3ac                                                                  3ac                        3 ac

Town of            Paradise                 Shaded Fuel Break along the east      3.3 mi                                                                                         3.3 ml
Paradise           West Branch Project      side of the Town of Paradise          127 ac                                                                                         127 ac

Town of            Paradise                 Funding California Fire Safe                      6 ml                                                                                6 mi
Paradise
           04/05 hver the top of Paradise   Council Grant Clearinghouse                      122 ac                                                                              122 ac
                 Paradise                   Funding CDF Proposition 40
Town of
Paradise
           05/06 L   Creek                                                                   20 ac                                                                                20 ac
                   Paradise & Upper Ridge   Project includes updating the existing information & map for the Paradise Ridge (includes the Town of Paradise, Upper Ridge & Stirling City)
Town of    04/05 Evacuation Pian            evacuation pian and distribution. Completion expected late 04/eariy 05. Funding through Butte County HR2389 program.
Paradise


                    crest Ranch                                                   19 mi                                                                                           19 mi
   2                unrounding Area                                               318 ac                                                                                          318 ac
                   Forest Ranch Area        FEMA grant, fuel break completed      15 mi                                                                                           15 mi
   2       00/01   Doe Mill Shaded FB       using contractor                     180 ac                                                                                           180ac
                   Forest Ranch Area        Shaded Fuel Break along Wilder         4 mi                                                                                           4 mi
   2        04     Wilder Rd. SFB           Rd. for emergency access              50 ac                                                                                           50 ac
                   Forest Ranch Area        Publication completed in 2001 to assist homeowners with forestwise landscaping & defensible space.
   2        01     Forestwise Landscape
                   Forest Ranch Area        Community Fire Safe Pian for Forrest Ranch. Cooperative effort between CDF & the Forest Ranch Preservation Alliance.
   2       98/99 Community Fire Safe




                                                                                 Page 19                                       7/26/2005
                                Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 21 of 134

                                                                              Butte Unit
                                                                        Fire Management Plan
                                                                                 2005



             :oha88et                                                                                    3 mi              . 12 mi                                       12.8 m
2             urrounding Area                                                       24 ac               145 ac              582 ac                                       751 ac
             Cohasset                \/MP program, 300 ft shaded fuel                                    3 mi                12 mi                                        15 mi
2     00-05 SPI H-Line Shaded FB     break along the H-line SPI land.                                   145 ac              582 ac                                       727 ac
             Cohasset Road           Proposed project
2     05/06 Shaded Fuel Break                                                       24 ac                                                                                24 ac
             Cohasset Area           Contractor Firestorm Wildland Fire Inc. to develop a community fire safe & evacuation plan for Cohasset. Draft of the plan completed June
2      02    Fire Safe & Evac Plan   02. Funding provide through USFS Economic Recovery Program grant 01-DG-11051150-020 to the Cohasset Community Association Inc.


             iutte Meadows
2             unrounding Area                                                                                    1295 ac              295 at                             3.8 ac
             Jonesville DFPZ         HFQLG Projects, Lessen National
LNF   LNF                            Forest- Jonesville DFPZ                                                      880 ac             880 ac
            Philbrook DFPZ           HFQLG Projects, Lessen National
LNF   LNF                            Forest- Philbrook DFPZ                                                       415 ac             415 ac




                                                                         Page 20                                       7/26/2005
                                    Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 22 of 134

                                                                                 Butte Unit
                                                                        Fire Management Plan
                                                                                      2005

              ankee Hill/Concow                                              2 ml      5.8 mi    3.2 mi                         19 mi   ).8 ml    2.5 mi            7.4 mi 1 30 mi
3.            urrounding Area                                                55 ac     229 ac    130 ac                        739.mi    38 ac    87 ac             283 ac 1 153 at
             Yankee Hill/Concow        HFQLG Projects, Plumas National                                                          15 mi    3 mi      1 mi              5 mi    15 mi
3            Area                      Forest                                                                                  545 ac   109 ac    36 ac            182 ac 1 545 ac
             Jordan Hill Road          CDF. BLM, USFS-PNF, SPI &             1.5 mi    3.3 mi    3.2 mi                                  .80 mi   1.5 mi            2.4 mi i 8 mi
3    03/04 Shaded Fuel Break           Yankee Hill Fire Safe Council         51 ac     168 ac    130 ac                                  29 ac    51 ac            101 ac 1 349 ac
             Grain Ridge Road          Funded by CDF Proposition 40                     2.5 mi                                                                               2.5 mi
3    05/06 Shaded Fuel Break           Program                                         60.5 ac                                                                              160.5 ac
             Yankee Hill/Concow Area   Detlow Road Demo site & public          .5 mi                                                                                           .5 ml
3     02     Detlow Demo Site          Assembly point                           4 ac                                                                                         1 4 ac
             Yankee Hill/Concow Area   VMP program, 300 ft shaded fuel                                                            4 mi                                         4 mi
3    03-06   SPI Shaded FB             sreak along the V-line.                                                                   194 ac                                     1194 ac
             Yankee Hill/Concow Area   Funding provided to the Yankee Hill Fire Safe Council through a BLM Community-Based Wildfire Prevention Grant to conduct homeowner
3     02     hiomeowner Consultation   consultations in order to educate and assist homeowners about defensible space needs. Also would create a demonstration site.
             Yankee Hill/Concow Area   Yankee Hill/Concow Fire Safe Council project to revise the community evacuation plan including evacuation maps. Funding through Butte
3     02     Comm. EvacuatlonPlan      County HR2389 revenue. Updated 2002 & 2005
             Yankee Hill/Concow Area   Yankee Hill/Concow Fire Safe Council project. The Cherokee clean up is a site that has 100's of tires, large appliances and fire hazard
3     02     Cherokee Clean Up         materials, a gate will be put up to discourage future dumping. Funding through Butte County HR2389 revenue. Completed 2002
             Yankee Hill/Concow Area   Yankee Hill/Concow Fire Safe Council project. Dumpsters used to assist Poe Fire victims who need assistance, overall community clean up
3     02     Roe Fire Cleanup          and removal of abandoned and burned vehicles. Funding through Butte County HR2389 revenue. Completed 2002
             Yankee Hill/Concow Area   Yankee Hill/Concow Fire Safe Council project. An educational calendar on fire safety and issues. Funding through Butte County HR2389
3     02     Calendar                  revenue. Completed 2002
             Yankee Hill/Concow Area   Yankee Hill/Concow Fire Safe Council project. 100 water signs will be made on white reflective aluminum with a blue(W)in the center.
3     02     l/Vater Source Signs      These signs will be posted on all water sources fire personnel can use and a map will be made to direct them to these sources. HR2389
             Yankee Hill/Concow Area   Yankee Hill/Concow Fire Safe Council project. Camelot is a remote neighborhood in the Concow area. The neighborhood pond would be
3    02/03 Camelot Water Source        improved to provide a water source for fire suppression resources. Funding through Butte County HR2389 revenue. Nearly complete
             Yankee Hill/Concow Area    Yankee Hill FSC project to install a low powered public broadcast radio station serving the Yankee Hill/Concow area which would provide
3    04/05 Emergency Radio Sta          information to the public on emergency preparedness and incident information. Funding through Butte County HR2389 program FY 04.




                                                                           Page 21                                        7/26/2005
                                          Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 23 of 134

                                                                                         Butte Unit
                                                                                   Fire Management Plan
                                                                                              2005



                  ;erry Creek Area
   5               unrounding Area                                                    25 ac
                  Berry Creek Area              Berry Creek Fire Safe Council project to complete a community evacuation plan Including evacuation maps. Funding through Butte County
   5       04     Comm. EvacuationPlan          HR2389 FY 04.
                  Berry Creek Demo              Fuel Reduction Demonstration Site
   5       04                                                                         3 ac



                   eather Falls Area                                                                    8.25 mi                                                                       3.25 m
   5                                                                                                    202 ac                                                                        202 ac
                  Lumpkin Road                  Shaded Fuel Break along Lumpkin                         8.25 ml                                                                       8.25 mi
   5      05/06 Shaded Fuel Break               Road, community of Feather Falls                        202 ac                                                                        202 ac



                  loblnson Mill Area            IFQLG Projects. Plumas National
   5                                             orest
                  irovllle Area
   6                                                                                 .14 ac                                                                                           14 ac
                  Oroville
   6       05     Demonstration Project                                              .14 ac                                                                                           .14 ac

                   iridley Area                  MP program, hazardous fuel
   7      02-08    iraw 1 odne VUSIdlffe Araa    aril ir+inn Z hahHat imnmwamant                                       ar             Rnnnao                       tRIA ai

Plumas             lumas County FSC              he Plumas County Fire Safe Council is developing a Community Fire Protection Plan for the county. That plan conteiins information
 County    02      t/l!dflre Mitigation Plan     ertaining to the Plumas County Fire Safe Council projects. The Plumas County Fire Plan is complete and was adop^ spring 2005.


Butte Unit Fire Management Plan                             TOTALS                    50 mi    8.1 mi    18 mi                                  3.8 mi    4.6 mi             7.4 ml   85 mi
Butte and Plumas Counties                                                            1551 ac   366 ac   754 ac    3763 ac   1295 ac   2382 ac   1443 ai   115 ac             283 ac   1039 ai




                                                                                    Page 22                                       7/26/2005
         Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 24 of 134


                                               Butte Unit
                                       Fire Management Plan
                                                 2005


   ASSETS AT RISK & THE WILDLAND URBAN INTERFACE - WUI
                                                The primary goal of
                                                wildland fire protection
                                                                          in the Butte Unit is to
                                                                          safeguard the wide
                                                                          range of assets found
                                                                          within the unit from the
                                                                          effects of wildfire. The
                                                                          wildland fire protection
                                                                          system was created
                                                                          and funded to protect
                                                                          both public and private
                                                                          assets at risk.      The
                                                                          following    have   been
                                                                          identified           and
                                                                          delineated    as    either
                                                                          economic    or    non-
                                                                          economic assets at risk
                                                                        from wildfire: people,
   structures, timber, watershed, wildlife, unique scenic and recreation areas, range, and air
   quality. The table below provides a description of the assets evaluated.

Asset at Risk    Public Issue                      Location and ranking methodology
                   Category
Hydroelectric   Public welfare   1) Area watersheds that feed water to hydroelectric power plants,
power                            ranked based on plant capacity: 2) cells adjacent to reservoir based
                                 plants (Low rank); and 3) cells containing canals and flumes (High
                                 rank).
Fire-flood      Public safety    Watersheds with a history or the potential to develop problems as a
watersheds      And Public       result of fire or floods are ranked based on affected downstream
                welfare          population.
Soil erosion    Environment      Watersheds are ranked based on erosion potential.
Water storage   Public welfare   Watershed areas up to 20 miles upstream from water storage
                                 facility, ranked based on water value and dead storage capacity of
                                 facility.
Water supply    Public health    1) Watershed areas up to 20 miles upstream from water supply
                                 facility (High rank); 2) grid cells containing domestic water
                                 diversions, ranked based on number of connections; and 3) cells
                                 containing ditches that contribute to the water supply system (High
                                 rank).
Scenic          Public welfare   Four mile viewshed around Scenic Highways and 1/4 mile
                                 viewshed around Wild and Scenic Rivers, ranked based on
                                 potential impacts to vegetation types (tree versus non-tree types)
Timber          Public welfare   Timberlands ranked based on value/susceptibility to damage



                                             Page 23                          7/26/2005
            Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 25 of 134


                                                 Butte Unit
                                          Fire Management Plan
                                                   2005


Range               Public welfare   Rangeland ranked based on potential replacement feed cost by
                                     reqion/owner/veqetation type
Air quality         Public health,   Potential damages to health, materials, vegetation, and visibility;
                    Environment      ranked based on vegetation type and air basin
                    And Public
                    welfare
Historic            Public welfare   Historic buildings ranked based on fire susceptibility
buildings
Recreation          Public welfare   Unique recreation areas or areas with potential damage to facilities,
                                     ranked based on fire susceptibility
Structures          Public safety    Ranked based on housing density and fire susceptibility
                    And Public
                    welfare
Non-game            Environment      Critical habitats and species locations based on input from
wildlife            And Public       California Department of Fish and Game and other stakeholders
                    welfare
Game wildlife       Public welfare   Critical habitats and species locations based on input from
                     Environment     California Department of Fish and Game and other stakeholders
Infrastructure      Public safety    Infrastructure for delivery of emergency and other critical services
                    Public welfare   (e.q. repeater sites, transmission lines)
Ecosystem           Environment      Ranking based on vegetation type/fuel characteristics
Health


              The assets at risk were evaluated to the 450 acre scale within the Butte Unit. The 450
   acre scale, know as Quad 81®^ have been designated by the Department for purposes of
   manageability. This designation Is based on the sectioning of a USGS 7.5 minute quadrangle
   map broken down into a 9x9 grid pattern; the result is squares of 450 acres. Fire plan
   assessments have been made at the Q81st level. For instance, each Q81st in Butte Unit has
   a ranking applied to it for Assets at Risk (AAR), Level of Service (LOS), and Fuel Hazard
    Ranking.

          Fire protection resources are limited, primarily due to budget constraints. Therefore,
   these resources should be allocated, in part, based on the magnitude of the assets. The
   assets are ranked, high, medium and low, as to their susceptibility to wildfire. (For more
   information regarding the evaluation of asset susceptibility, refer to the California Fire Plan.
    http://www.fire.ca.qov/FireEmerqencvResDonse/FirePlan/FirePlan.asp The asset ranking is
   scaled to the 081 st and transferred to GIS maps. Map overlays will be evaluated by unit staff,
   and areas with the highest combined asset values and fire risk will be targeted for fire
   management activities. The scores for the various assets at risk where given a 1 (low) score
   out of a possible 9.999(high) except for the following assets: game wildlife, historical
   buildings, and ecosystem health were all given scores of 0 as the data is not yet available or
   in different stages of validation at a state level. Infrastructure, non-game wildlife, and range
   scores were given a score of 2. Timber was given a 3 and structures were given a 5(see
    priority areas in the Butte Unit fire plan). Many factors are involved in target area
   identification, including political climate of the region and suppression cost reductions.


                                             Page 24                              7/26/2005
      Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 26 of 134


                                           Butte Unit
                                    Fire Management Plan
                                              2005



       The process of explicitly enumerating assets at risk also helps to identify who benefits
from the protection afforded those assets. It is a premise of the California Fire Plan, from
which this plan is structured, that those who benefit the most from the protection of an asset
should pay the most for that protection.

STRUCTURAL IGNITABILITY AND HOME DEFENSE
Arguably one of society's most critical assets and one of the most difficult and costly for fire
agencies to defend during a wildfire, homes and other structures are often lost because the
materials used to construct them are not sufficient to resist firebrand ignition. During
firestorms fires are often fanned by very strong winds creating a blizzard of embers which
blow though the air. These embers often land in a receptive fuel bed, typically made up of
fine dead fuels, which allow new fires to readily start; including fires on, under and near
homes.

This fine dead fuel bed can include naturally occurring materials, such as needles and leaves
that accumulate on, under and near your home, material stored on or near the home such as
yard furniture or woodpiles, and some types of building materials. Building materials that lend
themselves readily to "structural ignitability" include the obvious shake roof and the not so
obvious deck material and interior support members in the attic or sub-floor space.

"Structural Ignitability" is a term now used commonly by the fire service, fire safe councils and
the building industry to describe a structures susceptibility to catching fire during a wildland
urban interface fire. This section aims to educate readers and stress the importance of
"structural ignitability" in addition to defensible space when it comes to protecting structures
from wildfire. It is not enough to have defensible space without giving careful thought and
effort toward improving the homes resistance to structural ignitability.

Structural Ignitability Mitigation Strategies- The below table can be used by
citizens, communities and governments to help identify the risks and mitigation measures that
can be implemented to reduce the risk of structural ignitability to a home or community during
a wildland urban interface fire.

While there are numerous factors which contribute to homes and communities being at risk to
loss from wildfires, including hazardous fuel conditions, structural ignitability is arguably the
most critical element to home survivability during a wildland urban interface fire. Many
structural ignitability factors are easily mitigated with little time and expense to homeowners;
while other building construction elements, such as wood shake roofing material, can require
a significant investment on the part of property owners. Property owners must not downplay
the risk caused by this type of construction, and determine the cost to benefit when making
evaluations.

      The goal of this section is to:
  • To identify circumstances and factors which place the structure itself at risk from
    wildfire, and suggest appropriate mitigation measure(s) to reduce that risk. The
    mitigation measures can be evaluated and implemented by individual property owners.

                                        Page 25                              7/26/2005
Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 27 of 134


                                     Butte Unit
                               Fire Management Plan
                                        2005


communities, and local and state government. The resulting goal is to improve public
safety, firefighter safety, reduce structure ignitability, and reduce damage to property
and natural resources.


The objectives of this section are to:
Identify risks and mitigation measures in terms of structural ignitability.
Improve citizen knowledge regarding the risks of structural ignitability and empower
property owners to implement mitigation measures to reduce their risk.
Identify areas where collaborative efforts of local and state government can mitigate
risks of structure ignitability through development standards, ordinances and codes.
Support efforts of fire chiefs, local governments, county and community fire safe
councils, the California Department of Forestry & Fire Protection (CDF), and other
agencies to collaboratively implement mitigation measures and obtain funding
assistance.


MITIGATION MEASURES BY FOCUS AREAS:
Focus areas are broken down into elements which contribute to the risk of homes and
communities being lost to wildfire. A statement of the situation or issue has been

Item            Focus Area
 A.             Reducing Structure ignitability            .
                General Risk Condition:
               First priority for mitigation actions are within the home ignition zone
               (reference "A Homeowners Guide to Fire Safe Landscaping in Butte
               County" released by the Butte County Fire Safe Council) which includes
                the structure and the first 10* around the structure. Research shows
                that building materials, landscaping and landscape materials, and
                natural debris such as pine needles and leaves that accumulate on and
                around structures within the home ignition zone play a significant role in
                home survival. Case studies have shown that over 80% of structures
                which are lost to wildland fires have wood shake roofs. This zone is
                critical to home survivability, firefighter safety and the effectiveness of
                suppression resources that may be providing structure protection to a
                residence during a wildland fire. It is incumbent upon property owners
                to evaluate their home - inside and out - for fire safety and start
                immediately to improve the chance of your home surviving. Do not wait
                until the time of the fire - that is too late. Consult your local fire
                department or fire safe council for further assistance.
 A.I.           Existing structures & attachments - Strengthen building standards for
                construction, replacement activities, and enforcement of compliance for
                existing residences and properties to make them less prone to loss from
                a wildfire due to embers, radiated heat, or surface fire spread.

Item            Risk Condition:                         Mitigation Measures:
A.1.a.          Roofing - Efforts should be             1)    Educate    resident       on


                                 Page 26                               7/26/2005
Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 28 of 134


                                     Butte Unit
                             Fire Management Plan
                                       2005


            made to eliminate all wood              importance of replacing wood
            shake roofs in Butte County.            shake roofs - Educational efforts
            Shake roofs are a leading               should be made to eliminate
            cause     of    home     loss   in      shake roofing.
            wildfires.           Presently          2)Consider modifying county &
            homeowners in Butte County              city code measures which may
            are allowed to replace up to            include, but not be limited to:
            50% (as repair) of an existing          a) Limit replacement of shake
            roof per year.      This has            roofs - It may be possible to stop
            allowed a continuation of               this   practice    by    reducing
            wood shake roofs in the                 replacement standards (e.g. from
            county.                                 50% to not exceed 10-15%).
                                                    b) "Reduced or No Fee"
            Research show that homes                permits for replacement of
            with non-combustible roofs              shake roofs - investigate a
            and clearance of at least 30-           "reduced or no fee" permit for
            60 feet have a 95% chance               residents that change from a
            of survival in a wildfire.              wood shake to a non-combustible
                                                    roof.
            Currently county & city codes           c) Replacement of shake roofs
            do not allow wood shake roof            upon sale of a home - Expedite
            for new construction.                   the elimination of wood shake
                                                    roofs by requiring replacement
            Maintain 100' of defensible             upon sale.
            space per PRC-4291.
A.1.b.      Vent openings - Screening               1)   Educate    resident    on
            of vent openings with steel             importance of steel vent
            screens, no large than % inch           screening - Educational efforts
            mesh opening, will help                 should be made to insure steel
            prevent embers (during the              screening,% inch mesh of all vent
            ember blizzard that comes               openings.
            with a wildfire) from entering          2) Explore incentives for
            into attics and crawl spaces.           screening - Explore incentives
            Currently standards exist in            for homeowners to encourage
            the county and city for new             steel screening of vent openings.
            construction, but not older             3) Consider modifying county &
            structures.                             city code measures which may
                                                    include, but not be limited to,
            Maintain 100' of defensible             requiring steel screening of
            space per PRC-4291.                     vent openings upon sale -
                                                    Expedite the replacement by
                                                    requiring steel vent screening with
                                                    maximum Va " mesh upon sale.
A.I.C.      Decks - Most solid          wood        1)   Educate     resident    on
            siding,        with     adequate        importance of fire safe decking
            defensible space as required            - Educational efforts of the need


                                  Page 27                         7/26/2005
Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 29 of 134


                                       Butte Unit
                              Fire Management Plan
                                         2005


            by PRC-4291, is fire resistant           for use of safe decking materials.
            enough to withstand the short            2)Consider modifying county &
            term     heat       load   from     a    city code measures which may
            wildland    fire.      Then      next    inciude, but not be iimited to,
            greatest threat from decks is            prohibiting unsafe synthetic
            firefighter safety. Many new             decking - Prohibit synthetic
            materials (synthetics) ignite            decking which has a significantly
            more easily than wood and                higher        flammability,      and
            have a rapid structural                  significantly     lower    structural
            collapse when subjected to               rating, than wood of comparable
            high heat loads, creating a              dimension.
            situation where firefighters
            could fall through. Currently
            no standard exists in local
            jurisdications.

            Maintain ICQ' of defensibie
            space per PRC-4291.
A.1.d.      Outbuildings - Structures                1) Educate residents on need
            (e.g. storage, wood & tool               for separation of heat ioads -
            sheds) with less than 30-feet            Efforts should    be   made to
            separation from the home                 educate residents on the need to
            place residences at a high               have separation of heat loads
            risk of loss. Fire can easily            from their residence. Where lot
            spread from structure to                 size  allows    recommend  30'
            structure due to direct flame            spacing between outbuildings and
            contact, fire brand exposure,            primary structures.
            and/or prolonged       radiant           2)       Enforce      clearance
            heat.                                    requirements - Enforce clearing
                                                     of   at   least   ICQ   feet      around
            Maintain 100' of defensibie              structures, a requirement of PRC
            space per PRC-4291.                      4291.
A.I.e.      Woodpiles       -    Woodpiles           1) Educate residents on need
            without adequate separation              for separation of heat ioads -
            from homes and outbuildings              Efforts should    be   made to
            often place these structures             educate residents on the need to
            at a high risk of loss.                  keep      woodpiles     away        from
                                                     structures a distance of 2 times
            Maintain ICQ' of defensibie              the height of the pile, or more if lot
            space per PRC-4291.                      size allows.
A.1.f.      Propane tanks - Tanks with               1) Educate residents on need
            less than 10 feet of clearance           for separation of heat ioads -
            around     the    tank     and    30'    Efforts   should      be        made   to
            separation from structures               educate residents to remove any
            place homes at an increased              flammable materials within 10 feet
            risk of loss.                            of the     tank, and       if    possible


                                 Page 28                               7/26/2005
Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 30 of 134


                                   Butte Unit
                          Fire Management Plan
                                      2005


                                                 position the tank at least 30 feet
            Maintain 100' of defensible          from structures.
            space per PRC-4291.
A.i.g.      Immediate            structure       1) Information and education
            landscaping -(0-10') Certain         on fire safe landscaping -
            landscaping       (vegetation),      Continue to provide information
            such as junipers, landscape          and education to residents on
            materials (bark), and other          creating fire resistant landscaping
            fine, readily ignitable natural      adjacent to structures, and
            materials such as pine               keeping structures free of fine,
            needles and leaves that              readily ignitable natural materials
            accumulate on and around             such as pine needles and leaves
            structures           significantly   that accumulate on and around
            increase       a          home's     structures. Emphasis should be
            susceptibility to ignition. This     on maintaining the home ignition
            area should consist of non           zone (the home plus the first 10
            flammable             landscape      feet around the home) free of
            materials      and       green,      readily ignitable fine fuel that will
            succulent vegetation which           readily accept ignition from
            resists ignition from fire           firebrands      (embers)        and
            brands.                              perpetuate the lateral spread of
                                                 fire.
            Maintain 100' of defensibie          2) Explore Incentives for fire
            space per PRC-4291.                  safe landscaping - Explore
                                                 incentives    for   homeowners    to
                                                 make         firesafe   landscapes
                                                 adjacent to homes.




                               Page 29                            7/26/2005
      Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 31 of 134


                                            Butte Unit
                                     Fire Management Plan
                                              2005


The following communities in Butte County and Plumas Counties are listed on the National
Registry. See the following site http://www.firesafecouncil.ora/fpcommunitles.html
An F in the Federal Threat column indicates some or all of the wildland fire threat to that
community comes from federal (e.g., US Forest Service, BLM, Dept. of Defense, etc) lands.
The Hazard Level code indicates the fire threat level, where 2 denotes moderate threat, and 3
denotes high threat. There are a total of 1,238 communities listed, of which 843 have fire
threats from federal lands.

                  FIFiE THREATENED COMMUNITIES IN BUTTE COUNTY
            No.           Communltv Name             Federal Threat    Hazard Level
            62            Banqor                                              3
            90            Berry Creek                       F                 3
            156           Butte Creek                       F                 3
            157           Butte Meadows                     F                 3
            211           Centerville                       F                 3
            215           Cherokee                          F                 3
            220           Chico                                               3
            240           Cohasset                          F                 3
            251           Concow                                              3
            367           Feather Falls                     F                 3
            385           Forest Ranch                      F                 3
            519           Inskip                            F                 2
            539           Jonesville                        F                 3
            669            Maqalia                          F                 3
            815           Oroville                          F                 3
            816           Oroville East                     F                 3
            823           Palermo                           F                 3
            832           Paradise                          F                 3
            847           Pentz                             F                 3
            941           Robinson Mills                    F                 3
            1058          South Oroville                    F                 3
            1078          Stirling City                     F                 3
            1113          Thermalito                                          3




                                          Page 30                           7/26/2005
     Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 32 of 134


                                       Butte Unit
                                 Fire Management Plan
                                           2005


                FIRE THREATENED COMMUNI lES IN PLUMAS COUNTY
Plumas                                               Estimated                 Density
County                                   Estimated     Area                  (people/sq.
               Community^        On Draft List^ Population^     (sq. mi.)^       mi.)
1            Beckwourth               No               100         2.00          50
2            Belden                   No                15         0.25          60
3            Blairsden                No               200         0.50          400
4            Bucks Lake               No               50          2.00          25
5            Canyon Dam               No               100         0.50          200
6            Caribou                  No                25         0.50          50
7            Chester                 Yes              2000         1.50          1333
8            Clio                     No               200         0.50          400
9            Cresent Mills            No               100         0.50          200
10           Cromberg                 No               200         1.00          200
11           Delleker                 No                75         0.50          150
12           East Quincy             Yes              2000         2.00          1000
13           Genesee                  No               20          0.25          80
14           Graegle                  No               300         1.00          300
15           Greenville              Yes               1500        2.00          750
16           Hamilton Branch          No               200         1.00          200
17           Indian Falls             No               20          0.25          80
18           Johnsville               No                50         0.25          200
19           LaPorte                  No               150         2.00          75
20           Meadow Valley            No               500         1.00          500
21           Mohawk                   No               100         0.50          200
22           Paxton                   No               20          0.20          100
23           Portola                 Yes              4000        .2.00          2000
24           Pratville                No               50          0.50          100
25           Quincy                  Yes              2000         1.50          1333
26           Seneca                   No               100         1.00          100
27           Taylorsville             No               200         0.10          2000
28           Twain                    No                15         0.10          150


         P   umas County Communities recommended but not currently lisited
Plumas                                                          Estimated      Density
County                              On Draft        Estimated     Area       (people/sq.
                 Community''          List^       Population^   (sq. mi.)^       mi.)
1            Chicoot                   No               70         0.50          140
2            C-Road                    No              100         1.00          100
3            Gold Mountain             No              200         2.00          100
4            Gold Ridge                No              50          1.00          50
5            Greenhorn                 No              200         2.00          100
6            Lake Almanor              No              200         0.50          400
7            Lake Almanor West         No              200         1.00          200



                                    Page 31                          7/26/2005
        Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 33 of 134


                                                   Butte Unit
                                            Fire Management Plan
                                                        2005


   8                 Little Grass Valley           No              100               1.50              67
   9                 Plumas Eureka                 No              100              0.50              200
   10                Rich Bar                      No              10               0.20               50
   11                Sloat                         No              100              0.50              200
   12                Spring Garden                 No              50               0.50              100
   13             Storrie                          No              10               0.10              100
   14             Tobin                            No               10              0.10              100
   15             Whitehawk                        No              200               2.00             100



         The following maps display the wildland urban interface problem within Butte and
Plumas Counties.

      The "Total Assets at Risk" map uses an aggregate score for all assets at risk based on
assigned weights for each category. The assets at risk include: hydroelectric power,
watersheds, soil erosion, water storage and supply, scenic, timber, range, air quality, historic
buildings, recreation, structures, non-game wildlife, infrastructure and ecosystem health. The
analysis shows concentrations of medium to high risk areas in the communities of Cohasset,
Forest Ranch, Paradise, Paradise Pines, Butte Meadows, Pulga, Yankee Hill, Concow, Kelly
Ridge (East Oroville), Palermo, Berry Creek, Robinson Mill, Feather Falls and Bangor.
Several communities in Plumas County also are shown as a medium to high risk including
many of those along the Highway 70 corridor from Tobin to Portola (Belden, Quincy,
Cromberg, Blairsden & Portola) as well as Graegle, Meadow Valley, Bucks Lake, and LaPorte
to name a few.

The following table represents the weights (1-5) applied to each asset as used to compute the overall Asset
Rank within the Butte Unil (Butte & Plumas Counties).
          Asset                 Weiaht          Asset           Weiaht            Asset              Weiaht
       infrastructure             3             Timber             3          Storage(Water)            3
       Water Supply               4             Range              1             Fire-Flood            2
          Historic                2              Soil              1                Air                4
          Scenic                  2          Hydroelectric         3            Recreation             2
         Housing                  5        Non-game Wildlife       1          Game (Wildlife)          1
        Ecosystem                 3


       From the "Population Density" and "Wildland Urban Interface Population Areas" maps,
large concentrations of people have been identified in the Chico, Paradise, Paradise Pines,
and east and south Oroville areas of Butte County, and the Quincy, Greenville, Beckwourth
and Graegle areas of Plumas County. The density is based upon census block information
from the 2000 census. Census blocks are not geographically similar in size; however the
severity of the urban interface problem can be inferred from the population density and hence
housing density. Two thousand census data indicates that the average number of residents
per household is 2.48 and 2.29 for Butte and Plumas Counties respectively.




                                              Page 32                                  7/26/2005
                     Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 34 of 134




      Assets at Risk
                                                                                         □avid Hauiks, Captain
      Butte & Piumas Counties                                                            fire Protection Planning
                                                                                         CDF - 6urte Unit
      By 450 Acre Parcel(Quad 81)                                                        JLine24.2DCi5
                                                                                         Fire PtsnOSntxd




                                                                        %
                                 Meado




 Tl                                              Meadqyv
 Q)
(Q
(D                                                                                                                    W OD
 o>                                                                                                                 ro Q> ^
 W
                                                                                                                    O <D   ^
                                                                                                                    cn q C
                                                                                                                      o =.
                                                                                                                      3


                                                                                                                      2
                                                                                                                      0)
                                                                                                                      3
                  Durham
                                                                           Legend
                                                                                Highways
                                                                                Rivers

                    Richval                                                     Lakes
                                           Challenge
                                                                            [4P City/Town
 io
                                                                       \        Low     Bottom 80%
 a>
                                                                                Medium: Top 20% to top 5%
o                                         0   375   7.5
0                               Honcut                                          High; Top 5%
01
                                       Meadow




                                                                  Meadow Valley
         , Forest Ranch jji /
13                  /■   '   M'i                                                                                                       CD
0)
                                                                                              Beckwourth
CO
(D                                                                                                                                     Q) 03
                                                                                                                                       3    C
CO
                                                                                                                                            =C

                                   ankee Hill                                                                                        0 0)^
                                                                                                                                     Ul 3   C
                                                                         LaPort                                                        i 5.
          p\                               ,;f>N i fi' '                                                                               &)
                                          f      Feather Falls                                 Legend                                  3

                                           y'. ' J'    .                             i \J              PoputatiORs Areas
                                                                                                                W«i*nd
         Richvale
                                                                                                                 Rural
              %
                                                                                                                 ■•Zoo*

                                                Robinrson Mills                                                  Urban



                                        Bangor)
fo
O)                           Honcut                                                         20 Miles      I David Hmvkt. Captain
                                4                                                                           Fire Protacdon Pbnning
o                                                                                                          COF-BultaUnA
o                                                                                                           June 20.2002
                                                                        1:649565
                                                                                                                                                 Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 35 of 134




                                       Wildland Urban Interface Population Areas
     A                                                     Butte & Plumas Counties
      Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 36 of 134


                                           Butte Unit
                                    Fire Management Plan
                                              2005


         GENERAL DESCRIPTION OF THE CURRENT FIRE PROBLEM
                          Level of Service

                                                                     The success of firefighting
                                                              is the result of many complex
                                                              factors, including the mobilization
                                                              of critical resources in a timely
                                                              manner.           The      California
                                                              Department of Forestry and Fire
                                                              Protection does not fight fire
                                                              alone; rather it relies on the
                                                              assistance of federal and       local
                                                           government firefighting resources
                                                           through a series of interagency
                                                           agreements.           Interagency
                                                           agreements include the California
                                                           Fire    Assistance     Agreement
                                                           delineating the use of local
government resources by state and federal firefighting agencies (CDF, USFS, BLM & NPS),
and local mutual and automatic aid agreements whereby local entities agree to share
resources during emergencies.         There are many such agreements between federal, state
and local jurisdictions within Butte and Plumas counties.

LEVEL OF SERVICE RATING

         The legislature has charged the Board of Forestry and CDF with delivering a fire
protection system that provides an equal level of protection for lands of similar type (PRC
4130). In order to do this, CDF utilizes an assessment process, which evaluates the level of
service currently afforded a particular wildland area with the level identified for the same area.
The rating is expressed as the percentage of fires that are successfully extinguished during
initial attack. Success is defined as those fires that are controlled during the initial attack
phase by limited resources, before unacceptable damage and cost are incurred.

       California has a complex fire environment and CDF data on assets at risk relative to
damage from wildfire is incomplete. These factors combine to make it very difficult to develop
a true performance-based fire protection planning system. CDF has resorted to prescription-
based fire protection planning (travel times of firefighting resources to incidents, fire detection
systems and associated reporting times, the same acreage goal statewide, etc.) as a way to
overcome the complexity of the issues. Unfortunately, prescription-based planning tends to
oversimplify some issues. For instance, prescription standards make it difficult to integrate
the interrelationships of various fire protection programs, such as the value of fuel-reduction
programs in reducing the level of fire protection effort required.

       Despite the shortcomings of a prescription-based fire protection planning system, the
Level of Service rating (LOS) is a relative system, which attempts to measure the impact of


                                       Page 35                               7/26/2005
      Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 37 of 134


                                           Butte Unit
                                     Fire Management Plan
                                              2005


fire on the various assets at risk. It is an approximation method which has been proposed to
allow the unit to proceed with a damage-plus-cost analysis assessment of fire protection
performance. The Level of Service rating also provides a way to integrate the contribution of
various program components (fire prevention, fire protection planning, including fuels
management, and fire suppression) toward the goal of keeping damage and cost within
acceptable limits. It is important to reiterate that this system is a relative system and that the
ratings are only approximations.

In this system, a fire may be considered a failure based upon the level of resource
commitment and fire size. Unfortunately, this type of analysis oversimplifies the myriad of
factors that truly determine initial attack success. For instance, based upon critical firefighting
factors such as resource draw-down and extreme fire weather conditions firefighting efforts
may have been quite successful, however extreme factors have overpowered firefighting
capabilities resulting in a failure.

       The Level of Service (LOS) rating is a ratio of successful initial attack fire suppression
efforts to the total number of fire starts.      Level of Service ranking (LOS) utilizes GIS
(Geographic Information System) to graphically display the success and failures of the fire
protection system by overlaying 10 year wildfire history onto a map and deriving the average
annual number of fires by size, severity of burning conditions and assets lost. The LOS
rating can be readily used to describe the degree of success of fire protection services to
"civilian stakeholders."


                           Annual number of fires extinguished by initial attack
Success Rate (in %) =                                                                X100
                                          Total number of fires

      The result is an initial attack success rate measured as a percentage of fires by
vegetation type and area. Success is defined as those fires that are controlled before
unacceptable damage and cost are incurred and where initial attack resources are sufficient
to control wildfires.

       The Fire Plan Ignition Workload Assessment map is designed to show the
effectiveness of the suppression organization in meeting the initial attack fire workload. The
attempt to control fires before they become large and costly is evaluated in this assessment.
The underlying assumption is that fires, successfully contained in the initial attack stages, are
not the primary problem. Problem fires are the few that exceed initial attack suppression
capabilities, generally due to extreme fire weather conditions, are costly to control and cause
substantial damage.

       Fires are grouped into "success" and "failure" categories based on various factors. The
assessment groups fires by general vegetation or fuel types (planning belts). Within the
planning belt, fires are further classified based on final fire size and weather conditions at the
time of ignition. Each fire is in turn classified and labeled as either a successful initial attack
or a failure.



                                       Page 36                               7/26/2005
      Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 38 of 134


                                          Butte Unit
                                    Fire Management Plan
                                             2005



       The statistical data related to the initial attack workload assessment is displayed in the
following maps. Initial attack points of origin are plotted and color-coded based on
success/failure scores. Some of the successes and failures are not matched with weather
readings due to incomplete data sets; however they are still displayed on this analysis.
Further validation will be conducted to match weather with the ignitions in the future. The
result of the initial attack workload assessment is summarized as a percentage score for initial
attack success and displayed on the Quad 81®^ (450 acre blocks) grid. Combining fire
business workload patterns with aggregated assets at risk can be useful in defining target
areas for focusing Pre-fire Management project efforts.

Initial attack Success and Failures

       Analyses time period includes May 1990 through December of 1999. The following
       planning belt vegetation types were analyzed.
            Plannina Belt           Success Rate         Successful I.A.        I.A. Failure

               Grass                    94%                   1048                  72

                Brush                   95%                    834                  41

          Interior(Timber)              94%                    461                  27

             Woodland                   97%                    300                   8

      Initial attack Success and Failures for 200^

            Plannina Belt           Success Rate         Successful I.A.        I.A. Failure

               Grass                    97%                    71                    2

               Brush                    96%                    66                    3

          Interior(Timber)              89%                    17                    2

             Woodland                   100%                   19                   0

        Agricultural or Urban           94%                    111                  7

      Failures were defined as the following;
      Woodland               Fires =15 acres and above
      Grass                  Fires =12 acres and above
      Brush                  Fires = 6 acres and above
      Interior(Timber)       Fires = 3 acres and above

      Note that ignition data for Plumas County is not available at this time. Maps only
      display ignition data for 2004 fires in Butte County.




                                       Page 37                             7/26/2005
                      Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 39 of 134




      Initial Attack Success & Failure
      Butte County - CDF Direct Protection Area(DPA)                                        David Hauiks. Captain
                                                                                            Rre Protection Planning
      Plumas County - USFS Direct Protection Area(DPA)                                      CDF- Butte Unit
                                                                                            June24.20D9
      By 450 Acre Parcel(Quad 81)                                                           Rre PianOSmad




T)                                                                                                                       CD
0)
CO
 CD                                                                                                                     § 03
W
00
                                                                                                                      ro Q) jl;
                                                                                                                      O CD    _
                                                                                                                      cn 3 C
                                                                                                                         o 5.

                                                                                                                         "V
                                                                                                                         Q>

                                                                                Legend
                                                                                     Higlways
                                                                                     Rivers

                                                                                     Lakes

                                                                                      CityiTown
                                           Challenge
                                                                                Ignitions
                                                                                Vegetation Fires
fo
o>                                                           1:675,000           ^    Contained by InitialAttack
ro
o
0
                                           0   3.75    7.5       15      22.5    ^ Escaped InltialAttack
01


      Source: CDF & USFS Data
                          Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 40 of 134




      Fire Workload Analysis
      Butte County - CDF Direct Protection Area(DPA)                                                       □avid Haiuks, Captain
                                                                                                           Fire Protection Planning
      Plumas County - USFS Direct Protection Area(DPA)                                                     CDF• Butte Unit
                                                                                                           June24,2005
      By 450 Acre Parcel(Quad 81)                                                                          Rre Pian05mxd




                                        tte Meado




TJ
Q}
                          ohasset .     «.
                                        Stirling City
                                                                      Meadow ValleyQ'J                                                   (D

(Q
                          Forest/^anch
(D
                                                                                                                                         3 00
W
CO
                                                                                                                                      to 0) §:
                                                                                                                                      0 (D
                                                                                                                                      01 3 c
                                                                                                                                              3
                                                                                                                                         CD
                                                                                                                                         3


                                           gnifee Hi    j
                     ri                                                                                                                  0)
                                                                                                                                         3
                  Durha                         (Beiiypre|^                                         Legend
                                                                                                         Higmvays
                                                        . . father Fail    ^
                                                                                                         Rivers
                                             n. . 3#W<* _         '^perlMills                       Jj^ Lakes
                    wchva e                                                                              City/Town
                                                               Challenge
                                                                                                    Fire Workload
                                                                                                    Number of Ignitions
ro
o                                                   Ban Qof                    "i '675,000               1-5
fo                                                                                                       5-10
o
o
<J1                          5        s _1 Hoacu
                                                                                             Mies
                                                                                                         >10
      Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 41 of 134


                                           Butte Unit
                                     Fire Management Plan
                                              2005


Fuels


                                                                          The   fuel   assessment
                                                                 layer exemplifies the local fire
                                                                 hazard   situation.      The fuels
                                                                 assessment is a very useful
                                                                 tool   in    assisting  pre-fire
                                                                 planners and fire safe councils
                                                                 target critical areas for fuel
                                                                 treatment.

                                                                        This           assessment
                                                                 evaluates current flammability
                                                                 of a particular fuel type, given
                                                                 location on the slope, average
                                                                 bad     weather    conditions,
                                                                 surface and ladder fuels, and
                                                                 crown density.

                                                                           Fuel, in the context of
                                                                   wildland fire, refers to all
combustible material available to burn within a given area of land. Grass, brush and timber
are the most common fuels found in the Sierra Nevada ecosystem. Each fuel has its' own
burning characteristics based on several inherent factors. These factors include moisture
content, volume, live to dead vegetation ratio, size, arrangement and the plant's genetic make
up. All of these contribute to a fires spread, its intensity, and ultimately, its threat to assets.

        Fuel loading is measured in tons per acre. Grass is considered a light fuel with
approximately % of a ton per acre. On the other end of the spectrum, thick brush, a heavy
fuel, can have a volume of over 21 tons per acre. Fire intensity is also directly related to fuel
loading. Grass burns rapidly with a short period of intense, maximum heat output. Brush, on
the other hand, has a long sustained high heat output making it more difficult to control. With
this in mind it is prudent to identify areas containing heavy concentrations of fuel and target
these areas for hazard reduction.

HAZARDOUS FUELS ASSESSMENT

         Fuel arrangement is critical in wildland fire behavior, as it is linked to how readily the
fuel burns and hence a fires spread. Un-compacted fine fuels, such as grass, spread fire
rapidly since more of its surface can be heated at one time. Compacted fuels, such as pine
litter, on the other hand burn slower because heat and air only reaches the top of the fuel.
Vertical arrangement refers to the continuity of fuel from the forest floor to the tree canopy.
The vertical arrangement of fuels is known as ladder fuels; they are an extremely influential
factor in fire spread and behavior often turning a ground fire in to a crown fire. Crown or



                                       Page 40                                7/26/2005
      Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 42 of 134


                                           Butte Unit
                                     Fire Management Plan
                                              2005


canopy closure refers to the density of a forest created by tree tops, and is very important in
the lateral progression of fire through the forest canopy.

      In an attempt to estimate fire behavior, the U.S. Forest Service has developed 13 fuel
models that categorize fuels by their burn characteristics shown in the table below. Four
general groups, also known as planning belts, are used to classify fuels: grass, brush, timber
and logging slash. The following is a brief description of the fuel models commonly found in
CDF's wildland protection area of Butte and Plumas Counties:

Source material: Anderson, Hal E. 1982 Aids to Determine Fuels Models For Estimating Fire
Behavior. United States Department of Agriculture, Forest Service. General Technical Report
INT-122. Ogden Intermountain Range and Experiment Station) and Harrell, R. D. "Dick" &
Teie, William C. 2001 Will Your Home Survive? A Winner or Loser? A guide to help you
improve the odds against Wildland Fire. Deer Valley Press

Fuel Model 1: This model is used for short (generally below knee level or about 1-foot tall)
fine-textured pure grass which best represents typical grasslands and savannas. Less than
one-third of the area has other vegetation like shrubs or trees. Fuel loading in fuel model 1
range from % to % of a ton per acre. Fires in fuel model 1 burn rapidly with flame lengths
averaging 4 feet. This is probably the most common fuel model within the Butte Unit,
reflective of nearly all of the grasslands found in the eastern foothills of Butte County below an
elevation of approximately 1000 feet.

Fuel Model 2: Like fuel model 1, fuel model 2 is dominated by grass about 1 to 2-feet tall,
usually under an open wooded or timber over-story. The larger particle size in these shrubs
and the litter from the tree over-story increases intensity, but reduces fire spread. Four to five
tons of fuel is found per acre and the fuel bed depth is 1-2 feet. This type of fuel can be found
in the foothills east of Chico and Oroville, Palermo, and in the eastern portion of Plumas
County.

Fuel Model 4: This is a brush model and is characterized by stands of mature brush 6 feet or
more in height with continuous, inter-linking crowns, and ranging from 15 to 80 tons per acre.
Fires in this fuel model burn intensely (50+ foot flame lengths) and spread relatively quickly.
This fuel type is found in some areas of the Big Chico canyon, Cohasset, and in the southern
and eastern portions of Lake Oroville.

Fuel Model 5: Fuel model 5 is composed of the same mixes of vegetation as Fuel Model 4,
but individual plants are shorter, usually sparser, and less mature with little or no dead
component. This model occurs on poor sites, on recent burns and may occur under tree
over-stories. Fires in this fuel type do not burn as intense (6-13 foot flame lengths), nor
rapidly due to higher concentrations of live to dead fuel. This fuel type is common at about
the 2000 to 3000 foot elevation in northern foothills Butte County.

Fuel Model 6: This fuel model consists of vegetation which is taller and more flammable than
that of fuel model 5, but not as tall or as dense as fuel model 4. Fires in this model will burn in


                                        Page 41                              7/26/2005
        Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 43 of 134


                                          Butte Unit
                                   Fire Management Plan
                                            2005


the foliage of standing vegetation, but only when wind speeds are greater than 8 mph. Fires
burn with an average flame length of 6 feet and spread at a rate of 2,112 feet/hour. Interior
live oak, young chamise and manzanita are all associated with this fuel model. In many
instances a fuel model 5 will evolve into a fuel model 6 by the latter part of summer. This fuel
type is found in the Paradise, Concow, Berry Creek, and Feather Falls areas.

Fuel Model 8: This model reflects slow burning, low intensity fires burning in the leaf or
needle litter under a conifer or hardwood canopy. Fuel model 8 contains few fine fuels (about
1-2 tons per acre) consisting of compacted leaf and short needle conifer litter and is absent an
under story shrub layer. These fires do not pose a threat unless low fuel moisture or high
winds allow the fire to spread into the canopy. This model is found locally in areas treated for
fuel reduction. It represents the ideal model; where fire behavior is characterized by low-
intensity, slow burning ground fire. This type of vegetation is fund primarily in the southwest
area of Oroville in the Oroville Wildlife Area, and scattered throughout Plumas County with
heavy concentrations in the Bucks Lake, LaPorte, and southwest of Johnsville.

Fuel Model 9: Much like fuel model 8 this model has little or no shrub layer but has more fine
fuels (about 2-4 tons per acre) which is deeper and "fluffier" like oak leaves and long conifer
needles. Fires in this model also burn with more intensely and higher rates of spread
especially under windy conditions. This model is found in a wide range of areas under timber
stands which have been treated for fuel reduction, or have seen low intensity fires over the
last decade. This fuel type is found in great quantities in the 2,500 to 4,000 foot elevation of
eastern Butte County from Butte Meadows south to Feather Falls. Fuel Model 9 is also
extremely prevalent throughout Plumas County, but most notably along the highway 70
corridor. Surface fire flame lengths, without the affects of wind or slope, range from 3 to 7
feet.

Fuel Model 10: Fuel model 10 almost always has a shrub or immature tree under story with
loadings of fine fuels of about 3 to 4 tons per acre and heavy loadings of 12+ tons per acre.
Fires in this timber model burn with greater intensity (6-10 foot flame lengths) with moderate
rates of spread. Torching of individual trees is common and can cause embers to start new
"spot" fires ahead of the main fire. Crown fires are also a threat in this fuel type. In di^
conditions, or with high winds, fires in fuel model 10 can be very difficult to control. This
model is characterized by stands of overstocked, unmanaged natural conifer stands, and can
be found in many areas of Butte and Plumas Counties.

Fuel Model 11: Fuel model 11 is either the felled boles of a thinned stand or the limbs arid
tops from a logging operation. Recently deposited slash ("red slash") may be 3+ feet deep
and will have about the same burning characteristics as Fuel Model 4. Aged slash will likely
burn more like Fuel Model 10. Loading is about 12 tons-per-acre and the fuel bed depth is
about 1-foot.

Fuel Model 12: Fuel model 12 is dominated by slash, much of it is less than 3 inches in
diameter with fuel loads less then 35 tons/acre. Heavily thinned conifer stands, clearcuts, and



                                      Page 42                             7/26/2005
      Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 44 of 134


                                             Butte Unit
                                     Fire Management Plan
                                               2005


medium or heavy partial cuts are represented. Fire in this fuel model typically spread rapidly
with high intensity and generate fire bands which often results in spot fires.

Fuel Model 13; Similar to fuel model 12, however fuel model 13 is dominated by slash, much
of which is larger than 3 inches in diameter with fuel loads greater then 35 tons/acre and may
exceed 200 tons/acre. Characterized by clear cuts and heavy partial cuts in mature and over
mature stands of conifer. Fire in this fuel model typically spread rapidly in the fine fuels while
intensity builds up more slowly and sustains for longer periods in the larger fuels. A wide
variety of fire bands often contribute to spotting problems.

                   National Wildfire Coordinating Group Fuel Models
                                     Butte Unit Description

   Fuel     Fuel     Tons    Tons     Flame       Spread                Comments
   Model     bed      per     per     Length    Rate
     #     depth     acre    Acre     (feet) (feet/hour)
           (feet)    (live) (dead)
     1        1        0      .74       4          5195      Dry grass. Common in areas
                                                             under 1000' elevation
     2        1       .5       4        6           2331    Dry grass with 1/3 to 2/3 brush
                                                            or tree canopy. Very common
                                                            above 1000'.
     3       2.5      2.5    3.01       12         6926     Grass model, not found locally.
     4       6       5.01    16.03      19         4995     Thick^bmsh with l^av^ dead
                                                            component.
     5                 2      3.5       4           1199    Young or green brush with fire
                                                            in the litter only.
     6       2.5      2.5      6        6          2131     Mature or dry brush with foliage
                                                            that will burn when exposed to
                                                            wind.
     7       2.5      2.5    4.87       5           1332    Brush model, not found locally.
     8       .2       .2       5         1          107     Timber or hlrdw^^ with fire
                                                            burning in light litter
                                                            underrieath. Noshrub.
     9                .2     3.48      2.6          499     Timber with fire in slightly
                                                            heavier litter then model 8
    10        1        1     12.02     4.8          526     Tirhberwith shrub/immature
                                                            tree understory, heavy dead
                                                            material undemeath.
    11        1        1     11.52      3.5         400     Light logging slash from a
                                                            partial thinning operation
    12       2.3      2.3   34.57       8           866     Moderate logging slash
    13        3        3     58.1      10.5         899     Heavy logging slash
 Shading denotes those fuel mode s predominant to Butte and/or Plurrias Counties.


                                       Page 43                               7/26/2005
       Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 45 of 134


                                           Butte Unit
                                    Fire Management Plan
                                              2005


       The local distribution of the fuel models is illustrated in the above table. It can be noted
that the diversity of combustible material, both in terms of species and arrangement,
increases with elevation. Models 1 and 2(grass fuel models) are found at lower elevations up
to about 1,500 feet, progressing into brush and from their timber at the 2,300 foot elevation
generally. Local conditions, known as micro-climates also affect fuel type and density. For
instance, north facing slopes tend to get slightly more rainfall and less sun favoring the
development of hardwood and succulent species. In contrast, southern exposures are
dominated by brush and conifer species which have adapted to drier, poor soil conditions.

       The first step in defining hazardous fuels is the development of a vegetation coverage
layer for the Butte Unit using GIS. Planning belts have been established to categorize the 13
various fuel types in to four general areas (grass, brush timber, and woodland) consisting of
similar fuels. Moreover, these zones have similar fire behavior characteristics that impact fire
suppression activities, and are based on the Fire Behavior Prediction System (FBPS) fuel
modeling correlation.

       The vegetation within the planning belts is then categorized into the FPBS fuel model
coverage as described in the National Wildfire Coordinating Group Fuel Models on the
previous page. After the vegetation coverage was completed, ArcGIS was used to display
the vegetation coverage overlaid with the unit's fire history. Through analysis, the impact on
surface fuel characteristics as a result of past fires was factored into the creation of a final
vegetation layer. The final product is a more accurate account of the current "post fire"
vegetation coverage's throughout the unit, and thus, FBPS fuel characteristics.

   The final phases of determining fuel hazard ratings for Butte Unit involves the combining
of crown fuel characteristics and surface fuel characteristics.          The method describes
additional ladder and crown fuel indices to surface fuels in a given area. If the vegetation data
provide sufficient structural detail, the method imputes these additional indices from that data.
If the vegetation data lacks structural detail, the method imputes indices based on the fuel
model. In the Butte Unit, the majority of indices were based on the FPBS fuel models.

       Where applicable, the ladder and crown fuel indices convey the relative abundance of
these types of fuels. The indices take values ranging from 0 to 2, with 0 indicating "absent", 1
representing "present but spatially limited", and 2 indicating "widespread". These indices
indicate the probability that torching and crown fire will occur if the stand were subjected to a
wildfire under adverse environmental conditions.

        The total hazard rating includes not only hazard posed by surface fire, but also hazard
by involvement of canopy fuels. The hazard ranking method includes this additional hazard
component by adjusting the surface hazard rank according to the value of the ladder and
crown fuel indices. Specifically, the surface hazard rank increases a maximum of one class in
all situations where the sum of the ladder and crown fuel indices is greater than or equal to
two.




                                       Page 44                              7/26/2005
      Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 46 of 134


                                           Butte Unit
                                    Fire Management Plan
                                              2005


       The assessment method calculates expected fire behavior for unique combinations of
topography and fuels under a given weather condition. While the BEHAVE Fire Behavior
Prediction System (Andrews 1986) provides estimates of fire behavior under severe fire
weather conditions for each of the FPBS fuel models located on six slope classes. Each fuel
model combined with each slope class receives a surface hazard rank.

       The potential fire behavior drives the hazard ranking. A rank is attributed to each
QBIst (450 acre parcel) within the Butte Unit's state responsibility area (SRA). The ranking
method portrays hazard ratings as moderate, high or very high. The map displaying the fuel
hazard ranks within the Butte Unit can be used by stakeholders with interests in ecosystem
management,fuels management, and pre-fire management as another tool to determine pre-
fire management prescriptions.

       Knowledge of fire behavior in a given fuel type is paramount in developing a community
defense plan against wildfire. Fires in grass burn rapidly, but can be stopped by a roadway or
plowed fire breaks. Fires in brush often burn with an intensity that prevents fire crews from
safely applying water to the flame front. Timber fires can ignite new fires (called spot fires)
miles ahead of the main blaze, hampering control efforts. Only wide scale pre-fire
management programs can reduce the potential of a wildfire catastrophe.

       Another issue related to fuels that are not in the FPBS is housing density. As can be
seen on the population density map for Butte and Plumas Counties the introduction of
humans has added fuel, in the form of structures, increasing the total fuel loading. Structural
density was identified as a contributing factor in the loss of 2,900 structures, 25 deaths, and
1,600 acres consumed by the Tunnel Fire in Alameda County, October of 1991. Areas that
show population destiny of 1,000 or more people per square mile are Paradise, Paradise
Pines, East Oroville, and Palermo. The urbanization of California's wildland notwithstanding
Butte and Plumas counties has resulted in a complex fire environment known as the "Urban
Interface" or l-Zone making it extremely difficult for fire protection agencies to protect life and
property.




                                       Page 45                              7/26/2005
                     Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 47 of 134




     Butte Fuel Hazard Ranking                                                          David Havvks, Captain
                                                                                        Fire Protection Planning
     Butte & Plumas Counties                                                            CDF - Butte Unit
                                                                                        ■June 24, 2005
     By 450 Acre Parcel(Quad 81)                                                        Fire Pian05.m>id




                                                                                                                      T]
TI                    ohasset                          Meadow
 m
(a
                                Stirling,City
0)                                                                                                                    W    03

o>                                                                                                                 hO Q)
                                                                                                                   0 0)
                                                                                                                   01 q C
                                                                                                                      o E.

                                                                                                                      ■V
                                                                                                                      Q}

                  Durham
                                                                                      Legend
                                                                                             Highways
                                                                                             Rivers

                    Rlchval                                                                  Lakes
                                                Challenge
                                                                                             City/Town
                                 arermo
N)
                                                                                             Moderate
O)                                                                 1:675,000
                                                                                      MPfl   High
                                                  0   3.75   7.5      15       22.5

                           1
O
0                                                                                            Very High
                                 Honcut
01
      Butte Unit Fuel Models                                                                  CBvid Hwks,C^ain
                                                                                              Tn Protection Planning
      Butte & Plumas Counties                                                                 COr/Gutte County Fine
                                                                                              Jjne24,2CllD5
      Detailed Fuels                                                                          Firs PlanOjmxd




TJ                                                                                                                                a>
0)
<a
(t)
                                                                                                                                   D 00
-si
                                                                                                                                hO Q) ^
                                                                                                         ourth                  O CD
                                                                                                                                cn q C
                                                                                                                                  i 2.
                                                                                                                                  3 ^


                                                                                                                                  0)
                                                                                                                                  3
                 ^urham
                                                                                         Legend

                                                                    HighAsys             Rivers         Lakes tjji Clty/Towi
                                                                                                    8 HarcinoodA.odgepde Pine
                                                   pper Mills   HFDRS Fud Models                    9Mixed Coraler Light
                                                                Fud Model                           10 Mixed Conifer Medium
                                       Challenge
                                                                      1 Grass                       11 Ught Logging Slash
                                                                      2 Pine/Grass                112 Medium Logging Slash
ho                                           1:675,000                3 Tall Grass                  15 Desert Fuel(Custom 15)
                                                                      4 Tall Chapairal              28 Urben Fuel(Custom 28)
o
o                                                                    5 Brush                        97 Agricultural Lands
                                                                     6 Dormant Brush              I 98 Water
                                0   3.75   7.5
                                                                     /Southern Rough              I 99 Barren/Rock/Other
                                                                                                                                          Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 48 of 134
                        Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 49 of 134




       Vegetation Communities (a.k.a. Planning Belts)
       Butte & Plumas Counties
                                                                                            David HavAs, Captan
       By 450 Acre Parcel(Quad 81)                                                          Fire Prdectlon Planning
                                                                                            CDF. Butte Unit
                                                                                            June 24.2005
                                                                                            Fire Plan OS.mxd




                                     Meadows




13                      ohasset                       Meadow Valley                                                     CD
 Q)                               ^rlincrCity
(Q
(D                                                                                                                      fl) CO
4^                                                                                                                    ro Q) ^
00
                                                                                                                      O (D    ^
                                                                                                                      on 3    C
                                                                                                                        i 2.

                                                                                                                        fi)
                                                                                                                        3
                    Durham
                                                                                     Legend
                                                                                     — Highways
                                                                                         Rivers
                                                                                     ^ Lakes
                      RiChva                                                             City/Town
                                                Challenge                                Brush
                                                                                         Grass

 fs3                                                                                     Interior Conifer
                                                                  1:675,000
 o>                                                                                  (■Woodland
                                                 0   3.75   7.5       15      22.5
O
                                                                                     I  I Barren/RockfOther
0                                    Honcut
01
          Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 50 of 134


                                              Butte Unit
                                        Fire Management Plan
                                                 2005


 Fire History

   BWft'•nr'fft'rf                      Wildfire history is a significant factor in the pre-fire
                                 management planning process. The fire plan assessment
                                            incorporates detailed information for determining the
                                      beneficial locations for pre-fire management projects, an
                                 idea of the level of service within the unit's State Responsibility
                                 Area, and information about assets at risk. Fire history is a piece
                                 of the puzzle that allows unit personnel to learn from the affects of
                         1^           f\Tes, and allows fire control agencies, like CDF and fire safe
                                 councils the opportunity to implement pre-fire management plans.
                                 Identifying where the largest and most damaging fires have
                           i     occurred is a necessary step in preparing for future wildfire and
                                 focused pre-fire management plans. Moreover, knowledge of fire
                                 history and fire behavior for particular areas, such as the Yankee
                                 Hill/Concow area of Butte County, allows fire control officers to
                                 better strategies the deployment of critical firefighting resources.

       Below are a fire history maps for the Butte Unit over the past century, decade and year.
 The fires shown prior to the 2002 fire season are 300 acres and larger. In 2002, CDF
 changed its fire mapping requirements to include the mapping grass fires 300 acres and over,
 brush fires 50 acres and over, and timber fires 10 acres and over, all wildland fires which
 destroy 3 or more structures or which cause $300,000 or more in damage.

         Both Butte and Plumas Counties have an extensive history of large and damaging
 fires, most of which have burned within the urban interface area resulting in not only the loss
 of property but life. The following table shows some of Butte and Plumas Counties most
 recent(10 year) fire history.

                        Butte and Plumas County Recent Large Fire HIsto
Fire Name                Year   Acreage                                               Comments


Butte Coun
                                                                        dditional structures threatened
                                                                        tructures threatened
|glM,llJLH>ii                                                          commercial timber loss
Poe                                                                    +120 outbuildings & 155 vehicles
Concow                             1,835                               Firefighters burned over
ISlfltCsiegTiil                   33,924                               +11 outbuildings, 9 major fires, lightning


Stream                  lEirmi                     1            0      Lightning
Storrie                 2000      55,261           0            0      Commercial timber loss
Mt .Hough Complex       1999      40,720           0            0      4 major fires, structures threat, lightning
Feather River Complex   1999       3,860           0            0      4 major fires, lightning Butte & Plumas Co.
Morton II               1999 1                     0            0      Structures threatened
Cemetery                1999                       0            0      Structures threatened
 Sutte & Plumas Co. Totals        160,475         81            2
                                                                                                      CBvid Haute, Captain
       Butte Unit Fire History by Decade                                                              Fire Protection Planning
                                                                                                      CDF • Butte Unit
       Butte & Plumas Counties                                                                        /ipill 23.200S
                                                                                                      Ire histotvinxd
       CDF & USFS Fires
                                                                    ¥




                                                         m
 T)                                                                                                                                     (D
 Q)
(Q
 a>                                                                                                                                      0) (U
                                                                                                                           w.
tn                                                                                                                                    K? Q) ft*
o
                                                                                                                                      O (D

                                                                                                                                         (D 3.
                                                                                                                                         3




                                                                                                                                         Q>

                                                                                               Legend
                                                                                     Butte Unit          _         Highways
                                                                             tp
                                                                                     Cit/ Limits                   Lakes

                                                                             Fire History by Decade
                                                                                                        HI 1950- 1959
                                                                                      1900. 1909                       1960- 1969

                                                                                     1910. 1919                        1970- 1979
 ?o                                                                                                                    1980- 1989
 O)                                                                          Hi 1920- 1929
 ts3                                     I   1:676,000        ^ C                     1930- 1939
o                                                                                                       Hi 1990- 1999
o                                                                                                       Hi
(J1                                 10       20          30                           1940- 1949                       2000 - 2004J
                                                                    iMiies
                                                                                                                                                  Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 51 of 134
                        Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 52 of 134




       Butte Unit Ten Year Fire History                                                            Ca»ld Kaiuks, Captain
                                                                                                   rir« Protection Planning
                                                                                                   COP - Butte Unit
       Butte 8c Plumas Counties                                                                    Ppfll23,200S
                                                                                                   (r« hlstorvmxd
       CDFScUSFS Fires




 T3                                                                                                                              CD
 Q)
(Q
 (D                                                                                                                              ^ CD
 CXI                                                                                                                          ro fl) §:
                                                                                                  «81uw.V.'niii
                                                                                                                              O CD ^
                                                                                                                              CJl 3 C
                                                                                                                                 g S.
                                                                                      i                                          "V
                                                                                                                                 03

                                                                         r                 Legend

                                                 m                        a Butte Unit                              Lakes
                                                                                       Highways
                                                                           Ten Year Fire History
                                                                                       1995



 tv3
 O)
 N)                                                  1:676,000               1008 - No tiiet >300 aores
 o
 o                                                                                     1999
 CXI
                                                     20          30
       Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 53 of 134


                                                    Butte Unit
                                          Fire Management Plan
                                                      2005


 Severe Fire Weather

                                               Description of
                                          Severe Weather Analysis




Ehumidity,and wind spe d into a combined score.The FWI gives
      Severe fire weather is defined using the Fire Weather Index (FWI) developed by the
  USDA Forest Service Riverside Fire Lab. The FWI combines air temperature, relative

                              wildland fire managers an index that indicates potential changes
                              in fire behavior due to fire weather (temperature, relative
                              humidity, wind and dew point) characteristics. It is important to
                              note that fuel and topography conditions are not included in the
                              FWI calculation. Severe fire weather occurs when the FWI,
                              calculated from the hourly weather measurement, exceeds a
                              predetermined threshold. The threshold FWI is derived from
  average bad fire weather of (approximately) 95° F, 20% relative humidity, and a 7 mph eye-
 level wind speed. Frequency of Severe Fire Weather is defined as the percent of time during
 the budgeted fire season that the weather station records severe fire weather. Individual
 weather stations are ranked as low, medium, or high frequency of severe fire weather. This
 ranking can then be applied to the area on the ground represented by the weather station.

       In March of 2000 the Butte Meadows Remote Area Weather Station (RAWS) was
 moved to Carpenter Ridge, therefore data for Butte Meadows is no longer being generated.
 Carpenter Ridge RAWS will be used for the collection of weather data in this zone.

 Severe Weather Analysis Parameters
       FWI CUTOFF         START LOW RANK               START MED RANK             START HIGH RANK
           29.725                    0%                          5%                        20%


       STATION          OWNER        LATITUDE       LONGITUDE     ELEVATION       WXSCORE %      WXRANK

       BANGOR             CDF    ,    39.38            121.38         840            .12

  CARPENTER RIDGE         CDF    1    40.07            121.34         4812    !      N/A

      COHASSET            CDF         39.87            121.76         1670          1.38
     •JARBO GAP           CDF
    PIERCE CREEK         USFS         40.13     !      120.95         5800           .90
   PIKE COUNTY LO.       USFS         39.47            121.20         3714          3.53

       QUINCY            USFS         39.96            120.93         3600          1.12

     STAMPEDE            USFS         39.48            120.05         6867           .41

 'Note: The Jarbo Gap weather station located in the Feather River Canyon, Yankee Hill area of Butte County
 has been on line since 2003. Historic weather data will not be available for several years after that time.
      Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 54 of 134


                                         Butte Unit
                                   Fire Management Plan
                                           2005


WxSCORE

[SevereWx]/[WxlnSeas] The weather score is a percentage of the number of days of severe
weather during the designated fire season. Non-fire season data is not considered as the fuel
are not in a state in which the readily burn regardless of the severity of weather. Naturally,
there are rare exceptions to this; however it is not feasible to factor in all possible
contingencies. Moreover, including this data would only serve to weaken the representative
impact that severe weather plays on fire behavior during the fire season.

WxRANK

The WxSCORE intensity rating is lumped into three categories, low, medium and high, to
create a severe fire weather frequency ranking.




                                     Page 53                            7/26/2005
                        Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 55 of 134




     Butte & Plumas Counties                                                                              David Haviiks, Captain
                                                                                                          Fire Protection Planning
     CDF 8c USFS RAWS Data
                                                                                                          CDF-ButteUnit

                                       RAWS sites In bold labeling                                        June 24,2005
                                                                                                          Fire Plan OS rnxd




                                    tt/Meadow^
                                                                            PNF24B<rrtable
                                            /


                                 CatDenter Ridde                                                     Mi
TJ                                                                   Meadow ValleyOu                                                   CD
                                     Stirling Cily
(a
         keiidlii        ForestiRanch                                                                                                  fl> 00
CD
                                                                                    Quir^cy Rd                                         3 C
                                                                                                                                     ho Q) rf
                                                                                                                                     9^ ^
                                                                                                                                     0 CD ^
                                                                                                                                     01 3 C
                                                                                                                                        o 2.

                                                                                                                                       -V
                                   igitYanjifee
                                                                                                                                       0)
                                                                                                                                       3
                    Qjrham
                                               Pike County Looko                                     Legend
                                                          Feather Fall^                                   Highways
                                                                                                          Rivers
                                                                 Ctrpperp/lills
                                                                                                          Lakes
                      Richva e                       ngor^   Challenge                                    City/Town
                                          rmo White Cloud                                                 Low
M                                                                                 1:675,000               Medium
G>                                                Bango
                                         j r
?o                                                              0    3.75   7.5      15       22.5        High
O
0                                      Honcut
01
      Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 56 of 134


                                            Butte Unit
                                     Fire Management Plan
                                              2005


                                       PRIORITY AREAS


                                      The fire plan assessment process utilizes a W.A.F.L.
                               calculator to combine the four fire plan assessments (Weather,
                               Assets at Risk, Fuel, & Level of Service) in to an aggregate
                               score which can be used to help target critical areas and
                               prioritize projects. The W.A.F.L score however, does not take in
                               to consideration subjective factors critical to achieving on the
                               ground fuel reduction. Fire plan assessments aside, it is
                               extremely difficult if not impossible to achieve fuel reduction on
                               the ground without community involvement, whether that be in
                               the form of a community fire safe council, homeowners
                               association or other organized forum.


       With that said, the W.A.F.L. score, with its science based approach is evaluated in
conjunction with other intangibles to arrive at a "reasonable" assessment of the needs and
likelihood of accomplishing a project. A simple glance at the W.A.F.L. score map below
indicates that there is a significant need throughout the foothills, especially In the urban
interface areas of Butte County and various parts of Plumas County for hazardous fuel
reduction.


       It is important to note that the fire plan assessment data for Plumas County is
incomplete. Unfortunately, the fire plan assessments for Plumas County are limited to Fuel
Hazard Ranking, Severe Fire Weather, and Assets at Risk; fire ignition data which leads to the
Level of Service assessment is not currently available.       Once the ignition data becomes
available for Plumas County it will be possible complete a Level of Service assessment as well
as a comprehensive W.A.F.L. Plumas County projects are currently identified and prioritized
using partial input from the Butte Unit Fire Management Plan as well as specific knowledge of
Plumas County's fire hazard situation by the stakeholders of the Plumas County Fire Safe
Council.


       Each of the seven battalions have submitted pre-fire projects that they consider
important to achieving their goals of reducing the potential and impact of catastrophic fire.
Battalions are assigned a relative ranking by combining the four Fire Plan assessments. Fuel
Hazard Ranking, Severe Fire Weather, Level of Service (Workload), Total Assets at Risk, with
subjective factors including Fire History and Community Involvement. Values are assigned by
looking at the Fire Plan Assessment maps and interpolating the assessment output which best
represents each battalion. Values are assigned on a scale of (1 to 3). The following table
illustrates the assigned values and total battalion score.




                                        Page 55                            7/26/2005
       Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 57 of 134


                                                     Butte Unit
                                              Fire Management Plan
                                                        2005


                                Battalion 1    Battalion 2   Battalion 3   Battalion 4   Battalion S   Battalion 6   Battaiioi

Fire Plan Assessments
Weather                            2.5            2.5           2.8           1.2           2.5           1.5           1.2

Assets at Risk                     2.8            2.0           2.8           1.0           2.3           2.0           1.0

Fuel                               2.3            2.0           2.5           1.3           2.5           2.0           1.5

Level of Service(Workload)         1.8            1.5           2.0           2.5           2.0           2.8           2.5
Other Factors
Fire History (large/damaging)      1.8            2.5           2.8           1.0           2.5           2.0           1.5
Community Involvement              10                           10            TO            10            10            10
Total Score                       14.2           12.5          15.9           8.0          13.8          11.3           8.7




       Theoretically, the battalion with the highest score would have the first priority for funding
of any given project or other pre-fire program. However, there are a number of circumstances
where other then the highest priority battalion would be given preference for a pending project.
Circumstances when this might occur include the following: a battalion's current commitment to
an existing pre-fire project, community participation necessary to complete a project,
preparatory work and ease of instituting the project, project type and match for grant funding
and simply sharing the wealth and commitment toward pre-fire projects between battalions and
communities. The Butte County Fire Safe Council acts to coordinate county wide projects and
projects occurring between battalions, and provides direction in the planning and
implementation of pre-fire projects.




                                                Page 56                                           7/26/2005
                   Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 58 of 134




       W.A.F.L. Score (Weather, Assets at Risk, Fuels & Level of Service
       Butte & Plumas Counties
       By 450 Acre Parcel(Quad 81)                                                                 David Hawks, Captain
                                                                                                   Fire P rdection Planrtng
                                                                                                   CDF- Butte Urit
                                                                                                   June 29,2CM34
                                                                                                   FIreplan 04.m>ii




                                           IvMdowe




 T)                    Cottar                                    Meado^Vall6y                                                   (D
 D)
(Q                         Forest                                *
 O                                                                                                                              to CD
                                                                                                                                3 C
 Ul                                                                                                                           ND to a:
 -v|
                                                                                                                              o CD ^
                                                                                                                              Ul 3 C
                                                                                                                                to E.

                                                                                                                                2
                                                                                                                                to
                                                                                                                                3
                  Durham
                                                                                         Legertd
                                                                                              HgtMays
                                                                                              Rlvi«rs

                                                                                              Qiy/Toun Boundaries

                                                                                              lakot
                     Richvatel tesfi
                                                     Chaiienge
                                                                                         W.A.F.L Score
                                        Pfflfermo                                        Rankall
 -nJ
fo                                                                      1:675,000             high: Top 6\
 O)                                                                                           Medium: Top 2D%totDpSt
                                                                 0   3.75   7.5     15        Low: TopSCIlto1)p20l
o
0                                        Honcut
01
                             Live Oak
      Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 59 of 134


                                           Butte Unit
                                     Fire Management Plan
                                             2005


                         PRE-FIRE MANAGEMENT PRESCRIPTIONS


BATTALION 1 - Battalion Chief Mike Santuccio
And the Upper Ridge Preservation Alliance - Coordinator Don Steele
Purpose Statement
 Battalion 1 of the CDF Butte Unit is located in the northeastern corner of Butte County. Almost
all of the area's population lies on the Paradise Ridge. This main ridge includes the
incorporated Town of Paradise, and the unincorporated areas of Paradise Pines/Magalia,
DeSabIa, and Stirling City. These areas represent a significant "urban interface" wildland fire
protection problem where relatively high density housing abruptly joins wildland areas. The
remainder of Battalion 1 is comprised of scattered homes of low density comprising an "urban
intermix" fire protection problem. Most of the battalion is predominantly heavy mature brush
(fuel model #6) below the main ridge, and commercial timber (fuel model #9) to the north and
east of the populated areas.

Historically, most of the large damaging fires within Battalion 1 have occurred in the drainages
that boarder the populated Paradise/Paradise Pines ridge. Although in some cases, these fires
mostly driven by upslope or up canyon winds have posed a serious threat to portions of
Paradise and Paradise Pines, to date the fires have been contained prior to reaching these
communities. The greatest risk to the ridge communities is from an East Wind driven fire that
originates above the communities and blows downhill through developed areas. This is the
same type of fire that impacted the Oakland Berkeley Hills during the October 20, 1991
firestorm.

Fire cause statistics for Battalion 1 during the year 2003 are very similar to those from previous
years. The leading causes of preventable vegetation fires were equipment use, debris burning,
and arson respectively. Equipment use cause fires are relatively common and can be the result
of failure to comply with laws governing equipment use, such as spark arrestors. The debris
fires generally are not of the nature that result in an escape fire, rather they are the result of
citizens burning debris piles out of hours or during periods where burning has been suspended.
The arson problem is largely teenagers or children "playing with fire." Generally, the reduction
of unwanted fires comes through fire prevention efforts, such as code enforcement and public
education.

Upper Ridge Preservation AHiance
Contact: Don Steele                                     14282 Sinclair Circle
Email: dndsteelet5)aol.com                              Magalia, CA 95954

The Upper Ridge Preservation Alliance was formed to address the pre-fire management needs
of the Upper Ridge Communities. Through a coordinated effort with CDF, the Alliance and has
been integral in the planning, development, and completion of a number of fire safe and fuel
reduction projects on the ridge.

Objectives
   □ Continue a balanced fire prevention program.


                                       Page 58                              7/26/2005
       Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 60 of 134


                                            Butte Unit
                                     Fire Management Plan
                                              2005


   □ Continue dooryard hazard reduction programs around residential structures.
   □ Improve awareness and involvement with local law enforcement agencies on arson
       problems.
   □ Continue input and assistance for stakeholders in fuel modification projects.

Prescriptions
   □ Establish target areas for engine companies to complete PRC 4291 hazard reduction
       inspections.
   □ Coordinate and provide career fire officer follow-up of VIP hazard reduction inspections.
   □ Provide general fire prevention contacts and programs to local groups and schools.
   □ Inspect and post the Forks of the Butte area for illegal campfires.
   □ Maintain and update a spot map of arson fires at the BCSO Upper Ridge substation.
   □ Assist with Sierra Pacific Industries (SPI) sheltered fuel breaks as availability allows.
   □ Adopt the Upper Ridge Area Fire Load Reduction Program and the Town of Paradise
     Fuel Load Reduction Program as part of the Battalion Fire Prevention Plan.
   □ Provide input for the Fire Load Reduction Program as funding becomes available.
   □ Continue VIP fire prevention patrols for out of hours burning and burning after permit
       suspension.

Accomplishments for 2003
  □ Paradise PInes/Flrhaven Shaded Fuel Break Phase I - On the ground treatment
     began in October of 2001 and as of the spring of 2002 roughly 70% had been completed
     under. Approximately 12 of the 17 mile, 100 to 200 foot wide fuel break have been
     completed equating to nearly 300 acres under phase I of the project. Funded by 2000
     and 2001 Wildland Urban Interface (WUI) grants. The project was a cooperative effort
     between numerous entities, primarily CDF and the Paradise Pines Preservation Alliance.
   □ Paradise Pines Property Owners' Assn (PPPOA) Greenbelt Fuel Reduction Plan -A
     County Project under the HR-2389 program funded a Greenbelt Fuel Reduction plan for
     the PPPOA's 500+ acre greenbelt. This plan was completed in conjunction with fuel
     reduction work over 68 acres which was funded by a BLM national fire plan grant and
     EQIP grant. The goal of the project was to remove the ladder fuels from the overgrown
     sections of PPPOA's greenbelt that posed a significant wildfire threat to residential
     neighborhoods of the community. The grooming process included the use of goats to
     remove the green leafy vegetation. Material not consumed by the goats was removed by
     crews and then chipped or burned.

Plans for 2004 and beyond
       Paradise PInes/Flrhaven Shaded Fuel Break Phase II
       Funding to complete approximately 2.75 miles, totaling 100 acres, of the remaining 5
       miles of Shaded Fuel Break has been secured by the Upper Ridge Preservation Alliance
       in conjunction with the Paradise Irrigation District through a national fire plan grant with
       the USFS. In addition, $20,000.00 in matching funds for project planning and education
       from the Butte County HR-2389 has been secured by the PID. A maintenance plan and
       funding for maintenance is needed to maintain the completed work in Phase I of the fuel
       break, however.


                                        Page 59                              7/26/2005
Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 61 of 134


                                    Butte Unit
                             Fire Management Plan
                                      2005


       Existing budget funds secured @ $210,000.00
       Funds needed for maintenance @ $50,000.00

Reduce fuel accumulation and maintain fuei reduction on the 500+ acre Greenbeit
owned by the Paradise Pines Property Owners' Assn (PPPOA).
Work has begun on a shaded fuel break over an estimated 150 acres of the 500+ Acre
PPPOA Greenbeit in areas of level to steep slopes adjacent to PPPOA lots. 68 acres of
this project were completed in 2003. A shaded fuel break will be created using fire crews
or contractors applying manual removal techniques and chipping debris, returning the
chips to the treated areas. All dead material     to 3" in diameter will be removed and
chipped. Larger dead material (over 3") will be left in place. Brush will be cut and
chipped. Conifers and hardwood trees will be removed if under 8 inches DBH (diameter
at breast height). The remaining conifers will be pruned to a 20 foot height or one-third
of the healthy, live crown, whichever is less. Remaining hardwood trees will be pruned
so that no branches extend within 10 feet of the ground. Spacing between remaining
conifers and hardwoods shall be a minimum of 20 feet between stems. CDF's role in
this proiect would be limited to consultation onlv.
       Budget @ $150,000.00 partial money received from the following grants
       BLM National Fire Plan     $100,000.00
       NRCSEQIP                   $ 15,000.00
       HR-2389 Title III maintenance plan & education.       $ 20,000.00

Upper Ridge Wildfire Evacuation Plan
Update and distribute the existing wildfire evacuation plan covering the Town of
Paradise, Upper Ridge communities and Stirling City.
      Budget @ $4,250.00 funded through HR-2389 FY03/04

Annual Fire Safe Fair(Wildland/Urban Interface Education Event)
The Paradise Pines Property Owners' Assn. has indicated willingness to host the
location for this one day event.
       Budget @ $1,500.00, seeking private funding

Public displays with fuel reduction education information
Designated location will be selected for signs and messages appropriate for public
education regarding fire protection, emergency evacuation and etc. In addition, a public
information and educational video has been produced to illustrate the importance of fire
safe planning and homeowner defensible space. This project will be sponsored by the
Upper Ridge Preservation Alliance and has been funded for $20,000.00 through a
matching fund project under Title III of the Butte County HR-2389 program,
complementing the PPPOA's BLM national fire plan grant for greenbeit fuel reduction.

Clear a Sheltered Fire Break on Coutolenc Road
Clear fifteen (15) miles groomed 75 feet wide on both sides of Coutolenc Road from
Skyway (near the Magalia Dam)to Skyway Road (at Lovelock| A 275 acre shaded fuel
break will be created using fire crews or contractors applying manual removal techniques


                                Page 60                            7/26/2005
       Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 62 of 134


                                              Butte Unit
                                       Fire Management Plan
                                                 2005


       and chipping debris, returning the chips to the treated areas. All dead material %" to 3"
       in diameter will be removed and chipped. Larger dead material (over 3") will be left in
       place. Brush will be cut and chipped. Conifers and hardwood trees will be removed if
       under 8 inches DBH (diameter at breast height). The remaining conifers will be pruned
       to a 20 foot height or one-third of the healthy, live crown, whichever is less. Remaining
       hardwood trees will be pruned so that no branches extend within 10 feet of the ground.
       Spacing between remaining conifers and hardwoods shall be a minimum of 20 feet
       between stems. CDF's role in this oroiect would be limited to consultation onlv.
               Budget @ $275,000.00

       Clear a Sheltered Fire Break on NImshew Cemetery, Via DeMaia and Bugle Roads
       Clear a 1.8 mile shaded fuel break (22 acres) will.be created using fire crews or
       contractors applying manual removal techniques and chipping debris, returning the chips
       to the treated areas. All dead material Va to 3" in diameter will be removed and chipped.
       Larger dead material (over 3") will be left in place. Brush will be cut and chipped.
       Conifers and hardwood trees will be removed if under 8 inches DBH (diameter at breast
       height). The remaining conifers will be pruned to a 20 foot height or one-third of the
       healthy, live crown, whichever is less. Remaining hardwood trees will be pruned so that
       no branches extend within 10 feet of the ground. Spacing between remaining conifers
       and hardwoods shall be a minimum of 20 feet between stems. CDF's role in this oroiect
       would be limited to consultation onlv.
                      Budget@ $22,000.00


                              PPPOA DOOR YARD EDUCATION PROGRAM


ORGANIZATION
       Paradise Pines Property Owners' Assn., Inc. (PPPOA)
       14211 Wycliff Way, Magalia, CA 95954
       Manager,Tim Douglass
       Tel(530)873-1114

PROJECT NAME
       PPPOA DOOR YARD EDUCATION PROGRAM


FUNDING REOUESTED
       Grant Funding         $14,500.00
       Matching Funding      $40,680.00

PROJECT SUMMARY
This project will establish an inspection program for fire safe conditions where thejmproved properties
within the Paradise Pines Property Owners Assn., Inc.(PPPOA)will be viewed for compliance with the
PPPOA Covenants Conditions & Restrictions and Public Resource Code 4291 requirements.




                                          Page 61                                7/26/2005
       Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 63 of 134


                                                 Butte Unit
                                         Fire Management Plan
                                                   2005


The PPPOA would partner with California Department of Forestry/Fire Protection(CDF),Butte Fire
Safe Council(BFSC)and Paradise Fire Department(PFD)to select and train volunteer
inspectors/educators.

An inspection form would be developed using the PRC 4291 requirements with added items useful to the
PPPOA.


This program could be extended to housing developments adjacent to the PPPOA (Firhaven and Sierra
Del Oro)and county wide after the pilot effort has matured and a cadre of inspectors/educators have been
recruited and trained to be effective in the education efforts.


Action Plan:
       1. Request and receive grant funding to pay for startup costs related to this program.
       2. Volunteer inspectors will apply to and be selected by a designated committee appointed by the
          POA Board of Directors. This group will be specifically trained for and assigned to do
          dooryard education activities not presently being covered by the ACC
       3. Where possible, compensate agencies for being involved in selecting, training and evaluating
          the completeness and accuracy ofthe work product done by the inspectors.
       4. To begin this program, dooryard visits would occur upon the voluntary request from the
          owner of property within the POA boundaries.
       5. ACC would be first to follow-up on properties found in violation(s) and representing a serious
          threat to the neighborhood.
       6. Properties remaining out ofcompliance, after reasonable follow-up effort, would be referred
          to the appropriate Public Agency for official compliance action.
       7. Partners in this project will hold public meeting forums and include project information in
          their publications. Some partners will provide consulting services as needed.
       8. PPPOA will manage the grant, prepare progress reports and submit a final report, after closing
           the grant.

STARTING TIME
       The official starting date will depend on funding success. The recruiting process for volunteer
inspectors/educators was started in February 2004. Forms to be used to record observations are being
designed and reviewed periodically for completeness and usefulness.
       The grant period is expected to extend over 18 months to develop useful forms, upgrade training
methods, review training skills and visit up to 3,100 improved properties within the PPPOA. This
program will be on going with future funding being provided by the PPPOA.

PARTNERS
       Any agency interested in contributing information or support to this project is invited to be
involved. Organizations that have expressed interest and/or have made contributions include Butte Fire
Safe Council,Paradise Fire, Upper Ridge Coordinating Council, Yankee Hill Fire Safe Council, Save our
Watershed, California Department of Forestry/Fire Protection, Bureau of Land Management, University
of California Extension and Plumas National Forest

       Clear a Sheltered Fire Break on Humbug Road


                                            Page 62                              7/26/2005
      Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 64 of 134


                                            Butte Unit
                                      Fire Management Plan
                                               2005


      Clear a 6 mile shaded fuel break (14 acres for a 100' wide fuel break) will be created
      using fire crews or contractors applying manual removal techniques and chipping debris,
      returning the chips to the treated areas. All dead material    to 3" in diameter will be
      removed and chipped. Larger dead material (over 3") will be left in place. Brush will be
      cut and chipped. Conifers and hardwood trees will be removed if under 8 inches DBH
      (diameter at breast height). The remaining conifers will be pruned to a 20 foot height or
      one-third of the healthy, live crown, whichever is less. Remaining hardwood trees will be
      pruned so that no branches extend within 10 feet of the ground. Spacing between
      remaining conifers and hardwoods shall be a minimum of 20 feet between stems. CDF's
       role in this proiect would be limited to consultation onlv.
              Budget® $14,000

       Community Fire Safety Evacuation Driii
       This event would be coordinated through Town and County Governments, Law
       Enforcement and CDF Fire personnel.
              Budget@ $10,000.00

   <* Community tabioid newspaper insert or speciai news paper reiease
      This insert or news paper would carry fire protection information and specific
      recommendations for all safety issues from CDF Fire, Law Enforcement, FEMA,etc.
             Budget $3,000.00

   <* Public Meetings
      The UPPER RIDGE COORDINATING COUNCIL will serve as the regularly scheduled
      monthly forum to disseminate current information to the community. This forum would
      publish the monthly meeting minutes and other pertinent information of a timely nature in
      a news letter.
              Budget @ $4,000.00

   *> Road Markers and Turn-out areas on Centerviiie Road
      An 18 mile course of mile marker signs and graded turnout areas on this road will
      support First Response capabilities for fire fighting personnel and equipment. The slope
      and character of the terrain does not support the cost of a shaded fuel break over most
      of this road. A Shaded Fuel Break near the intersection of Centerviiie and Nimshew
       Roads could be effective in protecting lots with residential improvements near the
      intersection.
              Budget @ $8,000.00

Future Needs
CDF's presence on the Paradise and Upper Ridge areas began in the 1930's, and consisted of
the Paradise and Stirling City stations each housing two fire engines. In the early 1990s, one
engine from Stirling City was eliminated by the state as a cost cutting measure. The loss of this
engine has reduced CDF Butte Unit's initial attack capabilities for the Paradise and Upper
Ridge and adjoining areas as well as CDF's overall statewide resource pool. In addition, the
assets protected by CDF on the Upper Ridge have grown substantially over the years as has


                                        Page 63                           7/26/2005
       Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 65 of 134


                                             Butte Unit
                                      Fire Management Plan
                                               2005


the emergency incident workload. Despite this the State has never restored the funding for this
critical component of the Department's fire protection mission. The lost engine was an integral
part of the Unit's initial attack capabilities and CDF's overall fire protection, and therefore should
be replaced.

Until January 5, 1976, the Butte County Fire Department did not staff a career station on the
Upper Ridge. Prior to that time, fire protection for the unincorporated areas of the Upper Ridge
was provided by the DeSabIa and Magalia Volunteer Fire Companies. The typical membership
in these companies was 25 to 30 members for the DeSabIa VFC and 10 to 12 members for the
Magalia volunteer fire company. During the 1990's, there was a dramatic decline in
volunteerism resulting in the merger of the two companies.

By the mid 1970s, the Paradise Pines Subdivision had grown to a population of around 6,000
residents when the Upper Ridge Fire Station was initially staffed. Initially, staffing consisted of
one year round Fire Apparatus Engineer (FAE) and one seasonal Firefighter I. During 1999,
staffing was increased to provide for two on duty personnel. When the new Upper Ridge Fire
Station was opened in September 1977, the engine company was responding to approximately
300 emergency calls per year. In 2001, the population had grown to over 16,000 residents and
engine company response exceeded 1,000 emergency incidents.

What we are experiencing is a significant increase in emergency activity and a significant
decrease in fire fighting staff. In 1978, there was 1.5 permanent staff on the engine and 35
volunteer fire fighters to handle.300 yearly emergencies. In 2002, there was 2.0 staffing on the
paid engine and 12 volunteer fire fighters to handle over 1,100 yearly incidents. A second
staffed station is necessary to provide acceptable levels of fire fighting. Aside from the
increased call volume federal law requires a minimum of 4 fire fighters be present before entry
is made into a structure fire. With the reduced volunteer levels this can only be made up for
with another paid engine.




                                        Page 64                               7/26/2005
      Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 66 of 134


                                          Butte Unit
                                   Fire Management Plan
                                            2005


                     "Upper Ridge Fire Fuel Load Reduction Program"
Name of Applicant Organization
                          BUTTE COUNTY FIRE SAFE COUNCIL
Contact persons
Jim Broshears          jbroshears@.townofDaradise.com
                       767 Birch St.
                       Paradise, Ca 95969
                       Telephone Number:(530)872-6266
Darrel Wilson
                       15001 Trails End Road
                           Magalia, CA 95954
                          Telephone Number:(530)873-6456
The name of individuals responsible for managing the program.
Jim Broshears - Darryl Wilson - Don Steele - Ed Chombeau
The names and area of expertise of resource professionals or cooperating groups involved
w/ith the project.
             University of California
             Butte County OES
             Paradise Fire Dept.
          CDF Fire
          Butte County Fire Department
          Upper Ridge Coordinating Council
          Butte Creek Watershed Conservancy
          Chico Creek Watershed Conservancy
          United States Forest Service
          Butte County Planning Department
          Air Quality Management District
          Paradise Pines POA, Inc.
          Calif. State University Chico




                                       Page 65                      7/26/2005
     Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 67 of 134


                                           Butte Unit
                                    Fire Management Plan
                                             2005



The Problem
The UPPER RIDGE area of Butte County lies west of the West Branch of the North Fork of the
Feather River, north of the Town of Paradise and includes all land parcels between the West
Branch of the Feather River and Butte Creek north to Inskip above Stirling City. The residential
density is comprised mainly of the 3,300+ lot Planned Unit Development of the PARADISE
PINES PROPERTY OWNERS ASSOCIATION, Inc(PPOA), the adjacent 1200+ lot FIRHAVEN
area and other parcels in the immediate surrounding area. Much of the land in this upper
watershed area of Butte County is forest covered. When fires burn hot enough, they can kill
microorganisms within the soil, making it difficult for plants to re-establish themselves on the
burned area. These barren slopes are much more prone to erosion than those covered with
vegetation, because of this; fires can damage water quality as well as destroy the forest and
manmade improvements. Under the common late-summer conditions of low humidity and
afternoon up-slope winds, the areas along the ridge tops are places where brush fires, burning
up from the canyon bottoms and slopes, can move up onto the ridge top into the urban interface
and conifer forests.

The UPPER RIDGE of Butte County has experienced a large increase in residential housing
within the forest and chaparral ecosystems of the watershed. This has increased the danger of
catastrophic fire and complicated pre-fire management actions.

The UPPER RIDGE population density lies atop the peninsula bounded by (east and south)
Little Butte Creek, (West) Middle Butte Creek, Slaughterhouse Ravine and Upper Centerville
Canal and (North) Nimshew road. The area elevation is between 2,000 and 3,000 feet. The
ridge top has a conifer forest dominated by Ponderosa Pine, Douglas Fir and Black Oak. As
the flat ridge top drops away quickly on the sides, the vegetation covering the steep canyon wall
is thick with chaparral representing some of the highest fire danger. Thus, the nature of the
landscape surrounding Paradise and the UPPER RIDGE creates conditions that make the area
extremely vulnerable to a catastrophic wildfire.

The average lot in Paradise Pines and along the western edge of the UPPER RIDGE area is
between 10,000 and 20,000 square feet(one quarter to one half of an acre) in area. The PPOA
has a 500+ acre greenbelt within its boundaries which needs an extensive fuel reduction to
remove crowded forest understory and improve access routes for fire fighting personnel and
equipment. The FIRHAVEN area has unimproved lots which have not been groomed for many
years and fire fighting access is near non-existent. Lots on Nimshew are usually very large and
rarely groomed except when homes or other improvements are planned. Skyway Road
crosses the Magalia Reservoir Dam that bridges what was once the canyon of Little Butte
Creek. The Skyway is the only direct access to the 5,000+ parcels located in the dense UPPER
RIDGE area.


The Opportunity
The opportunity exists under this proposal to work with the Upper Ridge communities in order to
identify strategic pre-fire management projects. This proposal would modify the model
developed in the Butte County Community of Forest Ranch through previous Forest


                                       Page 66                            7/26/2005
      Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 68 of 134


                                           Butte Unit
                                    Fire Management Plan
                                             2005


Stewardship funding and apply the modification to the dense population portion of the UPPER
RIDGE of Butte County. This action would provide a comprehensive community-based
planning process that would Identify needed projects. By working with the community, the
project(s) would be developed and reviewed locally and provide Improved acceptance by the
citizens. This project would use this year's fires (1999 fire season "Butte Complex") and
education of the alternatives to address fire prevention and mitigation on a local basis.

Project Description
This project will take the knowledge and experience developed In the Forest Ranch community
of Butte County and extend that "community-based fire planning" to the UPPER RIDGE of Butte
County. An early task of this project Is to assemble base Information on the risk assessment for
the community. The base of this Information exists with several sources; Butte County Fire,
Butte Creek Watershed Conservancy, Calif. State University Chico, Chico Creek Watershed
Conservancy, United States Forest Service, and the Butte County Office of Emergency
Services. The Information will be used as an education packet for the community to understand
the risk, assist In developing project plans to mitigate the risk and participate In the plan
execution. An assigned committee person will work with the Forest Service to coordinate the
actions taken under the "Herger-Flnestein Quincy Library Group" (QLG) bill with local
community fire defense plans to maximize the public Investment.

PRE-FIRE COST-EFFECTIVE MANAGEMENT INVESTMENTS
PHASE 1 Budget $7,200 (Exhibit 1) This was funded bv Wildland Urban Interface
(WUn 2001.
First Response Support
The ability by FIRE PROTECTION personnel to effectively execute an attack on fire Is
critical. Paths, roads or other access areas need to be marked and/or Identified to
eliminate guesswork.
Fire Pre-plan book: contains maps, Intersection names, street addresses, trail names,
location signs, etc. Budget @ $2,000.00
Installed Signs: Fire Access Road, Trail name and location number and Other as
designated by Fire Protection personnel. Budget@ $1,800.00
Fire Access Road Designation: Assign areas where equipment and personnel could
assemble for re-supply or re-group. Budget@ $400.00
Topoaraohlcal Mao: A current detailed map showing trails, streets, access routes, gates
(locked and unlocked) and other detail which could aid In orienting fire fighters.
Budget@ $3,000.00
PHASE 2 Budget $120,000.00 (Exhibit 3) This was funded bv Wildland Urban
Interface(WUh 2001.
Establish a shaded fuel break on approximately 17 miles of established roads,
stream beds and near private owned property having expensive Improvements. Woody
debris will be cleared using a manual means and all large trees will be limbed to a 10
foot minimum to reduce ladder fuels. The width of the fire break will range from 100 to
200 feet as designated by a CDF/FIre Protection officer.
Budget@ $6,000.00/mlle $120,000.00



                                      Page 67                              7/26/2005
     Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 69 of 134


                                         Butte Unit
                                   Fire Management Plan
                                            2005


INTEGRATED INTERGOVERNMENTAL APPROACH
Reduced costs for the initial project would be obtained by using Upper Ridge Occupant
volunteers, Fire Protection Personnel, University Faculty and Students, California Conservation
Corps personnel. Inmate labor. Dept. of Human Resources applicants and the Welfare system
recipients. Once this project is completed there will be need for maintenance. Volunteer,
minimum wage and inmate personnel are fully capable of doing the initial clearing and future
maintenance work under supervision.

Time Line of Project
Fuels treatment on the Paradise Pines/Firehaven Shaded Fuel Break began in mid October of
2001 and to date (Spring 02)the project is approximately 70% completed, or roughly 12 miles
and 220 acres. Existing funding for the project has nearly been exhausted. Other funding will
need to be secured in order to complete the remaining 5 miles of the project.


    Budget:
    Matching Funds: Labor @ $20.00/hour            $110,000.00
    Grant Funding                                  $107,200.00
    Total:                                         $217,200.00




                                     Page 68                            7/26/2005
Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 70 of 134


                                                            Butte Unit
                                                    Fire Management Plan
                                                              2005




^ Battalion 1 Fuel Reduction
 Butte County
 Legend
         HIglua/f             out


         foxt               Civnooi 8oii<Brki
 ceaipi«t>(]
        Paaavt PkK Fttbaai f lau taai

        ParMkt Pk«« F<tb»a[Pk3(« I2I[12

        cotnpc t Road - a LU 2031
        POAGtMlMR

        contMiivcit>pii9
        OialTiaiv-8LDznii

        nai Road-atuaimiaz

        vaisv Vkw - H«in«on It K 2011
 n-Prog-«M
        lAkltetaiCb -PRA2[1]4

        PaiaasePke* FitDta Pia(« naiOMii
 nxipoMd
        Joraai Hiii-itsFs PNF2[i]r

        JOKBt Hlll-SPI

        Ou«tlte TopofPaiadte -aos
               R*au<1)on
        HFQLCPOIkCS

        HFQiCAbniaat2
 Bitk CounV OiTntrilap
        BUREAU OF LAND UANACEUEMT


        CAUFORHIASTATE UNIVERSITV


        DEFTOF FtSHANDGAUE

        DEPTOFPARkSAND RBCRBATDN


        TRIBAL LANDS


        P R WATEAfNCLASS IFIEO

        US FSHAKDVUI.DllFESBtVICE

        IBDA FOREST SERVICE




  IBII HSMS.CIIpiri
  OF rrBuecorvFR
  IR RcNcicn ncrrrg
  jjT dQao*
  tcl icdifknC&SXI Djnctf
                                        1:100,000

 0     0.5         1
                                                    Ml es




                                                      Page 69              7/26/2005
Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 71 of 134


                              Butte Unit
                        Fire Management Plan
                                2005




Battalion 1 - Upper Ridge Fuei Reduction
Butte County




                                                                      L^end
                                                                             HUkuaA              L^(


                                                                      /%/ no3a«
                                                                      OinpltM
                                                                             POACrecititltaiCK

                                                                             pOACrMibeitans

                                                                             POAGttdMltaDZ

                                                                             P0ACtttlt*lta]Q1

                                                                             POAGtMitCltaJCB

                                                                            Cooipst Rcaa-aLU2[Ei

                                                                             PaaaKt Pkt( r<«cieai Pia» laiaz

                                                                             PataOK* Pk« Pikt)t»PU» izrai
                                                                      n-Pre^t
                                                                             pataant Pi«( FMbazPiate nacDJOi

                                                                            VttlttaiCl •PRA2(D(
                                                                      ftvpoixi
                                                                            OD«rllelDpo(Paia<n*.PlHaa5
                                                                      Bjtk OMjntr Osmrtltu

                                                                             ■ UREMJOF LAttO UAHAOEUEMT


                                                                            CALIFORHnSTATE UMVERSTtY


                                                                             OEPTOF FISHANDGAUE


                                                                             OEPTOF PAR)«ANOReCReATDN


                                                                            TRIBAL LANDS


                                                                             PRFyATEAINClASeiFIED


                                                                             US FBHANOWB.DIIFESERVICE


                                                                             UBDA FORST service




                                           Dald H9«l»,Capfe«%
                                           00 r/llife
                                           Pkc
                                           jjt ziax)
                                           tti ftOscitfviSSKi i^mcd
                                                                                 1:36,000
                                           D 0.15 0.3




                          Page 70                                                     7/26/2005
     Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 72 of 134


                                          Butte Unit
                                    Fire Management Plan
                                             2005


TOWN OF PARADISE FIRE DEPARTMENT - Chief Jim Broshears And the Town of Paradise
Fire Safe Council- Coordinator Jim Broshears
Problem Statement
Fire History
The Town of Paradise Fire Department and its predecessor, the Paradise Fire Protection
District, have experienced numerous wildland fires over the years. While none have resulted in
the devastation of major fires such as the Oakland Hills Fire in 1991, the threat and possibility
of such a fire is very real.

Present Fuel Load
The California Department of Forestry and Fire Protection has developed a Geographical
Information System (GIS) to map the fuel types within the project area. Typical fuel types on
the Paradise Ridge consist of fuel models 9 & 10 (light & medium mixed conifer while fuel
model 6 is characteristic of the open slopes and drainages bordering the Town, Butte Creek to
the west and the West Branch of the Feather River to the east. The BTU Fuel Hazard Ranking
map (displayed in the fuel analysis section) ranks the fuel hazard as "very high" throughout the
majority of the Paradise Area, and "extreme" on the eastern boarder along the Feather River
drainage.

Fire Dvnamics
The natural cycle of fire has been interrupted by fire suppression activities over the past ICQ
years. Projects which address the protection of people and home values on the Paradise Ridge
must address fuel load reduction, particularly around or near structures.

Assets at Risk
The Town of Paradise is the largest incorporated city in the foothills of Sierra Nevada, with
27,000 residents. The Upper Ridge, which is immediately adjacent to Paradise, adds an
additional 16,000 residents. During the analysis pertaining to Assets at Risk (see map
displayed in the Assets at Risk section of this Plan), the Town of Paradise and surrounding area
was scored as medium and high risk, as compared to the majority of the County at low and
medium.


The assessed valuation of Property in the Town of Paradise is $1,245,893,428. The
combination of relatively high population density and assessed property valuation within a
clearly defined area of urban interface where the Town of Paradise adjoins the wildland creates
a rather unique fire protection planning dilemma.

The impact of a wildland fire on the watersheds surrounding the Town could also be significant.
The west branch drainage basin terminates in Oroville Lake and the west and south side of
Town all form watersheds that directly or indirectly impact Butte Creek, which drains into the
Sacramento River.

Fire Cause Analvsis




                                      Page 71                             7/26/2005
      Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 73 of 134


                                            Butte Unit
                                     Fire Management Plan
                                               2005


The problem has not changed. However, the 1999 lightning caused fire siege, the Concow Fire
of 2000 and the Roe and "70" fires in 2001 have reinforced the need for increased wildland fire
safety for Paradise and the Upper Ridge.

Significant Events
❖ Poe Fire - September 2001: This fire posed a potential threat to the Town of Paradise. The
    Town initiated a partial activation its EOC.
❖ "70" Fire - October 2001: This fire posed a minor threat to the Town and was monitored by
    Town Emergency personnel.
❖ Honey Run Fire - August 2001: This fire started in the early morning hours on August 19,
  2001 on Honey Run Rd near the Town limit. While only 3.5 acres in size, it posed an
    immediate threat to residents on Russell Drive in lower Paradise and resulted in evacuations
    and a limited activation of the Town EOC.


Town of Paradise Fire Safe Council                           530-872-6266
Contact: Jim Broshears                                       767 Birch St.
Email: ibroshears@townofparadise.com                         Paradise, CA 95969

A Town of Paradise Fire Safe Council, comprised of about 15 citizen volunteers, has been
recently formed to assist with the planning, development, and implementation of pre-fire
management projects within the town. Among the councils top priorities will be to work closely
with homeowners assisting with firewise education and planning, as well as hazardous fuels
reduction.


Alternative Solutions
The solutions to the fuel load problem will have to be addressed with a variety of management
alternatives.   Because the area of "Interface and Intermix" between the wildland fuels and
human values is so large, addressing the problem will require various fuel reduction
prescriptions and the linking together of multiple projects.

The Paradise fuel reduction plan includes the fuel modification concepts defined below:

Definitions
Roadside Fuel Reduction Zone,(RSFRZ): Areas along roadways, approximately 10 to 50',
where fuels are thinned or removed. The primary purpose is to create safe access for fire
equipment and egress for residents. This zone also provides potential control lines which can
be easily improved during fire fighting operation or can be used for "firing out" operations.

 Fuel Reduction Projects,(FRP):
□ Fire Breaks - Complete, or nearly complete, removal of fuel in strategic locations which
   serve a control line that can be easily improved in a fire situation. Fuel breaks are usually
   located along power line right-of-ways or on other private lands.

□      Shaded Fuel Reduction Projects, (SFR): Removal or reduction of vegetation in areas
    adjacent to structures in the interface between wildland and structures. In fire fighting


                                        Page 72                           7/26/2005
      Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 74 of 134


                                           Butte Unit
                                     Fire Management Plan
                                              2005


    terminology, this is known as the "l-Zone". This area is included in the Town of Paradise
    Hazard Abatement Ordinance and is normally considered to be the first 30' to 150'feet from
    the structure.

However, the Shaded Fuel Reduction actually includes up to 300'from the structures
depending on the type and size of the vegetation in a specific area and the slope or topography
of the area.

The goal in this zone is to remove, reduce or replace the highly flammable surface vegetation,
limb up trees and thin out small flammable trees to make the structures defensible in a wildland
fire. Shading reduces the surface fuel temperature, increases humidity, and discourages re-
growth of sun tolerant shrub species.
The difference between the Hazard Abatement Ordinance and the Shaded Fuel Breaks is the
identification of entire areas that abut drainage basins or open wildland areas and can serve as
a first line of defense for fire fighting efforts while creating "defensible space"for individual
structures.


These projects would be achieved by the following methods:
1) Hand Crews: Including Private Contractors, California Conservation Corp.(CCC), California
   Department of Corrections Inmate Crews, Sheriff Work Assistance Program (SWAP),
   Private Industry Council (PIC), Youth Groups, and other organized groups.
2) Mechanical Deloading: This would include:
a) Dozer pile and burn operations
b) Mechanical mastication
c) Dozer/excavator clearing, combined with biomass fuel removal
3) Livestock Grazing:
a) Goats used in spot applications
b) Commercial grazing used in light fuels where practical

Current Fuel Reduction Projects
*>    West Branch Fuel Reduction Project: This project was completed in 2004. The
   WBFRP is 3.3 miles in length along the West Branch of the Feather River Canyon, following
   the Town boarder from roughly Feather River Hospital to Dean Road. This project created
   up to 150' fuel reduction, primarily Shaded Fuel Breaks on parcels that interface with the
   wildland within the West Branch of the North Fork of the Feather River canyon.

    This project was a top priority for the Town in its fuel reduction efforts. The area along the
    West Branch of the Feather River is extremely overgrown with wildland vegetation, steep
    and borders the Concow and Yankee Hill communities that have a history of large and
    damaging fires.

o    Top of Paradise Fuel Reduction Project: This 6 mile long project is currently being
    completed. The TOPFRP runs north from the completed West Branch FRP to the top of
    Paradise, then runs southwest along the rim of Little Butte Creek Canyon to Bille Park.



                                       Page 73                             7/26/2005
      Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 75 of 134


                                          Butte Unit
                                    Fire Management Plan
                                            2005


o     Dry Creek Fuel Reduction Project East Phase & West Phase            These are is two
    parallel projects that form a "U" shape in the Dry Creek drainage as just south of Pearson
    Road. These shaded fuel breaks will total a combined two miles and will tie into fuel
    reduction work completed in adjoining subdivisions as conditions of approval. These
    projects have been funded and are slated for completion in 2005/2006.

Additional Projects
   Clear Creek Fuel Reduction Project
   Morgan Ridge Roadside Fuel Reduction Project
   South Paradise Fuel Reduction Project
   Old Clark Road Fuel Reduction Project
   Eden Road Fuel reduction Project
   Wayland Roadside Fuel Reduction Project
   Paradise Vegetative Management Project
   West Paradise Fuel Reduction Project

Goals for 2005/2006
□ Complete the 6 mile "Top of Paradise" Fuel Reduction Project.
□ Complete Dry Creek Fuel Reduction Project West & East Phase
□ Develop severity zones for the Town of Paradise to be used to increase requirements for
  defensible space and fire resistive building construction..
□ Complete 500 defensible space inspections
□ Acquire a grant for 2006 to continue fuel reduction projects around Paradise.
□ Conduct a major Wildland Urban Interface training exercise.

Objectives
The objectives have not changed. However, the method of achieving the fuel reduction has
gone through an evolution. The current plan identifies eleven fuel reduction areas. The new
concept builds on the original fuel reduction areas but identifies over fifty project areas that
encircle the entire Town and follow drainage basins up in to the Town.

The concept of developing many projects is designed to utilize the existing geographical access
and neighborhoods defined areas where a project could logically start and end. Examples of
these areas would include;
□ Large parcels where development is planned, fuel reduction would be a mitigation measure.
□ Areas accessed by a single street, i.e., Feather River Place.
□ Neighborhoods where contiguous homes present an interface between the wildland and the
  Paradise Urban Area, particularly on canyon edges and in drainage basins.
□   Large parcels not slated for development where the property owner wants to improve fire
    safety.

These areas constitute a fire defense area that serves the entire community. By improving
defensible space for the homeowner, better community fire safety is achieved. These fuel
reduction zones would be achieved through the following principles.
□ Public/private partnerships.


                                      Page 74                            7/26/2005
      Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 76 of 134


                                            Butte Unit
                                     Fire Management Plan
                                              2005


a Cooperation with public land agencies(BLM, USFS).
□ Formation and support of neighborhood groups (i.e. neighborhood watch).
□ Maintaining aesthetic and environmental values.
a Cost effectiveness through cooperation.
□ Best practices approach. (Utilize the best tool for the job based on cost, aesthetics, fuel
    type, terrain and environmental conditions).

New Opportunities for impiementing Soiutions
The solutions for improving wildland fire safety on the Ridge include the following elements:
❖ Emergency Response and Infrastructure
<* Public Education and Awareness
❖ Fuel Reduction
❖ Evacuation Planning
❖ Community Disaster Planning

Accompiishments and Continued Soiutions
Each area has been addressed in some way during the past two years. Examples in Paradise
include:
□ Increased the minimum defensible space distance required within Paradise from 30 to 50
    feet.
□ Completed a cooperative water main project with the Paradise Irrigation District in critical
  areas of the Town: Bennett Road/Storybook Phase II & Woodland Drive.
□ West Branch Fuel Reduction project was completed, 3 miles and 127 acres.
□ Completed the 3"* edition of the Paradise/Upper Ridge/Magalia/Paradise Pines/Stirling City
    Wildland Fire Evacuation Plan and mailed out 20,000 copies.
□ Top of Paradise Fuel Reduction Project is 30% complete.
□ Defensible Space Inspection Program has completed 600 inspections.
□   Awarded "Fire Safe Home of the Month" awards within Paradise.
□   Started the Town of Paradise Youth Wildland Fire Council
□ Participation in the Butte County Fire Safe Council Chipper Program, over fifty homes have
    been served in the Town of Paradise.
a Distribution of the wildland fire Landscaping brochures created by the Butte County Fire
    Safe Council


Resource Needs
□ Reduce roadblocks to large scale planning or projects due to CEQA requirements and
    NEPA requirements.
a   Increased engine company staffing.
□   Improved water delivery in very high-risk wildland areas. A primary fire- fighting issue in the
    perimeter areas involves a lack of water supply to areas with large concentrations of people.
    This problem has resulted from a combination of difficult terrain and the slow change in
    demographic from rural to semi-urban. This problem can be addressed by the installation of
    new water mains, which are capable of delivering adequate water for fire fighting purposes
    as defined in the California Fire Code, Appendix III (a). Currently the Town of Paradise
    water service is provided by the Paradise Irrigation District (PID). According to PID records.


                                       Page 75                              7/26/2005
     Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 77 of 134


                                             Butte Unit
                                        Fire Management Plan
                                               2005


   there is over 151,000 feet of 4" or less water pipe incapable of delivering the required fire
   flow.
□ Personnel assigned to the development of CEQA requirements, writing and administration
  of grants and to oversee projects.
□ Increased citizen participation, particularly in the zones identified on the updated map.
□ Funding for fuel reduction projects. The concepts applied and lessons learned from
  completed projects can be exported to other neighborhoods, and the most successful
   aspects applied to future efforts.
□ Incentives provided to participating landowners such as cost sharing or joint public private
  projects.
□ A method to improve the utilization of the large volume of biomass that is a byproduct of the
  fuel reduction and homeowner green waste cleanup needs to be refined.




                                         Page 76                         7/26/2005
Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 78 of 134


                                                               Butte Unit
                                                        Fire Management Plan
                                                                 2005




   ug*na
         Higiwant                !*<<                ^ Town of Paradise Fuel Reduction
  /s/ Rosdi
^ amplvtx]
                             Cttr/lbvi lo)l<Bifei
                                                            Butte County
         POAOttcibeS

         P3S9K« Pt«t FICbkS

         vaiw vfeuai
         t«a> Rd.-ai.uai-a]
   ti-Prog'ai
         paaivt Pit* F<«b»zPlait naiiDjat
        lAJlltltatdl -PRASfflt
   Ropoitd
       oiRiaticporparaakt-piwzHE
   Bitb OounV OTtitriMip
         IUREAU 0F LAN D UANA6 E UE NT

         CAUFORNnSTATE UNtVERSIlY

         OEPTOF FISH AND GAUE

         DEPTOF PARIG AND RECRCATON

         TRIIAl LANDS

         PRII/ATE/UNCLASSIFIED

         U3 FSH AND lAHLDLIFE SERVICE

         USDAFORESTSERVICE




                                                                7




    nufl Haua.Cmvrt
    CP F/iUK Coix« FR
    FR Rce<3cr>naTV«
    JjT S2D«
    tclie4i£lcr\(8S>a Dmcd
                                            1:60,000
  0 0.25 0.5
                                                    Mi es




                                                            Page 77            7/26/2005
Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 79 of 134


                             Butte Unit
                        Fire Management Plan
                               2005




                          Page 78                      7/26/2005
      Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 80 of 134


                                            Butte Unit
                                     Fire Management Plan
                                              2005


BATTALION 2- Battalion Chief Dan Summerville
And the Forest Ranch Preservation Alliance - Coordinator Mary Ellen Largent
And Cohasset Community Association - Coordinator Bert Coffman
Purpose Statement
Battalion 2 includes the northeastern area of Butte County and a small portion of southeastern
Tehama County. Generally bisected by State Highway 32, Battalion 2 runs northeasterly from
the Chico City limits to the crest of the Sierra Nevada; an elevation change of nearly 7000 feet.
It encompasses about 175,000 acres of State Responsibility Area (SRA), and about 25,000
acres of Butte County Fire Department, local government jurisdiction. Battalion 2 includes the
communities of Butte Creek Canyon, Cohasset, Forest Ranch, and Butte Meadows, and has a
permanent population of about 10,000 and another 3-4000 seasonal workers and
recreationalists.

The influencing factors involved are the urban interface housing situation, timber values and
range, fire history, and fuel hazard ratings. Many of Butte's large damaging fires have
originated within this target area. Steep, inaccessible terrain combined with light, flashy fuels at
the lower elevations and extremely heavy fuel loading at the higher elevations dominate
Battalion 2. Fires that start in this area immediately threaten high value / high-risk exposures
and are often complicated by the challenges of urban interface firefighting.

With the exception of variable lightning occurrence, man-caused fire ignitions are very low. In
2003 48 fires were reported, 8 more then 2002. Fires by type for Battalion 2 are as follows: 21
vegetation fires, 7 refuse fires, 10 vehicle fires, 10 structural fires. The top three causes were
equipment- 18, arson - 9, and debris - 5. For 2003, Arson fires occurred in various locations
throughout the Battalion with no established pattern discernable, while equipment caused fires
were all the result of mechanical or electrical failure in highway vehicles, and the debris fires
consisted mostly of out-of-hour control burns.

Historically, Battalion 2 has had relatively low fire activity without any single fire cause element
that stands out. Fire starts in this area, while relatively few have also generally been the result
of various cause factors making focused ignition manage difficult. With this said the emphasis
of the Battalions fire prevention efforts will focus on fuel management and code enforcement
activities, especially those immediately around structures.

In the community of Forest Ranch, there is an active coalition of public and private members
called the Forest Ranch Preservation Alliance. Organized to address preservation of the
community and forest health, a Battalion 2 Fire Captain actively participates in all Alliance
activities. In the Community of Cohasset several citizens have become active in the Butte
County Fire Safe Council providing input and serving as liaisons to the Cohasset Community
Association. In the Community of Butte Meadows the active recruitment of Butte County
Volunteer Fire Fighters has led to a renewed interest in home fire safety and fuels reduction for
the 300 plus residents in the area. Also, active in the Butte County Fire Safe Council are
members of the local watershed groups, Butte Creek, Big Chico Creek and Little Chico Creek,
who from time to time have become involved with fire wise planning and hazardous fuel
reduction planning.



                                       Page 79                              7/26/2005
     Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 81 of 134


                                           Butte Unit
                                    Fire Management Plan
                                             2005



Forest Ranch Preservation Alliance(FRPA)
Coordinator: Mary Ellen Largent                         PO Box 696
Email: melarqent(S)biafoot.com                          Forest Ranch, OA 95942

Mission Statement
We are stewards of our lands and the responsibility for management, preservation, and
restoration rests with the community working together. It's a big job and it competes with other
priorities and demands on time: families, jobs, privacy, health, or financial circumstances.
Individually, few of us have the resources to do a thorough job of preserving the natural setting
of even our own property. FRPA is a way to create appropriate plans, share the responsibility,
and get outside assistance without losing local control. The membership is made of local
property owners coming together to preserve the beauty and lifestyle of Forest Ranch. The
Forest Ranch Community Association sponsors their effort. See our web site for our
accomplishments in pre-fire management.

Cohasset Community Association(CCA)
Contact: Bert and Marilyn Coffman
Email: bertcoff@aol.com

The Cohasset Community Association has applied and received $12,000 in Federal Assistance
under the Economic Recovery Program, Grant No. 01 -DG-11051150-020. to complete a Fire
Safe Plan for the Cohasset Community. In early 2002 a contract was awarded to Firestorm Inc.
to complete the Fire Safe Plan.

The Association applied for a second grant to fund an evacuation plan for the community. This
grant opportunity was made available from the Bureau of Land Management by way of the
Sacramento Regional Foundation.

Additionally, The Association is in the process of assembling a grant proposal for a shaded fuel
break project along Cohasset Road that is projected to extend from the lower Cohasset area up
to the existing SPI H Line project. This project will not only benefit the citizens of Cohasset by
attempting to make the main community escape route a safer means of egress, but it will
provide firefighters an extra margin of safety during firefighting operations along the road.

Both The Forest Ranch Preservation Alliance and Cohasset Community Association have taken
on the task of coordinating the community chipper program in the respective communities.
Under the program residents complete fuel reduction work, stack the cut material along the
roadway, and the material is later chipped using a contractor established under the Butte Fire
Safe Council Community Chipper Program.

Prioritized Objectives
   □ Gain compliance with PRC 4291, defensible space standards through an education,
       inspection, and enforcement program.



                                       Page 80                             7/26/2005
       Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 82 of 134


                                            Butte Unit
                                      Fire Management Plan
                                               2005


   □ Reduce fuel loading in the communities by working with homeowners and large
        landowners.
   □ Assist large property owners, such as the Brown and Cheal ranches and Big Chico
     Creek Ecological Reserve, with hazardous fuel reduction.
   □ Promote fire wise property and community planning programs.
   □ Conduct grammar school fire prevention education programs.
   □ Participate in all community activities.
   a    Maintain fire occurrence at or below current levels.
   a Solicit stakeholder input regarding the preservation of the community against damaging
        wildfires.

Prescriptions
   □ Each Company Officer will perform 25 or more LE38 inspections in their respective
      response areas with re-inspections as necessary to gain compliance. Additionally, public
     complaints will be investigated and appropriate action initiated. Train and motivate VIP's
     to conduct additional inspections.
   □ Support stakeholder participation in fuel management activities. (Forest Ranch
      Preservation Alliance and Cohasset Community Association)
   a Support SPI shaded fuel break construction and maintenance, coordinate and assist with
        Cal-Trans and the Lassen National Forest on fuels reduction.
   a At Forest Ranch and Cohasset schools conduct fire prevention and education classes
       yearly or as requested.
   □ Participate in all community functions, includes association meetings, fundraisers, school
     activities, be an active member of the community.
   □ Post and maintain Fire Prevention signs along roadways.
   □ Promote the reflective address sign program.
   □ Perform quality preliminary fire investigations and follow-up action to determine fire
       causes.
   □ Maintain a positive fire prevention attitude and educate the public at every opportunity.

Ongoing & Proposed Projects
  □ Sierra Pacific Industries (SPI) VMP H-Line Shaded Fuel Break - Continue the
     vegetation management program of understory burning on SPI lands along the H-Line
       shaded fuel break.
   a Doe Mill Community Roadside Fuel Reduction - This is a planned project using CDF
     Fire crews to reduce fuels along the public right of ways on Canyon Shadow Rd. and
     Wilder Dr. to improve ingress for emergency crews and egress to residents in the Doe
     Mill Ridge Community.
   a Cohasset Road Shaded Fuel Break - This project proposes to complete a shaded fuel
     break along Cohasset Road through the community of Cohasset and tie in with the SPI
     shaded fuel break along the H-Line northeast of the community. Cohasset Road is the
     only road serving the community of Cohasset; roadside fuel reduction would improve
     ingress and egress during emergencies and give firefighters a safer place to defend the
       community.




                                        Page 81                           7/26/2005
Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 83 of 134


                                   Butte Unit
                           Fire Management Plan
                                     2005


USFS Lassen National Forest(Jonesville DFPZ)-The LNF is proposing to complete
a DFPZ shaded fuel break along Humboldt Rd. that extends near the WUI Communities
of Butte Meadows and Jonesville.




                             Page 82                         7/26/2005
Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 84 of 134


                                        Butte Unit
                                   Fire Management Plan
                                          2005




Battalion 2 Fuel Reduction
Butte County
Legend
■H Mlgtna^               lactf

/\/ R>au             OVntnii Boi
Com pl^tM
      DMonmai-FRPAZlDi
     comniiivCkppiig
Rnpoi>4
ZTT. uuiUerOriit
^2- coiajt«t npaa
COF-VMP Rvjictl
      SPI H-LI«VUP
 Bftk CounV Opn*rili^
      ■UREAUOF LAND UANAGEUENT

     CAUFORNnSTATE UMVERSTTY

     DEPTOF FISHANDGAUE

     OEPTOF PARIS AND RBCR&LTDN

     TRIBAL LANDS

     PRfl/ATEAINCLASeiFIED

     US FSNANDI/UIIDLIFESERVICE

     LB OA FORBSTSERVICE




                                                                  1:125,000
                                                      0 0.5 1




                                    Page 83                     7/26/2005
      Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 85 of 134


                                             Butte Unit
                                      Fire Management Plan
                                               2005


BATTALION 3- Battalion Chief Rob Cone
And the Yankee Hlll/Concow Fire Safe Council- Coordinator Brenda Rightmyer
Purpose Statement
Battalion Three of the Butte Unit consists of two distinctly different fire potential areas. The local
responsibility area west of Highway 99 is primarily agricultural with orchards, rice and field
crops. There is a diminishing amount of grass and valley oak, especially near the Sacramento
River and the major creeks and sloughs. One exception to this is the Llano Seco Ranch where
various government and private agencies are restoring parts of the ranch to native habitat.
Durham, Richvale, Nelson and Dayton are the primary communities.

The area east of Highway 99 is state responsibility land situated between the urban areas of
Oroville, Chico and Paradise. This area is called Butte Valley with most of the population in the
Clark Rd. and Durham Pentz Rd. area including the Butte Community College with a population
of 15000. This area is primarily Oak woodland and Grass with some brush. The Battalion
continues up the North Fork of the Feather River canyon along Highway 70. The fuel type goes
from grass/oak woodland to brush then into mixed conifers and black oak. There are about
3000 people in the Concow and Yankee Hill areas.

The primary cause offires in both areas is debris burning, arson, equipment/vehicle and power
lines. Numbers of fires and the primary causes have declined steadily since 1995. During
1999 there were 12 to 15 lightning caused fires. This is more than occurred from1991 to 1998.
The area east of Highway 99 has extensive large fire history. Fire season 2001 continued the
pattern of large fast moving fires in the Feather River Canyon. On September 6th the Poe fire
became the most destructive fire in Butte County history burning 8,333 acres and destroying 50
residences for a property loss of $6,256,112. This was followed by the 70 fire on October 24*^^.
This fire burned 1711 acres threatening the populated community areas. On September 19**^
2000 the Concow fire burned 1845 acres, causing one fatality and destroying 16 residences.
The Raulson fire burned 1000 acres and 6 homes in 1994. In 1992 the Dry fire burned 800
acres and the Burton fire started on the Skyway between Chico and Paradise and burned up to
Durham Pentz Rd. west of Butte College.

The increased population, heavy fuel loading and fire history have created a high potential for
large damaging fires and loss of life and property. Battalion personnel are concentrating on pre
fire hazard, fuel reduction, community defense, and fire suppression water sources. Battalion
personnel including career, volunteer and VIPs are working closely with local fire councils,
community groups and homeowner associations.

2004 Significant Events:
      1. 10-acre fire West side of Hwy 70, 3 miles above Jarbo Gap on Red Flag day with
         severe down canyon winds. Heavy air and ground attack.
      2. 239 PRC 4291 Defensible space inspections done by battalion personnel primarily on
          SRA.
       3. YHFC completed 95% of the Jordan Hill Rd. project.




                                        Page 84                               7/26/2005
      Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 86 of 134


                                            Butte Unit
                                     Fire Management Plan
                                              2005


                                      Yankee Hill/Concow
                               Fire and Fuels Management Plan

The Problem
Yankee Hill/Concow is a dispersed community of 3,000 people located in the north and west
fork drainage's of the Feather River about 15 miles north of Oroville and 5 miles east of
Paradise. It includes the areas of Pulga and Jarbo Gap. The Pacific Gas and Electric Company
has extensive hydroelectric power facilities and transmission lines in the entire Feather River
canyon area. State scenic route 70 and the Union Pacific railroad run up the canyon towards
Quincy. The plan area lies in unincorporated Butte County. There is no formal community
association. Residents are primarily made up of retirees and people who work out of the area.
Timber, Recreation, and Tourism are key industries.

The plan area consists of about 80,000 acres. It lies north of the Highway 70 West Branch
Bridge, east of the west branch of the Feather River, south of Flea Valley and the Butte/Plumas
county line and generally west of the Feather River North Fork drainage and the Butte/Plumas
county line. The U.S. Government, PG&E, Sierra Pacific Industries and other timber companies
and local landowners control the larger tracts of land. The Thermalito Irrigation District owns
Concow Lake and much of the land surrounding it. Most of the smaller developed parcels are
along Highway 70, around Concow Lake and the Big Bend area. This is where the greatest
concentration of population is.

The elevations range from 800 to 4300 feet. The natural resources are typical of the southern
cascade foothills and higher ranges. At 800 feet annual grasses and oak woodland with blue
and valley oak cover the lower foothills. Brush appears at the 1000-foot elevation and is
especially thick in the drainages. Brush types range from manzanita, chaparral, toyon and white
thorn. Mixed conifer, second growth ponderosa pine and black oak appear between 2000 and
2500 feet. The Feather River drainage's and their tributaries lend towards steep slopes and
chimneys. This also contributes to strong and erratic wind patterns. Forest conditions are highly
variable in the area. It is feasible to improve forest conditions in the area, and at the same time,
reduce wildfire hazard and benefit some species of wildlife.

The Feather River canyon area has a history of large wildfires. In 2001 there were two major
fires. The Poe fire started on September 6^*^ and burned 8333 acres while destroying 50
residences. The 70 fire occurred on October 24**^ and burned 1711 acres. On September 19^^,
2000 the Concow fire burned 1845 acres causing one fatality, destroying sixteen residences
and injuring several firefighters. In 1999 several lightning fires burned together and burned tens
of thousands of acres on the East Side of highway 70 north of Pulga. In 1994 a fast moving fire
burned over 1000 acres jumping highway 70 and destroying 6 homes. Heavy fuel loads, steep
terrain, poor access and light flashy fuels create severe fire hazards. The increased population
in this area creates a high potential for catastrophic life and property loss. Many populated
areas have high concentrations of fuels, narrow access roads and inadequate defensible
spiace. A major problem has been a severe lack of water supply for fire protection. There are no
pressurized community fire hydrants and very few large storage tanks.



                                       Page 85                              7/26/2005
       Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 87 of 134


                                            Butte Unit
                                     Fire Management Plan
                                               2005


The California Department of Forestry and Fire Protection (C.D.F.F.P.) has wildland fire
protection responsibilities for the majority of the area. The U.S. Forest Service has wildland fire
responsibility for the area east of the Feather River north of Jarbo Gap. The Butte County Fire
department under contract with C.D.F.F.P. has local jurisdiction for non wildfire emergencies.
Though these three agencies can mount a formidable fire suppression force, they cannot solve
this areas wildfire problem alone. The Yankee Hill fire council' has been working the last 7 years
with the community, fire agencies and stakeholders to provide solutions for our community wide
fire problem.

The Opportunity:
The opportunity exists through this proposal to work to with the community to identify strategic
projects that would develop a community defense plan.This proposal would modify the model
developed in the Butte County Community of Forest Ranch through previous Forest
Stewardship funding and apply the modification to the watershed and populated areas of the
Yankee Hill/Concow area. This action would provide a comprehensive community-based
planning process that would identify needed projects. By working with the community, the
projects would be developed and reviewed locally and provide improved acceptance by the
citizens. This project would use this year's fires and education of the alternatives to address fire
prevention and mitigation from a local perspective.

Objectives
   □ Educate K-5 students on fire and life safety.
   □ Enforce the public resource code in state responsibility areas and grass covered local
      responsibility areas.
   □ Reduce illegal debris burning and debris burn escapes.
   □ Improve life safety in title 19 CCR governed buildings.
   a Maintain preplans for high-risk buildings and target hazards.
   □ Improve life safety in Title 19 CCR governed buildings.
   □   Detect and reduce arson caused fires.
    □ Continue to Reduce impact of large damaging wild land fires.
    □ Reduce impact of large damaging structure fires.
    □ Reduce power line caused fires.
    a Reduce vehicle and agricultural equipment caused fires.
    □ Educate the adult public on fire and life safety.
    □ Provide a career staffed fire station in the Butte VaHey area with 3.0 staffing in the winter
      and 4.0 staffing during fire season.
    □ Assist homeowners create defensible space that would help them survive a wild fire.
    □ Provide 12 months of fire prevention inspector time.
    □ Establish additional 10,000-gallon water tanks or pressurized fire suppression water
      systems. Identify, mark and map existing water sources.
    □ Prevent and mitigate fires in landfills and wood waste lots.
  ' □ Plan for and propose mitigations for the building of Mechoopda Gambling casino on
      Highway 149 East of Highway 99 near Dry Creek.




                                       Page 86                              7/26/2005
     Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 88 of 134


                                          Butte Unit
                                   Fire Management Plan
                                            2005


Prescriptions
   □ Continue with school and special event programs.
   □ Battalion personnel will conduct 250 inspections for PRC 4291, primarily in SRA and
      grass covered lands.
   □ Support stakeholder participation in fuel reduction and fire defense activities.
   □ Support landowner fuel breaks through the VMP program.
   □ Support demonstration sites, which reflects fuel reduction and fire safe building
      standards.
   □ Complete required title 19 inspections in schools, public occupancies and care facilities.
   □ Complete and update pre fire plans annually.
   □ Continue ISO required hydrant maintenance program.
   □ Work with fire protection planning on plans for new developments.
   □ Fund PRC 4291 inspections in the Butte Valley, Concow and Yankee Hill areas. Goal is
     all structures being inspected every 3 years. (Funding not provided for this program).

Specific Projects
   □ Establish fifteen 10,000-gallon water tanks in the Yankee Hill/Concow area. Two per
     year. Support rural water source project which includes marking and mapping fire
     suppression water sources. Cooperative effort between FSC and CDF
   □ Twenty-one acre Demonstration site on north side of Lunt Rd., east of Hwy. 70. FSC &
      CDF effort
   □ SPI shaded fuel break on the V line between Flea Valley and Jordan Hill Rd. (6 miles).
     CDF will assist in burning. (Some lines established).
   □ Shade fuel break on the U line between the Rim Rd. and Flea valley. (2miles). (Lines
     established).
   □ Clear road right away and shaded fuel break on Crain Ridge Rd. between Andy Mt. Rd.
      and Concow Rd. (3 miles). (Proposed 2005).
   □ Clear road right away and shaded fuel break on Jordan Hill Rd. between Granite Ridge
     Rd. and the V line (7 miles). (95% completed of properties that participated.
   □ Support right away clearing on 25 miles of county maintained roads. Proposed funding
     for Deadwood Rd. and parts of Concow Rd. near Community assembly points.
   □ Support a community chipper program. Program successful in 2002, 2003 and 2004.
      Planning on continuing through summer months.
   □ Do preliminary-work on Granite Ridge fuel break and Concow Rd.
   □ Enforce PRC at landfills and work with protection planning to regulate private wood lots.
   □ YHFC has funding for Emergency radio transmitter.
   □ Support VMP project for 2000 acres near Shippee Rd. on East side of Hwy 99. This is for
     native grass restoration on mitigation bank property. VMP planner working on
      application.
   □ Update Yankee Hill Evacuation plan. CDF to provide lead to liaison with key agencies.
      Funding in place through YHFC.




                                      Page 87                             7/26/2005
      Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 89 of 134


                                          Butte Unit
                                    Fire Management Plan
                                             2005


Yankee HUl/Concow Fire Safe Council
Coordinator: Brenda Rightmyer                               (530) 534-4179
Email: briqhtmver@iuno.comT

Mission Statement
To educate and improve community awareness while minimizing fire risk and preparing for
other disasters.


Projects
   • Revision and printing of community evacuation plan: Completed
   • Cherokee clean-up: Completed
   • Dumpsters and Abandoned car clean-up. Completed. Entering phase 11
   • Calendar: Completed
   • Camelot pond dredging and drafting equipment: Completed
  • Universal Water Signs and Mapping of their locations: 100 water signs will be made on
      white reflective aluminum with a blue(W)in the center. Signs available.
  •    Assistance with Detlow Demonstration Site: We have identified a half mile stretch of
       access road to do clearance on. It also involves the SDA Church, which is one of our
    Public Assembly Zones. Completed.
  • Door Yard Educational Visits: On-going with additional funding sources
  • Jordan Hill Rd. Shaded Fuel Break - BLM Community Assistance Grant for focused
    out reach and 3.5 miles of shaded fuel break along the Jordan Hill Rd. This project is
    underway with approximately 1/3 of the fuel reduction completed through May 2004.




                                      Page 88                            7/26/2005
Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 90 of 134


                              Butte Unit
                        Fire Management Plan
                                  2005


)   ^   \          j         I.
                                                                  Legend
 Battalion 3 Fuel Reduction                                             miwart                Lacf



(Butte County                                                    /V Koait
                                                                  CDmpltM
                                                                                         Clt/TOVi BOt tffittt


                                                                        Jonsi HIIIFitlBKac-BluaiCD

                                                                        Deflow Rd-YHPScao:

                                                                        vaik«« HirRoad
                                                                  mpoHd
                                                                        JOCSl HIIIRd.SPIt PNF

                                                                        Odicow Rd-Yt1F9C3tDe
                                                                  n-pro^t
                                                                        JOtda I H III Fl(I B RS -Y HFSC SOi
                                                                   Bitb counV Oivntniiip
                                                                        BUREAU OF LAND UANPCEUEHT

                                                                        CALIFORNIA STATE UNIVERSITY

                                                                        DEPTOP PISH AND OAUE

                                                                        DERTOF PARPSAHDRGCREATDN

                                                                        TRIBAL LANDS


                                                                        PRIi/ATEAINCLASSIFlEO

                                                                        US F BH A NO (HIn.DL IFE SERVICE

                                                                        U50A FOREST SERVICE




                                               IB(8 KMs.esWl
                                               e6Kiijee<u«tR
                                               IR Rccttn nsrr«
                                               jjT azsi*
                                               tci re0Lclon(&iM1)jrKd
                                                                                   1:60,000
                                           0 0.250.5                              1.5            2




                          Page 89                                            7/26/2005
      Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 91 of 134


                                              Butte Unit
                                     Fire Management Plan
                                                2005


BATTALION 4- Battalion Chief Bill Redding
Purpose Statement
Battalion 4 of the Butte Unit is in the northwestern corner of Butte County, and includes the
greater un-incorporated area surrounding the City of Chico. The Battalion 4 boundaries are
Tehama County to the North, Glenn County to the West, Battalion 2 to the East at the foothills,
and Neil Road to the South.

Battalion 4 encompasses an area of approximately 170 square miles and contains a population
of about 50,000 people that we directly protect. The Union Pacific Railroad main line, an
underground Petroleum pipeline, the Sacramento River, and Butte Creek intersect the
Battalion. Two main thoroughfares also intersect the Battalion; they are Highway 99 and
Highway 32.

The fire stations in Battalion 4 respond to the City of Chico, Tehama County, and Glen County
in Automatic Aid Agreements. All stations have Automatic Aid agreement coverage areas.

Recent fire history has shown that the most damaging fires in the Battalion have been along the
Battalion 2 and 4 borders; located in the lower foothills. Major areas of concern In the Battalion
include: the area surrounding Bidwell Park, Keefer Road, Cohasset Road, Highway 32 and 99
corridors, and the Skyway.

Throughout 2004 Battalion 4 extinguished multiple fires. Statistics listed below show 2003 and
2004 annual comparisons. The break down is as follows:
  Fire Type       2003        2004      + /-                   Comments
Vegetation         60         66         +6       * Number of fires increased by 9%.
Structure          41         43         +2       * Number of fires increased by 5%.
Refuse/Debris      55         38         -17      * Number of fires decreased by 31%.
Vehicle            29         29         0        * Number of fires equal. No change.
Other / Misc.      149        118        -31      * Number of fire decreased by 21%.
  Fire Cause      2003        2004      + /-                   Comments
Arson              27         17        -10       *N umber decreased by 37%
Campfire            0          1         +1       *N umber increased by 100%
Debris             38         25        -13       *Number decreased by 34%
Equipment          54         45         -9       *Number decreased by 17%
Electrical          9          6         -3       *Number decreased by 33%
Playing w/fire      6          6         0        *No Change
Powerline           3          8         +5       *N umber increased by 63%
Railroad            1          0         -1       *No decreased by 100%
Smoking             3          3         0        *No Change
Other Misc.        24         29         +5       *Number increased by 17%
Undetermined        8          6         -2       *N umber decreased by 25%




                                      Page 90                              7/26/2005
                                         Butte Unit
                                 Fire Management Plan
                                             2005




                    Battalion 4 Fire Type Comparison 2003 / 2004

180-



160



140-



120



100-




                                                                                   ■ 2003
                                                                                   □ 2004




       Vegetation   Structure    Refuse/Debris        Vehicle       Other / Msg.




                                 Fire Type
                                                                                            Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 92 of 134




                    Page 91                             7/26/2005
        Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 93 of 134

                                                             Butte Unit
                                                     Fire Management Plan
                                                                  2005




                               Battalion 4 Fire Cause Comparison 2003 / 2004




                                                                                                                                      ■ 2003
                                                                                                                                      □ 2004




Arson    Catnpftre   Debris     Equipment   Electrical      PWF       Powerilne    Railroad   Smoking   Ottier/Misc.   Undetermined

                                                         Fire Cause




                              Page 92                                             7/26/2005
       Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 94 of 134


                                                 Butte Unit
                                         Fire Management Plan
                                                   2005


Objectives
   □ Continue to educate the adult public on life and fire safety.
   □ Continue to educate elementary students on life and fire safety.
   □ Enforce PRC (Public Resource Code) 4291.
   □    Enforce local ordinance for weed abatement in the Chico Urban Area,
   a Reduce illegal burning.
   □ Improve life safety in Title 19 CCR governed buildings.
   □ Maintain prefire plans for the inventory of high-risk buildings.
   □ Continue to integrate prefire plans with the City of Chico for Automatic Aid.
   □ Reduce risk of structure and vegetation fires in the Greater Chico Area.

Prescriptions
   □ Inspect all rural dwellings in the l-zone sphere of influence for compliance with PRC
        4291, via LE38 issuance.
   a    Complete timely inspections of all PRC 4291 referrals.
   □    Refer all illegal Dooryard debris burns to County AQMD (Air Quality Management
        District) using standard fax form.

Engineering
Fuel Reduction -
   □    Use city, county, and state codes to secure the reduction of vegetative fuels in the local
        response areas for each station in the battalion.
   a    Refer all Butte County weed abatement issues within spheres of influence to BTU
        Prevention Bureau.
   a    Each Station Captain will coordinate the division of PRC 4291 inspections within his /
        her local response area. (See previous section and Target Hazard Areas).

Life Safety
Cooperate with Local and State Fire Marshals and Building Officials -
    □ Station Captains will work closely with the Unit Fire Prevention Bureau.
    □ Attend monthly fire drills at Nord and Shasta Elementary Schools,
    a Complete all annually required Title 19 inspections in the Battalion.
    □ Resolve discovered Title 19 CCR violations with the assistance if the County Fire
       Marshal on an as needed basis.
   □ Inspect smoke detectors where possible at each public contact. Replace batteries
     where needed. Provide and install smoke detectors where needed (in homes that
     residents cannot obtain or install their own).

Education
   □ Complete all referred school programs.
   a Use age appropriate fire and life safety education topics to instruct pre-teens in fire
     safety at all county schools.
   □ Present school programs to all schools asking for Butte County Fire assistance:
        ■ Stop, Drop, and Roll
        ■ Exit Drills in the Home (EDITH)


                                           Page 93                                 7/26/2005
       Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 95 of 134


                                                 Butte Unit
                                          Fire Management Plan
                                                   2005


        ■ Smokey's friends don't play with matches
   □ Use community outreach to increase awareness of the risk to life safety from fire within
        the battalion.
   □ Emphasize the life saving value of Smoke Detectors.
   □ Use professional contacts to educate adults to their risks from fire within their
     community.
   □ Stations will participate in the North Valley Public Safety Health programs.
   □ Battalion Prevention representative to attend as many Health and Safety Expos as
     possible.

Enforcement
   Juveniles -
        □ Complete Field Interview (Fl) cards for all field contacts with juvenile subjects
          encountered during a Preliminary Fire Investigation.
        a   Fonvard all Fl cards to Fire Prevention Bureau.
        a Cooperate and share information with Juvenile Probation authorities regarding
            offenders.
   Adults -
        □ Enforce fire laws using appropriate enforcement tools available to fire officer at
            scene.
        □ Relay to the AQMD via fax any repeat or flagrant violators of their regulations.
        □ Public officers or peace officers are to be requested for issuing citations or custodial
            arrest on all fire law violations.
      □ Cooperate with the Butte County Arson Task Force.
   Electric Company -
      □ Promptly relay power line clearance violations to fire prevention.

Analysis
The year 2004 showed a significant decrease in Refuse/Debris fires in Battalion 4, with a slight
increase in fire activity, particularly in vegetation type fires. This was still lower than the
previous 2002 year partially due to roadside/ditch bank burning and grading by CDF/Butte
County Fire and Cal Trans along the Hwy 32 corridor to Hamilton City. The only area of
increased fire activity was in Vegetation/Structure fires. This can be directly related to the
increased populace of the greater Chico area and the lack of public awareness of burning
regulations.

Even with some increases, we must still persistently implement Title 19 and 24 programs. We
must continue to fulfill our 4291 objectives. And lastly, we must set the standard in the county
for the quality of educational programs that we offer our local schools in the Battalion.

With these objectives set, we should continue to see mild fire activity in the Battalion.

Needs
Over 50,000 people live in this battalion, which is about Vz of the County Fire Department's
population. A part-time FPS-1 is needed in the battalion to complete more 4291 inspections in


                                           Page 94                           7/26/2005
      Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 96 of 134


                                                    Butte Unit
                                          Fire Management Plan
                                                      2005


target areas and to expand the target areas. This person could also help complete Title 19
inspections of existing target facilities and start inspecting Assembly buildings plus high hazard
8-2 occupancies. A full time FPS-1 could be shared with other battalions.

Public education, via the media and public contact, to provide burning regulations and the
hazards related to dooryard/agricultural burning.

Continued hazard reduction, by control burning and road grading by CDF/Butte County Fire
and Cal-Trans along highway 32 between Meridian Road and Lower River Road.

Target Hazard Areas
Station 41 area of influence:
The Fire Hazard Reduction (PRC 4291)inspection Plan of 2005 will begin when the
weather starts to get warmer and the fuels begin to dry out. The inspections should begin by
May and continue through July. For properties that require a second inspection, this should be
completed through July. All non-compliances should be referred to the Weed Abatement
Officer, FC-Garrett(P-2124), in Fire Prevention.

The Target Areas are:
       The North side of Keefer Rd. And connecting roads. Any fire starts on the North side of Keefer Rd. have
       the potential of becoming large fires. Responsibility of Station Captain.
       The Meridian Rd., Munjar Rd. area This area has the potential for large or damaging fires.
       Responsibility of Station 41 Fire Apparatus Engineer(James Derington).
       The Town of Nord. Mostly public contact and Door Yard Buming Permit Regulations, this area has been
       known in the past for burning violations. Responsibility of the Battalion 4 Suitcase Relief Operator.
       School Programs. We will provide two school programs for Shasta and Nord Elementary Schools, and
       we will be available if more programs are requested.
       Station Programs. The Nord station is also available to any interested person or group for a tour of the
       station and equipment.
       We are available to participate in community activities, promoting public safety awareness, and fire
       safety tips.

Station 42 area of influence:
   *> Vacant lots and homes in response area by complaints will be handled by the on duty Fire Captain or on
       duty Company Officer.
   ❖ Avenues-E. Lindo to E 5^ Ave. and the Alleys,(FAE-Burrow).
   ❖ Chico Canyon Rd. and Centennial Ave area,(FC-Gonzales).
   ❖ Cohasset Rd.from Keefer to upper rock creek and Keefer Rd.from Cohasset Rd. to Missile Base Rd.,
      (Battalion 4 Suitcase Relief FAE position).

Station 44 area of influence:
   ❖ FC Weber- Lower Skyway/Rocky Bluff area and adjoining streets
   *> FAE Zarate - Butte Creek Canyon area and adjoining streets
   ❖ FAE Ascencio (Relief)- Stilson Canyon area and adjoining streets

Each employee will make a minimum of25 Inspections.




                                            Page 95                                   7/26/2005
      Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 97 of 134


                                            Butte Unit
                                     Fire Management Plan
                                              2005


BATTALION 5- Battalion Chief Mike Shorrock
And the Berry Creek Fire Safe Council- Co-coordinators Mike Shorrock & John Stapp
Purpose Statement
Battalion 5 encompasses the southeastem area of Butte County which includes the
communities of; Mountain House, Brush Creek, Berry Creek, Feather Falls, Forbestown,
Clipper Mills, Bangor, and several Indian Rancherias. There are also significant land holdings
of Sierra Pacific Industries and State and Federal Lands.

Objectives
   □ Community Event Information Booths.
   □ Conduct 4291 Inspections and fire safe education in target area.
   □ Conduct fire prevention education through the school and camp programs.
   □ Work with Berry Creek Fire Safe Council covering the Mountain House, Brush Creek,
      Berry Creek and Encina Grande areas.
   □ Work on developing a community based fire safe council in the Feather
      Falls/Forbestown area
   □ Improve accuracy/cause determination in preliminary fire investigation and papen/vork.
   □ Continue Title 19 inspection program on target occupancies.

Prescriptions
   □ Have prevention/information booths at community events (i.e. Forbestown fair, Bangor
     BBQ, Berry Festival, Community Granges, Volunteer Fire Company events). Fire
     Prevention and Education on fire problems and protection issues specific to the
      community.
   □ 4291 Inspections in specific target areas for each station response zone. These target
     area will continue to be rotated and will have the approval of the Battalion Chief. Each
     Fire Captain and Fire Apparatus Engineer will complete a minimum of twenty five
     inspections (25). Inspections will incorporate a fire education element. Provide
       battalion training on inspections and public contacts.
   □ Select school program at the community schools (Berry Creek, Feather Falls, and
       Bangor) and some special camps (Okizu)
   □ Berry Creek Fire Safe Council (BCFSC)—BCFSC is a community based council with a
     Board of seven members. Meetings are held on the third Thursday of every month.
       Some project completed and/or updated:
         o Wildland Fire Evacuation Plan / Maps- Published in 2005. Obtain Grant and
              update for 2006.
          o Emergency Radio Advisory System- 1250 AM Radio operational in 2005.
            Update established system and improve coverage in 2006.
          o   Public Information 2006 Calendar- Publish and distribute for community in
              summer/fall 2005.
          o Demonstration Shaded Fuel Break- Complete work on community demonstration
              shaded fuel break on Bald Rock Road,
          o Chipper program- Continue program with scheduling, awareness, and education
              of community chipper programs,
          o Home Education Program- Develop a training program with plans for home


                                       Page 96                            7/26/2005
     Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 98 of 134


                                            Butte Unit
                                     Fire Management Plan
                                              2005


              education visits in 2006 on a voluntary basis,
          o   Lake Madrone Shaded Fuel Break- Work with Lake Madrone Water District and
              homeowners on coordinating a shaded fuel break with maintenance around
              development.
   □ Continue to work and develop a broad base fire safe council representing the population
     along the Lumpkin Road/Forbestown Road corridor from Lake Oroville to the County
     line. Stakeholders include residents, business owners and community interests. Once
     a fire safe council is established, begin working on objectives and priorities fire safe
      council work.
   □ Train battalion personnel on preliminary fire investigation, cause and origin
     determination, and appropriate papenA/ork.
   □ Coordinate and complete Title 19 inspections as identified by BTU Prevention bureau.

Vegetation Management Program (VMP)
Address specific VMP projects that are proposed to either Battalion or VMP Coordinator if they
meet established fuel break zones and unit fire safe program.




                                       Page 97                           7/26/2005
Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 99 of 134


                                             Butte Unit
                                        Fire Management Plan
                                               2005




Battalion 5 Fuel Reduction
Butte County




iSirS
            Legend
      Highiways             Lakw

            Ciy^omn Boundaries
Fud Reduction Projects
     Completed Ptojeots
     ki-ptogcess Projects
     Proposed Projects
     HFQLG Projects
     <iAP Prefects
OvnersHp
     CADept. of Parks arrd Recreation
     OA Dept. of Fish and Game                             OaooHauM.capeit
                                                           ntt sioitctiM PBi iiig
     Tribal Lands                                          CDF/iia coriv fk
                                                           Jll/I.ZiOS                1:100,000
     Bureau of Land Management                             ntiedfft pBi asm Id
     U.S. Fish and Wlldife Service
                                                          0 0.4 0.8
     USDAF orest Service




                                        Page 98                                     7/26/2005
       Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 100 of 134


                                             Butte Unit
                                       Fire Management Plan
                                                2005


BATTALION 6- Battalion Chief Dan Dver
Purpose Statement
Battalion 6 includes the Cherokee, Oregon City, Thermalito, Kelly Ridge, WP Addition,
Wyandotte, Copely Acres, and associated areas. The Battalion surrounds the City of Oroville
on all sides except the southern part. Much of the area is residential with moderate to high
densities. A good part of the Battalion is State parkland or Department of Water Resources
owned. To the north of Oroville, the Cherokee and Oregon City areas are sparsely populated
with large tracts of inaccessible areas.

The main influencing factor for vegetation fires is light flashy fuels mixed in with numerous
structures. A secondary factor is that many of the housing areas are relatively poor and the lots
are overgrown with vegetation and other flammable junk.

Fires over 1,000 acres are very rare. This is probably a factor of numerous roads and a
relatively high level of fire protection services. Fires in the 25-acre to 150-acre size are much
more common, particularly in the Oregon City and Cherokee areas. The larger fires often
cause significant structure loss.

Fire activity in the Battalion has been relatively steady with routine fluctuations in seasonal
activity. Arson, equipment use, debris burning, and children playing with fire are four of the
major causes of vegetation fires. Structure fires, separate from those burned by vegetation
fires, are relatively few and are generally caused by wood burning and electrical problems.

Commercial structures are scattered in a few areas but do include some large industries, care
homes, churches, schools, markets, small offices, and one casino with associated bowling
alley.

Ignitions from arson are very hard to control. The main areas of impact within Battalion 6, in
which we can be effective, will be contacts with schools, LE 38 programs, and educational
programs about equipment use.

Fuel reduction and modification will be very difficult due to many small lots and mixed
ownership. A previous Fire Safe Council failed and is unlikely to begin again in the near future.

Objectives
   □ Conduct LE-38 inspections.
   □ Issue fire permits along with educational talk.
   □ Participate in school programs.
   □ Participate in public displays.
   □ Educate the public on equipment caused fires.
   □     Reduce arson fires.
   □ Stay current on Title 19 inspections

Prescriptions
   □ Each company officer will do 25 first inspections within a pre-designated area. The


                                        Page 99                              7/26/2005
       Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 101 of 134


                                              Butte Unit
                                       Fire Management Plan
                                                2005


        Battalion has already been divided into areas for each company officer. Company
        officers will do necessary second inspections and forward third inspections to the
        Battalion Chief.
   □ Fire permit issuance is a major part of fire prevention. Since the July 1, burn ban the
        number of debris burn fires has decreased dramatically. After the initial bum permit
        contact it is important that escaped fires result in a citation. Public officers and the
        Battalion Chief shall continue this enforcement.
   □    Each company officer is expected to participate in at least two school programs each
        year.
   □ Battalion personnel will participate in parades and public displays as opportunity arises.
   □ Arson fires will be investigated and pursued with good reports and follow-up with the
        Fire Prevention Bureau.
   □ Title 19 inspections will be continued at the company level.

Specific Projects for 2005
  □ Various employees will continue to be involved with the Fire Pals program. There are
      three Battalion 6 employees involved with this program. The Fire Pals program is
      presented several times throughout the County during the spring.




                                        Page 100                             7/26/2005
 Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 102 of 134


                                              Butte Unit
                                         Fire Management Plan
                                                2005




'Battalion 6 Fuel Reduction
  Butte County
   vx
  Legend
  mam Hlgkwa^

                     civnewi s«ii<Brk«


      aUREAUOFLAND UANAGEUSNT

      OALIPORNWSTATE UNIVERSTTY

      DEPTOF FISH AHDGAUE


      DEPTOF PARIS AND RBCREATON

      TRiaAL LANDS


      pru/ateainclassified

      us FBH AND WIIOIIFE SERVICE

      USCM FOREST SERVICE




                                                           CBfd HSM0.CSV
                                                           cofriufe Ccu^ric


                                                           tci icdLClcrkCaSM ijflvd
                                                                                      1:100,000
                                                           0 0.450.9




                                         Page 101                                     7/26/2005
     Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 103 of 134


                                               Butte Unit
                                        Fire Management Plan
                                                 2005


BATTALION 7- Battalion Chief Mike Brown
Purpose Statement
Battalion Seven of the Butte Unit is in the southwestern corner of Butte County and includes
the two small cities of Biggs and Gridley, the Mooretown Rancheria, and the unincorporated
rural communities of Palermo and Honcut. CDF Fire provides Fire / Rescue and Life Safety
Services to these communities through several Cooperative Agreements. Automatic aid
agreements are maintained with the City of Oroville and the El Medio Fire Protection District,
both improve public safety in the Oroville Urban Area. Gridley and Biggs benefit from an
automatic aid agreement with Sutter County Fire Department that includes the City of Live Oak
Fire Department. These agreements are via our role as the Butte County Fire Department, a
role we have held for over seventy years. CDF Fire also provides wildland fire protection to
the growing Mooretown Rancheria in the State Responsibility Area through our statewide
agreement with the Bureau of Indian Affairs. In 2002 the Concow Maidu Tribe and Butte
County Fire agreed to cooperate in the provision of Fire and Rescue service to the Mooretown
Rancheria.


In 2004,for the third consecutive year, there were no fatal fires in the Battalion. There were
233 total fires, compared to 213 the previous year, and 264 in 2002. In the Palermo area
juvenile fire setting was down as was vegetation as a type of fire. Other year 2004 high points
in the Battalion include an outstanding commitment to educating school age children in fire
prevention / life safety, available in both English and Spanish. Additional prevention contacts
were made in Hmong and Russian. A new type III fire engine was grant funded in Gridley and
will be placed in volunteer staffed service in 2005.

Several values at risk are acknowledged in this project, including; life safety, property
conservation,job protection, population density, as well as the resource values of rangeland
and wildlife habitat. Wildland fire history has likewise been considered as large and damaging
fires have occurred on both the eastern and western edges of the Battalion. The east side is a
transition zone at the edge of the Sacramento Valley and is bisected by the State
Responsibility Area, Local Responsibility Area line. This "fronf is characterized by grass fuels
on the flat valley edge and oak woodland or rolling Blue Oak Savannah in the foothills. The
west side is the Upper Butte Sink of Butte Creek, an important flyway, fishery and wildlife
habitat characterized by seasonal marshes, riparian habitat and a heavy loading of fine fuels.
Much of Butte Sink is State property, the Gray Lodge Wildlife Area (Department of Fish and
Game).

In the center of the Battalion are the cities of Biggs and Gridley, small farm communities
surrounded by intensely farmed land. Also bisecting the Battalion North / South is the Feather
River. The river bottom is a ten-thousand acre hardwood forest with its own unique fire
regime. Most of this habitat is in the DFG managed Oroville Wildlife Area. These two cities,
and on the East side front country abutting the SRA line the growing Mooretown Rancheria
and the rural communities of Palermo and Honcut have their own Structural Fire / Life Safety
problems. In this narrow corridor parallel the SRA line, exists a significant interface fire history.
In 2000 there were two separate fatalities in structure fires in Gridley, the first in thirty years. A
tragic reminder that residential fires are the most threatening fire the public faces. The


                                        Page 102                               7/26/2005
     Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 104 of 134


                                              Butte Unit
                                       Fire ManagemenfPlan
                                                 2005


Battalion experienced a large loss fire at a rice mill in the city of Biggs in 1999. It is anticipated
that as the aging inventory of mill and farm industry buildings gentrify, more large loss,
commercial structure fires are likely in the coming years. Also in 1999 a large fire in baled rice
straw threatened Biggs, a wake up call to prepare for the evolving market for rice straw, a
natural fiber commodity with a threat of fire. In an adjacent Battalion a wildland fire escaped
initial attack and spread from the Oroville Wildlife Area(DFG)and into the City of Oroville
doing $16,000,000 in estimated damages in an industrial tract. This was the third such fire in
about thirty years that is until 2001 when four separate fires started in the Oroville Wildlife Area
and escaped initial attack. The Vegetation Management Program (VMP)as a tool to reduce
fuels on DFG lands in the Battalion is working. Consistent with the State Board of Forestry
and Fire Protection Policy this important project will continue in 2005.

 The Gridley Cooperative Agreement for Fire Protection (Schedule A) is due for renewal this
year. The Biggs Agreement continues thru June 30,2006. For all of the objectives listed in last
year's plan acceptable effort was made and progress or completion resulted. Several
benchmarks should be attained in 2005.

This year as the Gridley Cooperative Agreement runs out, it is very important it be renewed to
maintain public safety in this part of Butte County. Staffing and adequate supervision of the
Biggs and Gridley Engines remain the foremost goal of the agreements. An Administrative
Captain position is needed in Gridley to maintain public life safety and service on a level
comparable to the risk in this changing community. From Biggs an upgrade of the single
position they fund from Firefighter II to Fire Apparatus Engineer will provide a greater depth of
qualified Engine and Truck, Driver/Operators in the Battalion. We will seek support from a
Tribal Gaming Grant to staff Engine 72(Palermo) with a constant 3.0 personnel.

The planned Response Area (PRA)of R1, R11, R12, X3, X4 and Y3 all remain targeted for
vegetative fuel reduction by a variety of means. The PRA R1, R11 (Mooretown Rancheria)
and R12 all in the State Responsibility Area just east of the community of Palermo is targeted
for Public Resources Code section 4291 enforcement. The cities of Biggs(PRA X3)and
Gridley(PRA X4)are targeted for fuel reduction by local ordinance for "Weed Abatement".
The Gray Lodge Wildlife Area in the Upper Butte Sink is mostly in the Y3 PRA,and is targeted
for continuation of a very successful VMP project for fire safety and habitat improvement.
Cooperation with DFG to "Control Burn" and on training burns remains a goal in 2005 when
1,000 acres is the target for burning.

The whole Battalion is targeted for the following: Compliance with Title 19, California Code of
Regulations in structures where annually required, public education of adults via the print
media and personal contacts, school programs targeting all third grade students, pre-fire
planning of all high risk occupancies. Additionally, in the Palermo area, attention will remain
focused on the continuing
problem of illegal burning.

Objectives
      1) Renew Cooperative Agreement in Gridley, enhance Biggs.


                                        Page 103                              7/26/2005
       Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 105 of 134


                                             Butte Unit
                                      Fire Management Plan
                                               2005


        2)   Reduce vegetative fuels at Gray Lodge Wildlife Area (DFG)
        3)   Educate school age children and adults to the risk of fire.
        4)   Reduce Interface Fire threat
        5)   Improve life safety in Title 19 CCR buildings
        6)   Enhance positions and apparatus in Biggs and Gridley
        7)   Reduce structure fire risk in Gridley, Biggs and Palermo
        8)   Cooperate with Mooretown Rancheria in Fire / Life Safety

1)      New Agreement in Gridley, upgrade Biggs FFII & get type III engine.            (B7, 73 & 74)
2)      Continue VMP of at Gray Lodge Wildlife Area(DFG)                               (B7 & 74)
3a)     Complete third grade school programs using station personnel, VIPs, and        (72, 73 & 74)
        PALS
3b)     Continue adult education via personal contact, permit process and media        (B7, 72, 73 &
                                                                                       74)
4a)     Targeted enforcement of PRC 4291 in Palermo PRA R1, R11 & R12                  (72)
4b)     Promptly inspect all weed complaints                                           (72, 73 & 74)
4c)     Refer County Weed Abatement issues to the Weed Abatement Captain               (72, 73 & 74)
4d)     Refer blatant Air Quality violations to the AQMD                               (72, 73 & 74)
5)      Enforce Title 19 annually in required occupancies                              (72, 73 & 74)
6)      Budget work with City Councils for new Captain, upgrade FFII to FAE and        (B7,73 & 74)
        for Grant funded Engine (Biggs) and new Quint Ladder Truck (Gridley).
        9) Maintain Personal Protective Equipment to NFPA standards
        10) Maintain departmental fire extinguishers to legal standards.

Prescriptions


7a)     Complete PreFire Plans of target hazards                                (72, 73 & 74)
7b)     Establish Equipment Reserve Account in Biggs                            (B7 & 73)
7c)     Enforce adopted fire code                                               (74)
7d)     Install smoke detectors                                                 (72, 73 & 74)
8a)     Retain membership on the Mooretown Rancheria Public Safety Committee (72)
8b)     Maintain membership on the Mooretown Rancheria TCI Task Force           (72)
8c)     Support staffing E72 to 3.0 via Tribal Gaming Grant.                    (B7 & 72)
8d)     Renew dispatch agreement for Mooretown Rancheria Fire Department.       (B7 & 72)
9a)     Fully Utilize Extractor type commercial washing machine for PPE project (73)
9a)     Maintain a vendor to serve as our "warehouse" for turn-outs             (73)
10a)    Manage extinguisher maintenance program consistent with available funds (72)
10b)    Continue shift to station managed extinguisher maintenance              (B7 & 72)

Fuels Reduction


                                      Page 104                             712612005
     Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 106 of 134


                                            Butte Unit
                                     Fire Management Plan
                                              2005


Use City, County, and State Codes to secure the reduction of vegetative fuels in the
communities of Biggs, Gridley, and Palermo. Continue VMP at Gray Lodge.
      Target areas are the Planned Response Areas(PRA)
       R1, R11, R12, X3,X4, and Y3
       Refer Butte County weed abatement issues within cities'
       Spheres of influence to the BTU Fire Prevention Bureau.
       Within city limits, use city specific ordinance, coordinate
       closely with city staff(Biggs X3, Gridley X4)
       In the Palermo target area(PRA R1, R11, R12)enforce California
       Public Resources Code sec. 4291. Use form I.E. 38
       Continue VMP at Gray Lodge Wildlife Area PRA Y3
       Captain 74 coordinate with Gray Lodge

Life Safety
Cooperate with Local and State Fire Marshals and Building Officials
       Captain 74(Prevention Captain) work closely with the
       Gridley Building Official and Unit Fire Prevention Bureau
       Captains 72, 73, 74 Complete all annually required Title 19
       inspections in the entire Battalion
       Resolve discovered Title 19 CCR violations, with the
       assistance of Unit Life Safety Officer and State Fire Marshal
       Enforce the adopted Fire Code in the City of Gridley(PRA X4)

Education
Elementary Schools: Use age appropriate fire/life safety education topics to instruct pre-teens
in fire safety at all public schools.
         Provide school programs to all third grade classes within the Battalion
         Use recognized age appropriate programs and topics
         Stop, Drop and Roll
         Exit Drills In The Home(EDITH)
         Smokey's Friends Don't Play With Matches
       Fire PALS

Public Education
Use community outreach to increase awareness of the risk to life safety from fire within the
various communities. Emphasize the value of smoke detectors.
      Captain 72 work closely with the Mooretown Rancheria and Grange to increase life
      safety.
   *> Local newspapers: all Fire Captains are expected to present timely fire/life safety
       messages in the community paper(stress smoke detectors)
       Use personal professional contacts to educate adults to the risks from fire within their
      community.
      While issuing permits and in the public contacts you initiate, represent the department
      well.
   ❖ Use community groups to educate the business community to the risk of fire in their


                                      Page 105                            7/26/2005
    Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 107 of 134


                                            Butte Unit
                                    Fire Management Plan
                                              2005


     industry.

Enforcement
   Juveniles
     Complete Field Interview (Fl) Cards for all field contacts with juvenile subjects
     encountered at the Preliminary Fire Investigation level.
        ❖ Fon/vard Fl cards to the Fire Prevention Bureau.
           Cooperate and share information with Juvenile Probation authorities regarding
           juvenile offenders.

  Adults
     Enforce fire laws using enforcement tools available to the Officer at scene.
           Relay to the Air Quality Management District via fax any repeat or flagrant
           violators of their regulations, especially dooryard debris violators in Palermo
           PRA.
        ❖ Public Officers or Peace Officers are to be requested as needed for issuing
           citations or custodial arrest.
        ❖ Cooperate and share information with local law enforcement regarding adult fire
           law violators
        ❖ Gridley / Biggs Police in Gridley and Biggs, Butte County Sheriffs Office in
          Palermo and other unincorporated area and Mooretown Rancheria Security and
           Administration on Mooretown Rancheria
        *> In unincorporated Butte County, share information with the Butte County Code
            Enforcement Office
        ❖ Cooperate with the Butte County Arson Task Force

  Electric Utility
     Promptly relay power line clearance violations
         ❖ Within Biggs and Gridley, to the City of Gridley Electric Department.
         ❖ Within unincorporated Butte County, to the BTU Fire Prevention Bureau.




                                    Page 106                             7/26/2005
Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 108 of 134


                                                       Butte Unit
                                                  Fire Management Plan
                                                         2005




Battalion 7 Fuel Reduction
Butte County
 Legend
        HUkUM                  lAt(


 /vxRoadf                  civn^ui loiKBikf
 COf-Oft; Uidot VMPPn)>«ti                                               Sthnv
        OrrMBCVUr 1996

        aRrt<9B<iAi'an

        Qtrr ti9DEVU»2ini

        Orer tdaeuU^^SZ
  Bjtk Count Oi7n«rilflp
        8UREAUOFLANO OAKAGEtlEMr

        CAttFORNn STATE UmVERSTTY

        DETTOFFI8H ANDGAtlE

        DEFTOFPARt€AHD ReCREATDH

        milAllANDS

        FRhrATEATNClA^iPIED

        U9F6HANtllA)n.DllFE SERVICe

        USDA FORBSTSERVICE




 iBtS HSMS.ClBBn
 cDr/ixjECo>j«rR
 >tr hccd^nnsrrs
 JJT 3,2S«
 (frtrctf<£ieo(&5>a umEB
                                      1:100,000
0 0.450.9




                                                  Page 107                       7/26/2005
        Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 109 of 134


                                               Butte Unit
                                        Fire Management Plan
                                                  2005



BUTTE COUNTY FIRE SAFE COUNCIL www.buttefiresafe.orQ
767 Birch St. Paradise, Ca 95969
(530)877-0984

The mission of the Butte County Fire Safe Council is to preserve
Butte County's natural and manmade resources by mobilizing all               Flr^fe
                                                                             COUNCI L
Butte County citizens to make their home, neighborhoods, and
communities fire safe.

Purpose Statement
The Butte County Fire Safe Council was formed in an effort to bring stakeholders, including
federal, state and local fire agencies, private enterprise and citizens, together in order to
address fire safe issues throughout Butte County. Another important role of the County Fire
Safe Council Is to serve as a parent organization for the many community fire safe councils
throughout Butte County. In this capacity the County Fire Safe Council assists with the
coordination of projects between communities, provides a form for the exchange of information
and ideas, addresses county-wide fire safe information and education, such as the defensible
space modeling for homeowners and 6^*^ grade fire safe school programs, as well as county
wide fuel reduction efforts such as the community chipper program. A developing role of the
Butte County Fire Safe Council, once the council receives 501C3 (tax exempt) status, will be to
channel pre-fire management grant funding for the county and community fire safe councils.

The first meeting of the Butte County Fire Safe Council was held in March of 1998; by May of
that year the mission statement and organizational goals were developed. The council's first
grant, totaling $9,477 through the Forest Stewardship program, was awarded to the Paradise
Volunteer Firefighters in order to complete roadside fuel removal along Honey Run Rd. Since
that time the Butte County Fire Safe Council has had many key events including the following:

Major Accomplishments
      August 1998 - Applied for Proposition 204 Grant(was not granted)
      October 1998 - Letter sent to the Butte County Board of Directors supporting an RCD.
   V March 1999 - FEMA Grant for $130,000 Issued to CDF for fuel break in Forest Ranch.
   ✓ May 1999 - Received $200 from Butte County OES to purchase 20 copies of video "In
         The Zone."
         August 1999 - Hosted a Fire Safe Faire       the Paradise Pines Property Owners(PGA)
         facility in Magalia during a period of extreme fire activity (Butte Lightning Complex) Doe
         Mill fire, funded by a NRCS EQIP grant.
         Sent letter to the USDA Forest Service in support of the Herger-Feinstein Quincy
         Library Group Forest Recovery Act Project.
         AB2766 - Motor Vehicle Emission Reduction Grant received by the Town of Paradise in
         conjunction with Paradise Solid Waste to collect yard waste material in the Paradise
         area and be taken to the landfill to use for cover.
    ✓    June 1999 - Newspaper Insert "Living with Fire in the Foothills of Butte County" sent out
         with local newspapers, in addition to 6,000 copies to each Battalion.
         Donations provided by



                                         Page 108                            7/26/2005
      Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 110 of 134


                                            Butte Unit
                                      Fire Management Plan
                                              2005



                PG&E                                         $1,000
              Butte County OES                               $1,000
            • Forest Ranch Community Association             $235
            • CDF Coins for Conservation                     $200
          March 2000 - Forest Ranch awarded CDF Fuel Load Reduction Grant of $25,000 to
          have CCC crew work on three demo sites on brush, oak-woodland, and conifer fuel
    types.
  ^ July 2000 - Received $30,000 from Butte County Air Pollution Control to purchase a
    chipper to be used for community chipping programs.
  ^ Farmers Insurance agent Bill Phillips donated $750.00 for educational programs for
    urban interface communities to promote hazard reduction around residences.
  ^ September 2000 - Wildland Urban Interface Grants Awarded to Paradise Pines for
    community shaded fuel breaks $175,000.
  ^ January 2001- Communities at risk identified.
  ^ October 2001 - Community Chipper Program begins. Contractor hired.
  ^ February 2002- Hired executive Coordinator for the FSC, Brenda Rightmyer
  ^ April 2002- Application for 501C3 status for the FSC filed.
  ^ Spring 2003- Butte County Fire Safe Council web site established.
    www.ButteFlreSafe.ora and FSC hosts National Firewise Workshop.
  ^ Spring 2004 - Completed brochures. Homeowner's guide to "Firewise Landscaping in
    Butte County" & began a fire safe media campaign, slogan "It's a Clear Choice."

2QQZ Annual Goals
   1. Broaden outreach to other groups and stakeholders.
     ■ Red Cross                                      ■ Watershed Groups
     ■ Communities in Southern Butte                  ■ County Public Works
       County.                                        ■ Insurance Industry
     ■ Nurseries & Landscapers
 2. Hold a fundraising event.
 3. Hazard reduction around residences.
      ■    Develop and promote a major campaign to ensure residential compliance with PRC-
           4291 and other defensible space regulations on a county-wide basis.
      ■    Pilot program in the Upper Paradise Ridge and Town f Paradise in 2003
           ■ Use POA's "Share the Responsibility" program in 2003
      ■    County-wide defensible space program in 2004
      ■    Develop incentives to aid homeowners with compliance
 4. Shaded Fuel Break Maintenance.
      ■    Research methods and costs
      ■ Set goals for maintaining all existing and planned fuel reduction project sites
 5.   Continue to promote "One Stop Shopping" concept for grants.
 6.   Develop or locate a "Fire Danger Rating" system for individual parcels.
 7.   Promote Fire Wise landscaping via local nurseries and home improvement stores.
      ■ Develop kiosks or displays                        ■ Provide workshops
 8.   Recruit volunteers for Butte County Fire Safe Council projects & programs.
      ■ Youth participation                               ■ Dooryard visits


                                      Page 109                           7/26/2005
       Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 111 of 134


                                                          Butte Unit
                                                 Fire Management Plan
                                                             2005


     ■ Clerical & support                                                              Internships or work study
  9. Complete the Butte County Fire Safe Council office.
        ■     Exterior paint                                                           Driveway repair
        ■     Yard work




                                          Butte Fire Safe Council Members
Name                         Organization                              Name                        Organization
Kieran O'Leary               Sierra Pacific industries                 Stephen Ertle               Air Quality Management District
Hue Danq                       Natural Resource Conservation Sen/ice   David Pittman               City of Oroville Fire Department
John Gulserian               OES, Butte County                         Rick Case                   Plumas National Forest
Jim Broshears, Chairperson   Paradise Fire Department                  Andrea Carter               Bureau of Land Management Redding
Brenda RIghtmyer             Executive Coordinator BFSC                Mary Ellen Largent          Forest Ranch Preservation Alliance
Wayne Wilson                 CDF- Butte Unit                           Dennis Nay                  Berry Creek Fire Safe Council
Mike Santuccio               CDF - Butte Unit                          Pia Seveiius                Butte County Water & Resource Conserv.
Ed Chombeau                  PGA Greenbelt                             Tom McAdams                 Butte Creek Canyon & Volunteer Fire Dept
Bert and Mariln Coffman      Cohasset Community Association            David Hawks                 CDF- Butte Unit Pre-Fire Engineer
Rob Velatch                  Natural Resource Conservation Service     Susie Heffeman              Yankee Hill Rre Coundl & NVDAG
Kim Yamaguchi                Butte County Supervisor District          Jean Christ                 Protect our Watershed & Sierra Club
Glenn Nader                  University of California                  Peter L. Mann               POA,Paradise Pines
Lisa Dillabo                 Assemblyman Sam Aanestad's Office         Stephen Sayer               Paradise FSC & Sierra Club
Keith Dunn, Field Rep.       Congressman Herger's Office               Frank Stewart               Quincy Library Group Forester
Jim Wills                    Firestorm W.F.S.                          Don Steele                  POA-Greenbelt
Henri Brachais               CDF- Butte Unit                           Bill Orthel                 CDF-Butte Unit
Patty Gail                   North Valley Foundation                   William Johnson             Butte Creek Watershed Conservancy
Madelyn Henry                Stirling City                             Ed Miller                   Forest Ranch Preservation Alliance
Jason Larrabee               Congressman Dolittle's Staff              Mike Crump                  Butte County Public Works
Jim Brobeck                  Cohasset Community & Sierra Club          Darrel Wilson               URCC
Matt Willis                  Firestorm W.F.S.                          Brooks Henderson            USFS,Plumas NF




                                                    Page 110                                       7/26/2005
     Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 112 of 134


                                              Butte Unit
                                       Fire Management Plan
                                                2005


PLUMAS COUNTY
CDF Area Forester - Alan Klem
Plumas County Fire Safe Council                                                    mrk
                                                                                    1%
                                                                                   Fire
                                                                                   C 0 U S C 11

The mission ofthe Plumas County Fire Safe Council is to reduce the loss oj      pi.umas county
natural and manmade resources caused by wildfire through pre-flre
activities.


Demograhics
Plumas County's population as of the 2000 census was 20,824, an increase of over 1000
residents or 5.6% in the last decade. The county's population is expected to increase to
28,000 by 2020. Five community areas account for almost fifty percent of the County's
population. These communities include Portola/Sierra Valley with 4000, Chester/Lake
Almanor and Quincy/Meadow Valley/Feather River Canyon with 2000 each, Greenville/Indian
Valley with 1500, and Graeagle/Mohawk Valley with 1200. Portola Is the only incorporated city
in the county. Plumas County's population is older on average then that of the state as a
whole. People 65 years of age and older constitute 22% of the county's population; more than
double the percentage in the state as a whole (10.6%).

Plumas County is approximately 2,618 square miles, or 1,644,800 acres, in size.
Approximately 18% or 287,072 acres are privately owned lands, with the remaining 82% being
public lands. Of those public lands, the Plumas National Forest manages 70% (1,151,360
acres), and the Tahoe and Lassen National Forests, the Bureau of Land Management and
Lassen Volcanic National Park manage the remaining 10%.

Geographically Plumas County is located at the north end of the Sierra-Nevada Range and the
south end of the Cascade mountain range, where the uplifting Sierras meet the volcanically
created Cascades. The County rises out of the Sacramento Valley on the west at an elevation
of about 1,900 feet and goes east to meet the great basin at an elevation of over 5,000 feet
with Mt. Ingall being the highest point near the center of the County at 8,372 feet. There are
over 30 peaks above 7,000 feet in elevation.

Wildfire Protection
The California Department of Forestry and Fire Protection has statutory responsibility for
wildfire protection of private lands in California. The Butte Unit is administratively responsible
for fire protection of private lands in Plumas County, except within the Lake Almanor Basin,
which is the responsibility of the Lassen-Modoc Unit. Wildfire Protection for vegetation fire on
private lands, for most of Plumas County, except in the Lake Almanor Basin, has been granted
to the Plumas National Forest through a cooperative agreement. Fire protection for all other
fire emergencies, structure, vehicle, etc. is the responsibility of the local fire agency. The Local
Responsibility Area (LRA) in Plumas County includes the City of Portola, portions of Quincy
and East Quincy and the portion of Sierra Valley south of the railroad.

The Plumas NF provides wildfire protection including most of the prevention law enforcement
activities with 17-5 person engine companies, one medium helicopter with a 14 person
helitack/rappel crew, one Type I hotshot crew, 2-20 person lA hand crews, 3 lA dozers. 2 lA

                                       Page 111                              7/26/2005
     Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 113 of 134


                                             Butte Unit
                                      Fire Management Plan
                                               2005


water tenders, 11 fire prevention technicians,6 lookouts, and 14 chief officers.

Fire protection for other than vegetation fires is provided to some of the communities by
nineteen fire departments located throughout the county. Some of these departments have a
paid Chief and some staff, but more commonly these departments are comprised entirely of
volunteers.

Vegetation in the County is varied and diverse. There are 10 of the 13 NFFL fuel models
represented within the County. There are dense forest on the Westside with Douglas fir and
oak hardwoods, to heavy mixed conifer with both pine and fir species dominating, to pure fir
and sub alpine fir stands, to lodgepole stands surrounding high mountain lakes and meadows
some with stringers of aspens, to eastside ponderosa pine stands, all interspersed with brush
fields and plantations from prior large fires and forest management activities, and into the
rangelands and great basin sage brush on the eastside.

lA Success
The Plumas National Forest provides wildfire protection responsibility for much of Plumas
County and averages about 170 ignitions per year, with 60% caused by lightning and 40%
from humans. Of the human caused fires, smoking and escaped campfires constitute 8%,
escaped debris burns 5%,equipment 4%,children 3%, Arson 3%, railroad activities 1% and on
16%, the cause was unable to be accurately determined. The Plumas NF has averaged about
23,000 acres per year burned over the last 5 years. The majority of fires, 97%, are caught on
initial attack and suppressed at less than 10 acres. The 3% that escape initial attack are
responsible for 99% of the aces burned. The majority of fires, 87%, occur from May through
September. Amongst the National Forest in California, the Plumas NF usually ranks from
between third to fifth for number of fires and acres burned.

In 2003, Fire occurrence on the Plumas NF was up 35% over the 5 year average. While
lightning fire occurrence was up 78% with 134 ignitions, person caused fires were down 20%
with only 49 ignitions. Initial attack was extremely successful in 2003, with only 109 acres
burned, for 5% of the five year average.

Assets Protected
Plumas County has a population of approximately 21,000 in with a dramatic rise, often
doubling or tripling that number, during the months of July, August and September. In addition
to increasing seasonal populations of second home residents, other outdoors recreation
opportunities on the lakes, rivers, creeks, roads, trails, resorts and golf courses bring in a high
volume of visitors to the entire County. Plumas County's housing development is on a
continual rise in the eastern and northern parts of the County (Graeagle, Portola, Sierra Valley
and Chester, Lake Almanor).

Assets protected include over 50 residential communities and subdivisions; private
timberlands; public timberlands; 7 large recreational lakes and numerous small lakes; dozens
of rivers and streams all feeding two major drainages and three forks of the Feather River and
into Lake Oroville; hundreds of recreational sites developed and undeveloped; the Feather


                                      Page 112                              7/26/2005
     Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 114 of 134


                                              Butte Unit
                                       Fire Management Plan
                                                 2005


River hydro electric project of Pacific Gas & Electric, domestic water supply and storage
sources for local and statewide residents, game and non-game wildlife; private and public
rangelands, wild and scenic river and scenic highway corridors; and critical infrastructure
features of communication sites, highways and railroads.

The level of fire protection funding provided by the Plumas NF is a function of Congress and
the President's desire. Currently the Forest Service is being allocated most of which it has
identified in needing according to the National Fire Management Analysis System (NFMAS).
NFMAS is an economic model that considering fire occurrence history, acres burned and
assets at risk; computes the most effective suppression program considering Cost (pre-
suppression and suppression) and Net Value Change(damage or loss of resources following a
fire) (C+NVC). C+NVC is the basis of the model that the Forest Service uses to show
Congress how much money is needed to meet the Most Efficient Level(MEL) over a ten-year
period. The Plumas NF is currently at 95% of MEL.

Fire Management Prescriptions
Suppression
The Plumas National Forest manages most of the public lands Plumas County, with the
Lassen and Tahoe NF's and the Bureau of Land management managing a much smaller
portion. In Plumas County on public lands managed by the USFS and BLM, the suppression
prescription is "Control". There are no areas of modified suppression of"Confine" or "Contain"
or "let Burn". All fires receive rapid aggressive initial attack within the limits of and capabilities
of resources. About 3-4 days per year the Plumas NF has more that 10 ignitions at the same
time (from lightning), with 30 -50 per day not uncommon. In those cases, available resources
are allocated according to risks of public safety, residential developments, growth potential and
suppression difficulty. The primary objective is public and firefighter safety first.

Vegetation Management- Public Lands
The Herger-Feinstein Quincy Library Group Forest Recovery Act(HFQLGFRA) and the more
recent Sierra Nevada Forests Plan Amendment(Sierra-Nevada Framework) govern vegetation
management on public lands, managed by the three National Forests. The HFQLGFRA plan
is for the construction of a network of Defensible Fuel Profile Zones (DFPZ's) and creates
buffers around communities with Community Defense Zones (CDZ's). The HFQLGFRA law
was passed in 1998, directing the three Forest's to plan an implement this network of
fuelbreaks within five years that would create fire resistant breaks to reduce the size of
catastrophic wildfires. These DFPZ's are planned along the network of highways and road
systems that transverses the three National Forests and around designated communities, for
about % mile in width. The silvicultural prescription is for thinning from below and some
canopy removal with focus on treating surface and ladder fuels. The HFQLGFRA goal is for
the treatment of 40,000- 60,000 acres per year, with about 60% being within Plumas County.
However for a variety of reasons, only 16% of the total project acres have been treated.

A limited number of other vegetation management activities are occurring in the form of
prescribed burning, but most are in support of the HFQLGFRA.



                                       Page 113                               7/26/2005
     Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 115 of 134


                                            Butte Unit
                                     Fire Management Plan
                                              2005


Vegetation Management- Private Lands
Vegetation treatment on Private lands is the responsibility of the landowners for the most part.
Large industrial landholders such as Sierra Pacific Industries, Collins Pine, Chy and Graeagle
Land & Water, are treating their lands through a variety of silvicultural prescriptions. They
have created fuelbreaks along major travel corridors, performed commercial thinning,
sanitation removal, sheltenwood removal and also created regeneration units. Follow-up
activities of hazard reduction and plantings have occurred. All activities have been in
compliance with the California State Forest Practices Act.

Additionally, a number of landowners are in various stages of sub-division development.
Subdivisions in Plumas County must be approved through the County Planning Department
and must conform to CDF Fire Safe Standards, PRC 4291. The fastest development is
occurring in the eastern and northern parts of the County (Graeagle, Portola, Sierra Valley and
Chester, Lake Almanor). Many of the home sites and homes are being purchased and
developed are for second or third homes, adding to the seasonal population changes and
growing recreational development.

The Plumas County Fire Safe Council (PC FSC) has also become more active in the last
couple years and is growing under funding, for treating hazardous fuels with USFS and BLM
grant monies provided by increased federal funding under the National Fire Plan; and with Title
II and Title III funds from PL 106-393, "Secure Rural School and Community Self-
Determination Act of 2000" funds. In 2002, the Council has applied for grant funding to
accomplish Hazardous Fuel Reduction (HFR)in a number of areas. The Council is working in
2003 on a grant from the Plumas NF to create demonstration hazardous fuel reduction projects
on 100 acres of private lands across the County, and have contracted for the services of a
Registered Professional Forester to lead that effort. Additionally, PC FSC obtained funding in
2002 to treat 50 acres of public lands adjacent to a community. Planning efforts are currently
underway. The PC FSC also has 11 new HFR projects in development for 2003 to reduce
hazardous fuels on 800 acres of public and private land.

Pre-Fire Planning
Under the operating plan of the Four Party Agreement, the Plumas National Forest conducts
most of the prevention law enforcement activities that would normally be conducted by CDF.
However, a State law exist which prohibits Federal officers in northern California, from going
on to private lands to enforce State laws except by invitation or threat of wildfire. An
exemption exists but requires the County Sheriff to enact it. To date this has not happened.
Current activities on private land include the issuance of burning permits, residential
inspections for those whom request it and wildland fire investigation.

Plumas County has Weed and Hazard Abatement Ordinance, but lacks the resources to
perform inspections. They will respond to complaints, but there is currently no process for
assessing civil penalties without filing a complaint with the District Attorney's office. At this
time there are no scheduled or annual residential fire hazard inspections. Most of the
residents are left to police themselves or their neighbors. Concerned residents can file a
complaint with the County or CDF and request an inspection.


                                      Page 114                            7/26/2005
     Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 116 of 134


                                            Butte Unit
                                    Fire Management Plan
                                              2005




The Four Party Agreement however does not include fire safe planning on State Responsibility
Area (SRA) lands. The Fire Protection Planning Bureau handles this responsibility through its
Fire Protection Planning, pre-development review of plans for fire safe requirements (PRC-
4290). The Plumas County Fire Safe Council furthers the fire safe efforts through fire wise
community and evacuation planning, and hazardous fuel reduction.

There are two active Fire Safe Councils in Plumas County; the Plumas County, and the Lake
Almanor Basin Fire Safe Councils. The Plumas Fire Safe Council began in 1997 and at that
time representatives from the Lake Almanor region participated. In 2000 the Lake Almanor
FSC was formed because of the desire to be more localized and because the region is in the
jurisdiction of the Lassen-Modoc CDF Unit. The Plumas County Fire Safe Council will
continue to function as the umbrella council for the County and will coordinate with and work
on behalf of others when requested.

The Plumas County Fire Safe Council has retained the services of a private wildland fire
management consultant, with over 30 years of experience, to develop and manage grants
which include planning for hazardous fuel reduction, implementing 13 community homeowner
educational projects. Council coordination, and other public education activities.

Other Fiscal - CDF Support to Plumas County
As 78% of Plumas County is timberland, the timber industry has traditionally been the primary
employer. One person, an area forester, located in Quincy, staffs the Plumas County area of
the CDF Butte Unit. The primary function of this position is to regulate timber-harvesting
activities on private lands within Plumas County, with the exception of the Lake Almanor Basin
and Indian Valley areas.

As a collateral duty the Area Forester has assumed some of the fire protection planning and
prevention duties in order to maintain CDF interaction with the county and the public. The
Area Forester responds to requests for information from County Planning regarding
subdivision maps, parcel maps. General Plan amendments, timberland conversions, and
planned development permits. In addition, the Area Forester responds to requests from the
public. County Building Department, and developers for site inspections regarding Fire Safe
Regulation compliant driveways, subdivisions, setback variances, and harvesting and
landscaping methods to reduce fuel loads.

Butte Unit Objectives•2004
1. Participate in the meetings and activities of the Plumas County Fire Safe Council.
2. Assist the Plumas County Fire Safe Council with the development and implementation of a
   Plumas County Wildland Fire Plan.
3. Assist the Plumas Fire Safe Council with their effort to update the "Communities at Risk"
   listing to include those Plumas County communities not currently listed.
4. Participate in the Plumas County Fire Safe Councils fuel reduction efforts.
5. Actively participate in State Park fuel reduction control burns.
6. Support community pre-attack planning and community wildfire hazard planning in the WUI

                                     Page 115                            7/26/2005
      Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 117 of 134


                                              Butte Unit
                                       Fire Management Plan
                                                2005


   areas of Plumas County.
7. With regard to current budgetary constraints, ultimately add staff dedicated to addressing
   fire planning and enforcement issues in Plumas County.

Butte Unit Prescriptions - 2004
1. Maintain CDF presence in Plumas County a current levels using the Unit Pre Fire Captain
   as the council liaison, area forester and VMP battalion chief, with the long-term plan to fund
   a fire planning / enforcement position for Plumas County.

Plumas County Fire Safe Council                                              A
P.O. Box 1225 - Quincy, OA 95971                                           Mt/.
(530)283-0829 (800) 973-3320
www.plumasfiresafe.ora                                                    coyNcn
                                                                       PLUMAS COUNTY



For further information on the activities and projects through the Plumas County Fire
Safe Council see the Plumas County Wildland Fire Mitigation Plan.

2004 Annual Goais
1. To develop and implement a Countywide Community Wildand Fire Plan with community
   based planning.
2. Increase public knowledge and awareness of the wildland fire hazard and efforts they can
     make to reduce their threat.
3.   Develop more community-based involvement.
4.   Implement community hazardous fuel reduction projects.
5.   Develop guidelines for selection criteria for hazardous fuel treatment projects.
6.   Continue to pursue grant funds.

Major Past Accomplishments
   ^ 2001 - Plumas FSC awarded its first national fire plan grants, $100K for Firewise
      Consultation & Education through the USFS and $62K for FSC coordination from BLM.
     ^ 2002 - Jerry Hurley hired to coordinate FSC activities and the FSC became
        incorporated and received its 501C3 status from the Franchise Tax Board. Plumas FSC
        website developed www.plumasfiresafe.orq. Evacuation plans completed for 7
        communities. FSC created an educational display board for community events.
     ^ 2003- MOU completed with Plumas Corporation to be the FSC fiscal manager.
        Homeowner consultations expanded to 13 communities. Hazardous fuel reduction work
        has begun on 250 acres, on four projects, in 6 communities across the county. A one
        day Firewise workship was presented in eastern Plumas County.

2004 Accomplishments to date
     ^ A one day Firewise workshop in Almanor was presented by PC FSC in March
     ^ The elderly and disabled defensible space program received funding and began work.
     ^ Planning has begun for fuel treatment on 587 acres. Grant request have been
        submitted to treat an additional 637 acres.
        Council members are working aggressively with California Department of Forestry & the

                                       Page 116                             7/26/2005
     Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 118 of 134


                                             Butte Unit
                                     Fire Management Plan
                                               2005


       Board of Forestry to streamline timber harvesting operations for hazardous fuel
       reduction projects next to communities. Emergency exemptions were approved by the
       Board of Forestry at their June meeting.

2004 Projects
The Plumas County Fire Safe Council has several fire safe planning and fuel reduction
projects undePA^ay in 2004. For further information, see the grant table in section 3 of this
document.
   1. Countywide Community Wildland Fire Pian - The highest priority project for the
      Plumas County Fire Safe Council is the development and implementation of a
      Countywide Community Wildand Fire Plan with community based planning. This project
      began in the fall of 2003 with the Fire Safe Council developing a GIS layer identifying
      the counties WUI (wildland urban interface) areas.
   2. Communities at Risk - work through the California Fire Alliance process to add the
      remaining Plumas County communities not currently listed on the national registry as
      "communities at risk" from wildfire.
   3. Plumas County Hazardous Fuels Assessment Strategy - Wildland Rx hired to
      complete an assessment of fuels countywide, and develop fire behavior predictions
      along with general fuels treatment recommendations. The FSC will then develop a
      prioritization of areas and projects based upon the contractor's findings.
   4. Hazardous Fuels Reduction - fuel reduction work scheduled to begin on several
      projects throughout Plumas County in the fall of 2004 following the fire season.

Almanor Basin FSC
The Almanor Basin Fire Safe Council is active and a dedicated community member has
worked passionately to develop educational information for the Basin. They are under the
administrative jurisdiction of the Lassen Modoc Unit. This Council is also working aggressively
with the Lassen-Modoc Unit, Plumas County, and the Lassen and Plumas NF's to seek grants
for chipping and reducing hazardous fuels in and around communities, seeking an alternate
route for a at risk community at the end of a one-way road, community fuel reduction, and the
completion of a fuelbreak around the entire Lake Almanor Basin.




                                     Page 117                           7/26/2005
        Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 119 of 134


                                                              Butte Unit
                                                      Fire Management Plan
                                                                 2005




                                       PLUMAS FIRE SAFE COUNCIL MEMBERS

Name                        Organization                                Name                 Organization
Andy Anderson               Quincy Fire Protection District             Sue McCourt          Plumas National Forest
Art Buss                    Graeagle FD                                 Carl McDonald        Greenhorn VFD
Henn Brachais               CDF-Butte Unit                              Rob MacWhorter       USFS,Plumas National Forest
Carl Blitz                  Sierra County Fire Safe Council             Dennis Miller        Plumas Planning Department
Jaye Chasseure              Citizen                                     Jack Millet          Consulting Forester
Dick Castaldini             Quincy Community Services District          Dennis Neves         USFS,Plumas National Forest
Dick Chapman                Camp Layman Association                     Ray Nichol           Quincy FD/FS Grant Liaison
LouAnn Charbonnier          USFS, Plumas National Forest                Phil Noia            Citizen
Curt Clarkson               Graeagle Property Owner                     Vincent Obersinner   USDA- NRCS Greenville
Richard Cox                 C Road/Beckworth VFD                        George Ozanich       Air Quality
Ron Cross                   C Road Citizen                              Jim Pena .           USFS,Plumas National Forest
Michael DeLasaux, Chair     University of Califomia Cooperative Ext.    Gary Pini            Penninsula Fire Protection District
Angie Dilingham             USFS, Plumas National Forest                Mark Reno            West Almanor FD
Bob Famworth                Feather River RCD                           Dave Reynolds        USFS,Plumas National Forest
John Gay                    USFS, Plumas National Forest                Bob Rodgers          Meadow Valley FD
Jim Graham                  Plumas County Planning                      Claude Sanders       Citizen
Warren Grandall             MVFD/FS Grant Liaison                       Jack Scheer          Citizen
Jim Hamblin                 Indian Falls Fire Dept.                     John Sheehan         Plumas Corporation
David Hawks                 CDF-Butte Unit                              George Sipel         Gold Mtn. Homeowners Association
Ron Heinbockel              Plumas National Forest                      Larry Stemberg       Long Valley Fire
Mary Huggins                CDF - Butte Unit                            Jan Stine            Consulting Forester
Jerry Hurley, Coordinator   Coordinator Plumas FSC                      Frank Stewart        Quincy Library Group Forester
Karen Jeska                 Mt. Hough RD Plumas NF                      Chuck Thayer         Sierra Valley Fire Dept.
Mike Kerby                  Meadow Valley FD/High Sierra Fire           Jerry Vice           High Sierra Fire Company
Dick Keilhom                Quincy Community                            Brian Wayland        Consulting Forester
Dale Knutsen                Almanor Basin FSC                           Larry Weaver         Citizen
Jim Krantz                  Beckworth Fire Dist.                        John & Mary Weddle   Citizen
Bruce Livingston            Crescent Mills FD/lndian Falls              Brian West           Sierra Pacific Industries
Jim Marty                   Consulting Forester                         Steve Windward       Consulting Forester
                                                                        Cindy Woods          Woods Fire & Emergency Sen/ices




                                                      Page 118                               7/26/2005
                                                                 Legend                 AGENCY
      Herger-Feinstein Quincy Library Group Projects             ■   Highways               BIA
      Butte & PI umas Counties                                       Roads                  SLM

                                                                     Ld(«s                  FISH AND OAME

                                                                     HFQL0Alt2DFPZ's        PARKS&R6CREATION
                                                                     HFQLO DFPZ^            PRIVATE

                                                                                        ;%| STATE LAND COMM
                                                                                            STATE UNIVERSITY

                                                                                            USFS




 Tl
 03
(£3                                                                                                              (D
 (D

                                                                                                                 W CD
<o
                                                                                                                 05 &
                                                                                                               0 CD ^
                                                                                                               01 3 C
                                                                                                                 S =.

                                                                                                                 Q>
                                                                          Seckuvourth




O)                                >
to
o
0
01

                                                      1:505POO

                                      0 20 40   120   160
                                                                                                                        Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 120 of 134




                                                        Miles
     Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 121 of 134


                                             Butte Unit
                                      Fire Management Plan
                                               2005


SUPPORT BUREAUS
                 OTHER PROGRAMS THAT NEED FUNDING WITHIN THE BUTTE UNIT


Magalia Reforestation Center- Forester II Rich Elliot
Purpose Statement
The Magalia Camp, formerly the Butte Fire Center, serves a dual purpose as the Magalia
Reforestation Center and a regional training facility for CDF's northern region. The joint
operation to staff firefighting hand crews at the Butte Fire Center between CDF and the
California Conservation Corps(CCC)ended in the spring of 2003 when the CCC was forced to
make reductions due to the state budge crisis. Efforts to staff CDF Firefighting hand crews for
the 2005 fire season have been unsuccessful. The Magalia Reforestation Center is managed
by a Forester II, Nursery Manager, with assistance from a Forester I, 2 Forestry Assistants and
clerical support. The northern region training facility provides emergency response and
support training to CDF and other interagency personnel from October to May annually.

The Magalia Camp was initially constructed in 1949, remodeled in the mid-fifties and in the
early nineties, and is located 10 miles north of Paradise and east of the Skyway at the 2700
foot elevation near a residential community (Magalia-Paradise Pines). Butte Fire Center is
open year-round, receiving moderate to heavy snowfall (some storms produce four feet of
snow), and 70-90" of rain per year. The CDF owns the Fire Center property. It was originally
constructed to house 60 inmate firefighters when the camp was a joint CDF-California
Department of Corrections (CDC) operation. In the 1973 due to nearby urban encroachment,
the camp changed from CDF-CDC to a California Ecology Center. In 1977, the Ecology
Center changed to a CDF-CCC cooperative Fire Center partnership as it remains today.
Several of the buildings are made of surplus materials.

During the period when CDF/CCC hand crews were operating from the Butte Fire Center the
averaged 65,000 emergency response hours per year responding to fires, rescues, floods,
vehicle accidents, and other public service needs. BFC also serves as a designated incident
base for large fires supplying feeding, sleeping areas, command post functions, staging and
communications.

The Magalia Camp is the only camp in Butte County which provides hand crews for
emergency response and public service. Without question the loss of the CDF firefighting
hand crews greatly impacts the CDF Butte Units firefighting and emergency response
capabilities, as well as public service, fuel reduction and community service work, on the
Upper Paradise Ridge, within Butte County, and statewide. The goal is to restore the Magalia
Camp to its full resource management and fire protection levels capable of meeting California's
reforestation needs and providing CDF firefighting hand crews capable of all-risk, fire, flood, or
rescue, emergency response and reimbursable public service fuel reduction and community
service work.

The Magalia Camp Present & Future Vision:
  • Restore the camps ability to respond to all types of emergencies providing total, full-
    service, all-risk fire crew response.


                                      Page 120                             7/26/2005
Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 122 of 134


                                     Butte Unit
                               Fire Management Plan
                                        2005


 Restore the camps ability to provide crew labor as a reimbursable project to the CDF
 Magalia Reforestation Center.
 Restore the camps ability to provide crew labor to reimbursement project sponsors such
 as the California Department of Water Resources, State Parks & Recreation, Cal Trans
 and the Department of Fish and Game.
 Restore the camps ability to provide hand crews for reimbursable fire safe fuel reduction
 work through area Fire Safe Councils.




                               Page 121                            7/26/2005
      Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 123 of 134


                                                      Butte Unit
                                              Fire Management Plan
                                                         2005


CHICO AIR ATTACK BASE - Battalion Chief Mariene Heisev
Purpose Statement
CDF operates the Chico Air Attack Base at the Chico Municipal Airport. Firefighting aircraft
such as air tankers and the command and control aircraft, air tactical group supervisor(ATGS)
respond from the base during the contract response period, which is generally June 15 through
October 15 of each year. Air tankers and command planes are termed, "fixed wing aircraft,"
and constitute one part of the aerial firefighting resources. The other aerial component is
helicopters, which are referred to as rotary wing aircraft. Both are critical elements utilized for
effective wild fire suppression.

Air Attack Bases (AAB) are located so that firefighting aircraft can initiate aerial fire
suppression activities at any location within CDF's jurisdiction within about 20 minutes. Other
CDF air bases serving Northern California include the Redding AAB, Grass Valley AAB, Ukiah
AAB, Santa Rosa AAB, Rohnerville AAB south of Eureka, and the Columbia AAB near Sonora.
There are a total of 18 AAB's throughout California that form a statewide system. Of those, 10
are operated by CDF,3 by the federal agencies(USFS and BLM). The remaining 5 bases are
operated jointly between CDF and the Federal Agencies. The USFS also contracts with CDF
to manage federal aircraft at state bases, as is the case at the Chico AAB. Northern California
fixed wing aircraft distribution is as follows:

Nearby CDF and federal Air Attack Bases
BASE               CDF AIR TACTICS          CDF AIR TANKERS           USFS AIR TACTICS         USFS AIR
                   GROUP                                              GROUP                    TANKERS
                   SUPERVISOR                                         SUPERVISOR
                   PLANE                                              PLANE                    See Note Below
Chico              1 OV-10 Bronco           1 S-2 800 gallon
                                            tanker
Redding            1 OV-10 Bronco           2 S-2 800 gallon
                                            tankers
Chester                                                               1 Cessna 337
Grass Valley       1 OV-10 Bronco           2     S-2T       1200
                                            gallon tankers

aircraft the USFS is limited on the number of aircraft which will be available for firefighting. Consequently these
aircraft will be strategically located and repositioned based upon fire activity and weather conditions.

Within the Butte Unit, three air attack bases provide primary, initial action response. They are
the Chico, Grass Valley and Chester bases from which the closest Air Tactical Group
Supervisor and air tankers respond regardless of jurisdiction. When additional air tankers are
needed, they respond from the next closest base. Historically, fast spreading wild fires within
the Butte Unit require from three to eight air tankers. The heavier the vegetation, the more
difficult the suppression is and the more air tankers that are required. In addition, the proximity
of the base to the fire plays an extremely important role in being able to refill the air tankers
and return them to the fire in a timely basis. This becomes an even more critical issue at
rapidly evolving fires with significant values at risk such as structures and timber. Chico AAB
annually delivers about 500,000 gallons of aerial retardant that is dropped on fires. The most


                                              Page 122                                    7/26/2005
     Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 124 of 134


                                             Butte Unit
                                      Fire Management Plan
                                               2005


retardant ever pumped during a year was during 1999 when over 1.3 million gallons were
delivered. The August 1999 Butte Complex of lightning fires significantly contributed to the
record. During the fire season Chico is staffed with a combination of CDF and contract
employees. The daily staffing is from 14 to 16 personnel that include a CDF staff of 9,
retardant contract personnel and contract pilots and a mechanic.

The AAB in Butte County was originally located at the Oroville Airport. About 1968 the base
was relocated to Chico and an air attack facility constructed. Since the origin, the Chico facility
has been remodeled several times including 1983 and during 1999. The remodels were only
band-aid approaches to keeping the facility operational and attempting to meet the logistical
needs of the personnel assigned to the base. Future plans call for the base to be relocated
and rebuilt at the northeast corner of the airport. The proposed site will provide adequate
space for the temporary presence of up to 12 air tankers including the MAFFS (Modular
Airborne Fire Fighting System) California Air National Guard C-130 air tankers that drop 3,000
gallons of retardant. The new site also will include an office, adequate space and facilities to
meet personnel needs, mechanic facilities, aircraft hanger and a control tower all of which will
help ensure safe and effective operations by aerial fire fighting personnel and equipment
protecting the life and property of our local area.

The Chico Air Attack Base Present & Future:
  • Continue to respond to all types of emergencies providing total, full-service, air
      operations support.
  • Continue the present aircraft staffing at CAAB including one state funded Air Tactics
    Group Supervisor command aircraft and one state air tanker.
  • Work with the USFS to restore the federally funded air tanker at the CAAB.
  • Continue to closely work with local airport cooperators including the City of Chico and
    with local community groups and elected officials who support the existence and
    operation of the CAAB.
  • Work with the Mendocino National Forest to increase funding of the federal air tanker
    contract to better represent the actual operational and administrative costs to CDF.
  • Develop a master plan for the CAAB.
  • Develop a state funded capital outlay proposal to replace and relocate the CAAB at the
    Chico Municipal Airport.
  • Improve the ability of the CAAB to service and support military firefighting aircraft.
    Modular Airborne Firefighting System (MAFFS).




                                      Page 123                              7/26/2005
     Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 125 of 134


                                             Butte Unit
                                      Fire Management Plan
                                               2005


TRAINING AND SAFETY BUREAU - Battalion Chief Greg McFadden
Purpose Statement
"Today's training is tomorrow's performance," is one goal of the Butte Unit Training and Safety
Bureau. Another goal is to ensure that all firefighters come home from an emergency in the
same condition that they responded. The Bureau provides staff service and support to the Unit
in both the fields of training and safety for all career, volunteer and Fire Center firefighters.
Firefighting is a very dangerous and demanding job that requires split second life, death and
property conservation decisions. Firefighters must be able to quickly assess a situation,
develop an incident action plan and execute the plan regardless of the type of emergency.
The Training and Safety Bureau helps firefighters better and more safely perform their work.
Many federal and state statutes regulate the business of firefighting and rescue.
Consequently, the Unit must be totally informed and ready to provide comprehensive and
accurate training and safety information to firefighters.

In the area of training, the Bureau is responsible to develop firefighter skill proficiency courses,
present courses, conduct practice-training drills and evaluate firefighter performance. As much
as is possible, the Bureau uses nationally or state certified courses to ensure that firefighters
meet all required standards. Examples of certified courses include the basic Firefighter I and II
training, pre-hospital Emergency Medical Technician and Medical First Responder courses,
technical rescue classes such as Rescue Systems I, Confined Space Awareness and
Operations courses and Swiftwater Rescue Awareness and Technician classes. In addition to
formal classroom or field training courses, firefighters must constantly practice their skills,
which are called drills. Generally, firefighters drill on the average about two hours per
workday. The training officers provide training and drill to all Unit career, volunteer and COG
Fire Center firefighters.

The Safety Officer ensures that the department follows national health and safety firefighting,
emergency medical, hazardous materials response and technical rescue standards. This is no
easy task and was recently compounded by the national respirator fit standard. This standard
requires that all firefighters annually complete a personal medical statement, possibly take a
personal medical physical examination, be fit tested for any design respirator that the firefighter
might wear during the course of an emergency and that firefighters only enter burning buildings
in groups of two with an outside backup group of two firefighters. The Safety Officer also must
ensure that the Unit Health and Safety Committee regularly meets, that firefighters are
afforded counseling if they suffer from the effects of job stress such as Critical Incident Stress
Disorder or have off duty issues that either effect their performance or work attendance and
that firefighters correctly use all assigned personal protective equipment, mobile apparatus and
tools.


Assigned to the Training and Safety Bureau are one Battalion Chief who functions as the
bureau commander, two training Fire Captains, one Safety Fire Captain and a part-time
clerical position responsible for firefighter safety and training compliance record keeping.

The Training and Safety Bureau members respond to greater alarm emergencies where they
function as incident safety officers or assistant incident safety officers. They also respond to


                                       Page 124                             7/26/2005
     Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 126 of 134


                                           Butte Unit
                                     Fire Management Plan
                                              2005


emergencies as additional command officers and have technical expertise in fields such as
rescue.


Firefighter performance is directly related to their knowledge and proficiency of assigned
emergency response duties. The Training and Safety Bureau helps to ensure that knowledge
and proficiency meets required standards. Throughout all the mandates, the Training and
Safety Bureau practices customer service and ensures that customer service is a viable part of
all training and educational classes.

The Training & Safety Bureau Present & Future:
  • Continue to provide all-risk training and safety service and support to all CDF/BCFR
      career, volunteer and COG firefighters.
  • Continue to provide staff oversight to ensure a safe work environment for all personnel.
  • Continue to document every training and practice drill to ensure complete firefighter
    records, operational capability and reduced liability.
  • Will assist or present all-risk training as is needed to meet the missions of CDF and the
      Butte County Fire Department.
  • Worked with the Emergency Services Foundation of Redding to secure funding for eight
    additional automatic external heart defibrillators and 200 sets of spine immobilization
    backboards and spider straps.
  • Worked with the local Emergency Medical Care Committee on pre-hospital emergency
      medical issues.
  • In addition to instructing classes to career and volunteer firefighters also present training
    classes to other agencies and private citizens.
  • Continue to work closely with other local fire departments and the local community
      college.
  • Stay on the cutting edge of all improvements in firefighter health and safety subjects.
  • Develop a master plan for the Training & Safety Bureau.
  • Develop a state funded capital outlay proposal for an office and total training facility for
      the bureau.




                                     Page 125                             7/26/2005
     Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 127 of 134


                                            Butte Unit
                                       Fire Management Plan
                                              2005


EMERGENCY COMMAND CENTER - Battalion Chief Russ Fowler
Purpose Statement
The Butte Unit Emergency Command Center (BTU ECC) provides command and control
services, as well as "pre arrival" emergency medical services, for all of the unincorporated
areas of Butte County, in addition to the Cities of Oroville, Biggs, Gridley, the El Medio Fire
Protection District, and the Mooretown Indian Rancheria. The BTU ECC is also the CDF Fire
Command and Control center for State Responsibility Area (SRA)lands within Plumas County.

Furthermore, the BTU ECC is the OES Fire Operational Area Mutual Aid Coordination center
for Butte County. As the Operational Area Coordinator, the BTU ECC has responsibility to
coordinate all fire mutual aid requests for all jurisdictions within Butte County. This
responsibility also gives the BTU ECC the authority to directly obtain resources from all
neighboring counties including Yuba, Sutter, Plumas, Glenn, Colusa, Tehama, and Lassen.

In 1995, the BTU ECC processed 12,024 incidents. In 2004, 15,888 incidents were
processed, an increase of over 32% in 9 years. The BTU ECC is currently staffed with five
Fire Captains, four Fire Dispatchers, one Telecommunications Systems Analyst, and one
Battalion Chief. This staffing has remained fairly constant since 1992, and allows for three
person staffing during the majority of the day shift hours, and two person staffing during the
night shift, with one Dispatcher "wide awake" and the ECC Duty Captain sleeping close by.

Objectives
♦ Continue to provide quality command and control services, as well as excellent customer
   service, to all of our customers.
♦ Pursue staffing increases to support increases in daily incidents, as well as increasing job
  complexity, and to provide for two person wide-awake dispatching.
♦ Pursue cooperative agreements with other departments and agencies to enhance
  efficiency of resource command and control, within Butte County.
♦ Pursue available technology to more efficiently conduct command and control operations.
♦ Cooperate fully and effectively with allied agencies.

Mission
The mission of the Oroville Emergency Command Center is to provide a consistent, accurate,
timely, and coordinated command and control system. "We will provide support, direction, and
communications with our ultimate goal being the best service possible to all who depend on
our team."




                                       Page 126                          7/26/2005
     Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 128 of 134


                                                 Butte Unit
                                        Fire Management Plan
                                                    2005


FIRE PROTECTION PLANNING
Purpose Statement
The Butte Units Fire Protection Planning Bureau is charged with overseeing fire safe planning
and hazardous fuel reduction work, and the unit's vegetation management program utilizing
prescribed fire within the Unit. In order to do this the bureau is divided in to two functional
branches. One branch consists of the pre-fire engineer whose responsibility Is to plan,
develop, and implement the Unit's Fire Management Plan which serves as the blue print for
pre-fire management projects including fire safe and evacuation planning and hazardous fuel
reduction. The other branch is the CDF Vegetation Management program where the
department works with large landowners to conduct.

The pre fire engineer, using the power of GIS to conduct assessments, develops the Units Fire
Management Plan which serves as the blueprint for fire safe and evacuation planning and
hazardous fuel reduction. In implementing the Plan, CDF staff works very close with county
and community fire safe councils in both Butte and Plumas County in order to complete the
various pre fire management projects. Some of the significant accomplishments involving CDF
include this document, community fire safe and evacuation plans for the Butte County
communities of Cohasset, Forest Ranch, Upper Ridge, Town of Paradise, and Yankee
Hill/Concow as well as the Plumas County communities of Meadow Valley/Bucks Lake,
Greenhorn, Long Valley, Quincy, Grizzly Creek, and Plumas Eureka, shaded fuel breaks in
Forest Ranch and the Upper Ridge, a community chipping program targeting homeowners and
the creation of defensible space.

              VEGETATION MANAGEMENT PROGRAM IN FIRE MANAGEMENT

                                            Attainment of the fuels reduction goals of the BTU Fire Plan
                                            requires an on-the-ground effort and the Department's
                                            assistance in the use of CDF crews, and equipment. This
                                            can be a great help in many areas where stakeholders do
                                            not have the finances or resources to do an effective job
                                            individually or as a group. The Vegetation Management
                                            Program (VMP) is currently the primary vehicle by which
                                            CDF resources may be used on privately owned lands in a
                                            cost share arrangement with the landowner(s).


SP! Vegetation Management Burn, Fall 2001

In place since 1981, the program has been an effective fuels reduction / rangeland
improvement tool. Because of increasing competition for smoke allotments, CDF's use of fire
to reduce fuel load may eventually be in jeopardy. If the use of fire is phased out, chipping and
biomass supply will likely be the primary disposal method in the future.

As previously stated, the VMP process is a cost-share program. The State's share of a
project's cost may range from zero to ninety percent. This is based on a public benefits
formula, the greater benefit to the public, the greater the share of the cost of the project CDF

                                            Page 127                           7/26/2005
       Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 129 of 134


                                                Butte Unit
                                         Fire Management Plan
                                                   2005


may assume. Since, by their nature, fuels reduction projects in critical areas identified in this
plan will have a high public to private benefits ratio, Unit efforts will be concentrated in these
areas. Conversely, projects that are essentially range improvement burns that are not near
population concentrations will require a higher degree of landowner effort and proportional
costs. This is not to say that rangeland burning is of minor importance. Through this century,
range improvement burns have been vital in managing wildland fuels on a landscape basis.
However, increasing population in the rural areas have brought constraints such as smoke
management and liability concerns. Such constraints have made the LE-7, range
improvement project, less attractive and has put VMP projects in higher demand with ranchers
in the Unit.

The Unit currently has a variety of VMP and non-VMP projects in various stages of planning
and preparation. Projects range from those with range and wildlife habitat improvement as the
primary goals (Gray Lodge) to the Paradise Pines/Firhaven Shaded Fuel Break project, which
has a community fire protection goal of providing a shaded fuel break around the community
and improving defensible space around residential and commercial properties. The Butte Unit
will make a concerted effort to pursue projects that meet the wide array of demands placed on
the Vegetation Management Program in Butte County.

There are currently no CDF Fire VMP projects in Plumas County. There are numerous projects in
Plumas County that are the result of the Quincy Library Group's efforts to establish fuel modification
projects throughout the Plumas National Forest in Plumas and Lassen Counties. The Plumas County
Fire Safe Council has several projects in the planning stages, non of which are under the VMP
program.

Fall burning in 2004 did not occur due to, heavy rains immediately following the close of fire season, a
lack offavorable bum days and adverse weather made burning impossible.

Objectives
The vegetation management program will shift emphasis to:
   □ Smaller fuel reduction projects closer to new developments.
   □    Find alternatives to fire, such as mechanical fuel treatment.
   □ Emphasis on quality over quantity
   □ In some instances the program may be limited to simply providing wildland safety and
     protection zones around high value assets.

Prescriptions
VMP projects planned or being considered for FY 02/03 include:




                                         Page 128                                7/26/2005
Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 130 of 134


                                           Butte Unit
                                    Fire Management Plan
                                              2005


 Battalion 1
• SRI V Line VMP- most of this portion of the project is In Battalion 1, with a small
  section in Battalion 3. The VMP agreement is currently being updated and will be valid
    from 10/03 to 10/06.
• Paradise Pines/Firhaven Shaded Fuel Break- The project is 70% completed.
  Currently working with Fire Safe Council to address the completion of remaining 30%
  and maintenance of the entire fuel break by the local fire safe council. There is still no
  workable maintenance plan in place. Note- this is not a VMP project but is being
    done under a Negative Deciaration.

Battalion 2
• SPI H Line VMP- 600' wide fuel break w/ broadcast burning from Hwy 32 to Cohasset
  (17 acres completed in calendar year 2002). This is an ongoing VMP. The current
  VMP agreement will expire 3/15/03. The new agreement will be valid from 10/03 to
    10/06,1050 acres.
• Big Chico Creek Ecological Reserve- In discussion, considering roadside cutting,
  piling and burning approximately 315 acres in the Big Chico Creek drainage. Work on
    this project not expected until 2004 at the earliest.

Battalion 3
• SPI V Line VMP- A small portion of this VMP is in Battalion 3. This is a 600' wide fuel
  break which uses broadcast burning for maintenance. The current VMP agreement
  expires 3/15/03. A new agreement is being developed.
• Llano Seco Ranch- Training and Fire Protection Planning conducted a 50 acre
  training/habitat improvement burn in 2002 to assist The Nature Conservancy. Last
  word from The Nature Conservancy indicates they do not have any plans to enter in to
  a VMP agreement for the 9000 acre conservation area.
• Jackovich VMP-, (End of Granite Ridge) 50 acre VMP agreement currently being
  completed. Expect to burn at least once between the Fall 2004 and Fall 2006. Expect
  this to be an ongoing VMP project with five to seven year burn intervals.
• Numerous non-VMP projects currently underway in the Yankee Hill area including
  roadside treatments, shaded fuel breaks along Jordan Hill Rd. and another proposed
  for Concow Rd., community chipping defensible space projects, focused 4291, and
   fuel reduction demonstration areas.

Battalion 4
  => No VMP's planned at this time

Battalion 5
• Sopher Wheeler VMP- agreement in progress for possible fall 2004 burning. 249
   acres over two units, one unit is between Lower Forbestown Road and Forbestown
    Road (118 acres), the second unit is west of Robinson Mills Fire Station (141 acres).

Battalion 6
• No VMP's planned at this time
The Table Mountain Ranch has expressed interest in bringing back a VMP project
(formerly Carmichale VMP)in the 1,200 acre area north and east of the Table Mountain
Ranch. No progress as of March 2004.


                                    Page 129                             7/26/2005
     Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 131 of 134


                                              Butte Unit
                                        Fire Management Plan
                                                2005




       Battalion 7
       • Gray Lodge VMP- Habitat burn 800-
         1200+ acres per year, ongoing. The
           program began in 1999 and has total                                    -7 ,>4 ■ ;•
           3618 acres to date.       No burning was
           done in 2003 due to weather constraints
           and emergency activity.




                                                           Gray Lodge VMP, March 02



With the possibility of additional grant funding during the year, additional projects may evolve. VMP
projects must be closely tied to the Butte Unit Fire Management Plan and projects derived from the
various Fire Safe Councils. Since CDF's most damaging fires are in the urban interface, VMP projects
must focus on critical, at-risk community developments or where projects reduce the movement of fire
into valued timber holdings.




                                        Page 130                             7/26/2005
     Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 132 of 134


                                             Butte Unit
                                     Fire Management Plan
                                               2005


FIRE PREVENTION BUREAU (EDUCATION & ENFORCEMENT)- Battalion Chief Jim Enael
Purpose Statement
The Butte Unit Fire Prevention Bureau is responsible for public education, public information,
fire hazard abatement, life safety and fire investigation. Each of these sub-programs are
important facets of a well balanced fire prevention program. Additionally, the Butte Fire
Prevention Bureau works closely with the Fire Protection Planning Bureau to ensure that
common fire prevention interests are met.

In 2003, the Butte Unit responded to 867 fires that were investigated. In 2002 the number was
about 974.




              2003 Fires by Cause                         2004 Fires by Cause
       ARSON                            136       ARSON                            157
       CAMPFIRE                         18        CAMPFIRE                         19
       DEBRIS                           182       DEBRIS                           165
       EQUIPMENT                       258        EQUIPMENT                        238
       ELECTRICAL                       49        ELECTRICAL                       38
       PWF                              42        PWF (playing with fire)          38
                                                  LIGHTNING                         0
       POWERLINE                        22        POWERLINE                        26
       RAILROAD                          3        RAILROAD                          1
       SMOKING                          22        SMOKING                          26
       0/M                              92        0/M                              92
       UNDETERMINED                     43        UNDETERMINED                     51
                                       867                                         851
                     TOTAL                                     TOTAL


As in past years, the highest single fire cause was equipment use. Equipment Use includes a
wide range of sub categories such as vehicle exhaust, vehicle mechanical, vehicle fuel and
equipment other. The equipment other category includes machinery like lawnmowers, welders
and grinders.

Over the last few years a number of fires have been caused by using machinery like
lawnmowers to cut standing dead grasses. While doing this kind of mowing,fires start in a
number of ways. These include mower blades striking rocks, mower exhaust igniting grass,
mechanical failures to pulleys and improper fueling techniques.

To combat what appear to be preventable fires caused by mowers, the Department has
developed brochures for public distribution, which provide detailed information about the
hazards of mowing dry grass, and how to take preventative measures. In addition, the Butte
Fire Prevention Bureau has developed a Public Service Announcement to address the
problem. The PSA will focus on the factors contributing to the problem, including mowing
during warm weather, and what steps can be taken to help prevent these types of fires.

                                     Page 131                               7/26/2005
    Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 133 of 134


                                           Butte Unit
                                     Fire Management Plan
                                             2005




The fire prevention bureau will continue to support the preliminary fire investigation needs of
the Unit, assisting with complex fire investigations such as those involving fire fatalities,
commercial structures, arson, or detailed follow-up investigative work. Through the preliminary
fire investigation process specific fire cause problems will be addressed utilizing focused
prevention efforts of education and enforcement programs




                                     Page 132                           7/26/2005
Case 3:14-cr-00175-WHA Document 1023-12 Filed 03/01/19 Page 134 of 134




                                                                         7/26/2005
                                                                         Page 133
